Exhibit 10.1

 

EXECUTION VERSION

 

RECEIVABLES FINANCING AGREEMENT

 

Dated as of March 22, 2016

 

by and among

 

PRA RECEIVABLES LLC,

as Borrower,

 

THE PERSONS FROM TIME TO TIME PARTY HERETO,

as Lenders,

 

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

 

PRA HOLDINGS, INC.,

as initial Servicer,

 

and

 

PNC CAPITAL MARKETS LLC,

as Structuring Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

1

 

 

 

SECTION 1.01.

Certain Defined Terms

1

 

 

 

SECTION 1.02.

Other Interpretative Matters

31

 

 

 

ARTICLE II

TERMS OF THE LOANS

31

 

 

 

SECTION 2.01.

Loan Facility

31

 

 

 

SECTION 2.02.

Making Loans; Repayment of Loans

32

 

 

 

SECTION 2.03.

Interest and Fees

33

 

 

 

SECTION 2.04.

Records of Loans

33

 

 

 

SECTION 2.05.

Selection of Interest Rates and Tranche Periods

34

 

 

 

SECTION 2.06.

Defaulting Lenders

34

 

 

 

ARTICLE III

SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS

35

 

 

 

SECTION 3.01.

Settlement Procedures

35

 

 

 

SECTION 3.02.

Payments and Computations, Etc.

37

 

 

 

ARTICLE IV

INCREASED COSTS; FUNDING LOSSES; TAXES; ILLEGALITY AND SECURITY INTEREST

38

 

 

 

SECTION 4.01.

Increased Costs

38

 

 

 

SECTION 4.02.

Funding Losses

40

 

 

 

SECTION 4.03.

Taxes

40

 

 

 

SECTION 4.04.

Inability to Determine Adjusted LIBOR or LMIR; Change in Legality

44

 

 

 

SECTION 4.05.

Security Interest

44

 

 

 

ARTICLE V

CONDITIONS to Effectiveness and CREDIT EXTENSIONS

45

 

 

 

SECTION 5.01.

Conditions Precedent to Effectiveness and the Initial Credit Extension

45

 

 

 

SECTION 5.02.

Conditions Precedent to All Credit Extensions

46

 

 

 

SECTION 5.03.

Conditions Precedent to All Releases

46

 

 

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

47

 

 

 

SECTION 6.01.

Representations and Warranties of the Borrower

47

 

 

 

SECTION 6.02.

Representations and Warranties of the Servicer

52

 

 

 

ARTICLE VII

COVENANTS

56

 

 

 

SECTION 7.01.

Covenants of the Borrower

56

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

SECTION 7.02.

Covenants of the Servicer

64

 

 

 

SECTION 7.03.

Separate Existence of the Borrower

69

 

 

 

ARTICLE VIII

ADMINISTRATION AND COLLECTION OF RECEIVABLES

73

 

 

 

SECTION 8.01.

Appointment of the Servicer

73

 

 

 

SECTION 8.02.

Duties of the Servicer

74

 

 

 

SECTION 8.03.

Collection Account Arrangements

75

 

 

 

SECTION 8.04.

Enforcement Rights

75

 

 

 

SECTION 8.05.

Responsibilities of the Borrower

77

 

 

 

SECTION 8.06.

Servicing Fee

77

 

 

 

ARTICLE IX

EVENTS OF DEFAULT

77

 

 

 

SECTION 9.01.

Events of Default

77

 

 

 

ARTICLE X

THE ADMINISTRATIVE AGENT

81

 

 

 

SECTION 10.01.

Authorization and Action

81

 

 

 

SECTION 10.02.

Administrative Agent’s Reliance, Etc.

81

 

 

 

SECTION 10.03.

Administrative Agent and Affiliates

82

 

 

 

SECTION 10.04.

Indemnification of Administrative Agent

82

 

 

 

SECTION 10.05.

Delegation of Duties

82

 

 

 

SECTION 10.06.

Action or Inaction by Administrative Agent

82

 

 

 

SECTION 10.07.

Notice of Events of Default; Action by Administrative Agent

83

 

 

 

SECTION 10.08.

Non-Reliance on Administrative Agent and Other Parties

83

 

 

 

SECTION 10.09.

Successor Administrative Agent

83

 

 

 

SECTION 10.10.

Structuring Agent

84

 

 

 

ARTICLE XI

INDEMNIFICATION

84

 

 

 

SECTION 11.01.

Indemnities by the Borrower

84

 

 

 

SECTION 11.02.

Indemnification by the Servicer

87

 

 

 

ARTICLE XII

MISCELLANEOUS

88

 

 

 

SECTION 12.01.

Amendments, Etc.

88

 

 

 

SECTION 12.02.

Notices, Etc.

89

 

 

 

SECTION 12.03.

Assignability; Addition of Lenders

90

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

SECTION 12.04.

Costs and Expenses

92

 

 

 

SECTION 12.05.

No Proceedings; Limitation on Payments

92

 

 

 

SECTION 12.06.

Confidentiality

93

 

 

 

SECTION 12.07.

GOVERNING LAW

94

 

 

 

SECTION 12.08.

Execution in Counterparts

94

 

 

 

SECTION 12.09.

Integration; Binding Effect; Survival of Termination

94

 

 

 

SECTION 12.10.

CONSENT TO JURISDICTION

95

 

 

 

SECTION 12.11.

WAIVER OF JURY TRIAL

95

 

 

 

SECTION 12.12.

Ratable Payments

96

 

 

 

SECTION 12.13.

Limitation of Liability

96

 

 

 

SECTION 12.14.

Intent of the Parties

96

 

 

 

SECTION 12.15.

USA Patriot Act

96

 

 

 

SECTION 12.16.

Right of Setoff

97

 

 

 

SECTION 12.17.

Severability

97

 

 

 

SECTION 12.18.

Mutual Negotiations

97

 

 

 

SECTION 12.19.

Captions and Cross References

97

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

EXHIBITS

 

 

 

 

 

EXHIBIT A

—

Form of Loan Request

EXHIBIT B

—

Form of Reduction Notice

EXHIBIT C

—

Form of Assignment and Acceptance Agreement

EXHIBIT D

—

Credit and Collection Policy

EXHIBIT E

—

Form of Monthly Report

EXHIBIT F

—

Form of Compliance Certificate

EXHIBIT G

—

Closing Memorandum

EXHIBIT H

—

Form of Interim Report

EXHIBIT I

—

U.S. Tax Compliance Certificate

 

 

 

SCHEDULES

 

 

 

 

 

SCHEDULE I

—

Commitments

SCHEDULE II

—

Lock-Boxes, Collection Accounts and Collection Account Banks

SCHEDULE III

—

Notice Addresses

 

iv

--------------------------------------------------------------------------------


 

This RECEIVABLES FINANCING AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) is entered into as of
March 22, 2016 by and among the following parties:

 

(i)                                     PRA RECEIVABLES LLC, a Delaware limited
liability company, as Borrower (together with its successors and assigns, the
“Borrower”);

 

(ii)                                  the Persons from time to time party hereto
as Lenders;

 

(iii)                               PNC BANK, NATIONAL ASSOCIATION (“PNC”), as
Administrative Agent;

 

(v)                                 PRA HOLDINGS, INC., a Delaware, Corporation,
in its individual capacity (“Holdings”) and as initial Servicer (in such
capacity, together with its successors and assigns in such capacity, the
“Servicer”); and

 

(vi)                              PNC CAPITAL MARKETS LLC, a Pennsylvania
limited liability company, as Structuring Agent.

 

PRELIMINARY STATEMENTS

 

The Borrower has acquired, and will acquire from time to time, Receivables from
the Originator(s) pursuant to the Purchase and Sale Agreement.  The Borrower has
requested that the Lenders make Loans from time to time to the Borrower, on the
terms, and subject to the conditions set forth herein, secured by, among other
things, the Receivables.

 

In consideration of the mutual agreements, provisions and covenants contained
herein, the sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01.  Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Adjusted LIBOR” means with respect to any Tranche Period, the interest rate per
annum determined by the applicable Lender by dividing (the resulting quotient
rounded upwards, if necessary, to the nearest 1/100th of 1% per annum) (i) the
rate of interest determined by such Lender in accordance with its usual
procedures (which determination shall be conclusive absent manifest error) to be
the rate per annum for deposits in Dollars as reported by Bloomberg Finance L.P.
and shown on US0001M Screen as the composite offered rate for London interbank
deposits for such Tranche Period (or on any successor or substitute page of such
service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by such Lender from time to time for purposes of providing
quotations of interest rates applicable to dollar deposits in the London
interbank market) at or about 11:00 a.m. (London time) on the Business Day which
is two (2)

 

--------------------------------------------------------------------------------


 

Business Days prior to the first day of such Tranche Period for an amount
comparable to the Portion of Capital to be funded at Adjusted LIBOR during such
Tranche Period, by (ii) a number equal to 1.00 minus the Euro-Rate Reserve
Percentage; provided, however, that with respect to the initial Tranche Period
for a Loan that is not advanced on a Monthly Settlement Date, Adjusted LIBOR
shall be the interest rate per annum equal to LMIR for each day during such
initial Tranche Period from the date that such Loan is made pursuant to
Section 2.01 until the next occurring Monthly Settlement Date.  The calculation
of Adjusted LIBOR may also be expressed by the following formula:

 

 

Composite of London interbank offered rates shown on

 

Bloomberg Finance L.P. Screen US0001M

 

or appropriate successor

Adjusted LIBOR

=

 

 

 

 

 

1.00 - Euro-Rate Reserve Percentage

 

Adjusted LIBOR shall be adjusted on the effective date of any change in the
Euro-Rate Reserve Percentage as of such effective date. The applicable Lender
shall give prompt notice to the Borrower of Adjusted LIBOR as determined or
adjusted in accordance herewith (which determination shall be conclusive absent
manifest error).  Notwithstanding the foregoing, if Adjusted LIBOR as determined
herein would otherwise be less than zero percent (0.00%) per annum, such rate
shall be deemed to be zero percent (0.00%) per annum for all purposes of this
Agreement.

 

“Administrative Agent” means PNC, in its capacity as contractual representative
for the Credit Parties, and any successor thereto in such capacity appointed
pursuant to Article X or Section 12.03(f).

 

“Adverse Claim” means any Lien, except any Permitted Lien.

 

“Advisors” has the meaning set forth in Section 12.06(c).

 

“Affected Person” means each Credit Party and each of their respective
Affiliates.

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise.

 

“Aggregate Capital” means, at any time of determination, the aggregate
outstanding Capital of all Lenders at such time.

 

“Aggregate Interest” means, at any time of determination, the aggregate accrued
and unpaid Interest on the Loans of all Lenders at such time.

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

2

--------------------------------------------------------------------------------


 

“Anti-Terrorism Laws” means any Applicable Law relating to terrorism financing,
trade sanctions programs and embargoes, import/export licensing, money
laundering or bribery, and any regulation, order, or directive promulgated,
issued or enforced pursuant to such Applicable Laws, all as amended,
supplemented or replaced from time to time.

 

“Applicable Law” means, with respect to any Person, (x) all provisions of law,
statute, treaty, constitution, ordinance, rule, regulation, ordinance,
requirement, restriction, permit, executive order, certificate, decision,
directive or order of any Governmental Authority applicable to such Person or
any of its property and (y) all judgments, injunctions, orders, writs, decrees
and awards of all courts and arbitrators in proceedings or actions in which such
Person is a party or by which any of its property is bound.  For the avoidance
of doubt, FATCA shall constitute an “Applicable Law” for all purposes of this
Agreement.

 

“Assignment and Acceptance Agreement” means an assignment and acceptance
agreement entered into by a Lender, an Eligible Assignee and the Administrative
Agent, and, if required, the Borrower, pursuant to which such Eligible Assignee
may become a party to this Agreement, in substantially the form of Exhibit C
hereto.

 

“Attorney Costs” means and includes all fees, costs, expenses and disbursements
of any law firm or other external counsel and all disbursements of internal
counsel.

 

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.

 

“Base Rate” means, for any day and any Lender, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate shall be at all times
equal to the higher of:

 

(a)                                 the rate of interest in effect for such day
as publicly announced from time to time by the Administrative Agent or its
Affiliate as its “reference rate” or “prime rate”, as applicable.  Such
“reference rate” or “prime rate” is set by the Administrative Agent or its
Affiliate based upon various factors, including such Person’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above or below
such announced rate, and is not necessarily the lowest rate charged to any
customer; and

 

(b)                                 0.50% per annum above the latest Federal
Funds Rate.

 

“Borrower” has the meaning specified in the preamble to this Agreement.

 

“Borrower Indemnified Amounts” has the meaning set forth in Section 11.01(a).

 

“Borrower Indemnified Party” has the meaning set forth in Section 11.01(a).

 

“Borrower Material Adverse Effect” means a material adverse effect on any of the
following:

 

(a)                                 the assets, operations, business or
financial condition of the Borrower;

 

3

--------------------------------------------------------------------------------


 

(b)                                 the ability of the Borrower to perform its
obligations under this Agreement or any other Transaction Document to which it
is a party;

 

(c)                                  the validity or enforceability of this
Agreement or any other Transaction Document to which the Borrower is a party, or
the validity, enforceability, value or collectibility of any material portion of
the Pool Receivables;

 

(d)                                 the status, perfection, enforceability or
priority of the Administrative Agent’s security interest in the Collateral; or

 

(e)                                  the rights and remedies of any Credit Party
under the Transaction Documents or associated with its respective interest in
the Collateral.

 

“Borrower Obligations” means all present and future indebtedness, reimbursement
obligations, and other liabilities and obligations (howsoever created, arising
or evidenced, whether direct or indirect, absolute or contingent, or due or to
become due) of the Borrower to any Credit Party, Borrower Indemnified Party
and/or any Affected Person, arising under or in connection with this Agreement
or any other Transaction Document or the transactions contemplated hereby or
thereby, and shall include, without limitation, all Capital and Interest on the
Loans, all Fees and all other amounts due or to become due under the Transaction
Documents (whether in respect of fees, costs, expenses, indemnifications or
otherwise), including, without limitation, interest, fees and other obligations
that accrue after the commencement of any Insolvency Proceeding with respect to
the Borrower (in each case whether or not allowed as a claim in such
proceeding).

 

“Borrower’s Net Worth” means, at any time of determination,  an amount equal to
(i) the Outstanding Balance of all Pool Receivables at such time, minus (ii) the
sum of (A) the Aggregate Capital at such time, plus (B) the Aggregate Interest
at such time, plus (C) the aggregate accrued and unpaid Fees at such time, plus
(D) the aggregate outstanding principal balance of all Subordinated Notes at
such time, plus (E) the aggregate accrued and unpaid interest on all
Subordinated Notes at such time, plus (F) without duplication, the aggregate
accrued and unpaid other Borrower Obligations at such time.

 

“Borrowing Base” means, at any time of determination, the amount equal to the
lesser of (a) the Facility Limit and (b) the amount equal to (i) the Net
Receivables Pool Balance at such time, minus (ii) the Total Reserves at such
time.

 

“Borrowing Base Deficit” means, at any time of determination, the amount, if
any, by which (a) the Aggregate Capital at such time, exceeds (b) the sum of
(i) the Borrowing Base at such time plus (ii) the aggregate amount of
Collections (if any) then being held by, and under the exclusive control of, the
Administrative Agent, solely to the extent such Collections (x) have been
applied to reduce the Outstanding Balance of the related Receivables for
purposes of calculating the Borrowing Base in clause (i) above and (y) have not
been applied in reduction of the Aggregate Capital or otherwise in accordance
with the priorities for payment specified in Section 3.01(a).

 

“Breakage Fee” means (i) for any Interest Period for which Interest is computed
by reference to LMIR or Adjusted LIBOR and a reduction of Capital is made for
any reason on any

 

4

--------------------------------------------------------------------------------


 

day other than a Settlement Date or (ii) to the extent that the Borrower shall
for any reason, fail to borrow on the date specified by the Borrower in
connection with any request for funding pursuant to Article II of this
Agreement, the amount, if any, by which (A) the additional Interest (calculated
without taking into account any Breakage Fee or any shortened duration of such
Interest Period pursuant to the definition thereof) which would have accrued
during such Interest Period on the reductions of Capital relating to such
Interest Period had such reductions not been made (or, in the case of clause
(ii) above, the amounts so failed to be borrowed or accepted in connection with
any such request for funding by the Borrower), exceeds (B) the income, if any,
received by the applicable Lender from the investment of the proceeds of such
reductions of Capital (or such amounts failed to be borrowed by the Borrower). 
A certificate as to the amount of any Breakage Fee (including the computation of
such amount) shall be submitted by the affected Lender to the Borrower and shall
be conclusive and binding for all purposes, absent manifest error.

 

“Business Day” means any day (other than a Saturday or Sunday) on which: 
(a) banks are not authorized or required to close in Pittsburgh, Pennsylvania,
or New York City, New York and (b) if this definition of “Business Day” is
utilized in connection with Adjusted LIBOR or LMIR, dealings are carried out in
the London interbank market.

 

“Capital” means, with respect to any Lender, the aggregate amounts paid to, or
on behalf of, the Borrower in connection with all Loans made by such Lender
pursuant to Article II, as reduced from time to time by Collections distributed
and applied on account of such Capital pursuant to Section 3.01; provided, that
if such Capital shall have been reduced by any distribution and thereafter all
or a portion of such distribution is rescinded or must otherwise be returned for
any reason, such Capital shall be increased by the amount of such rescinded or
returned distribution as though it had not been made.

 

“Capital Stock” means, with respect to any Person, any and all common shares,
preferred shares, interests, participations, rights in or other equivalents
(however designated) of such Person’s capital stock, partnership interests,
limited liability company interests, membership interests or other equivalent
interests and any rights (other than debt securities convertible into or
exchangeable for capital stock), warrants or options exchangeable for or
convertible into such capital stock or other equity interests.

 

“Change in Control” means the occurrence of any of the following:

 

(a)                                 Pharmaceutical Research Associates, Inc.
ceases to own, directly, 100% of the issued and outstanding Capital Stock and
all other equity interests of the Borrower free and clear of all Adverse Claims;

 

(b)                                 the Parent ceases to own, directly or
indirectly, 100% of the issued and outstanding Capital Stock and all other
equity interests of any Originator or Holdings free and clear of all Adverse
Claims;

 

(c)                                  any Subordinated Note shall at any time
cease to be owned by an Originator, free and clear of all Adverse Claims; or

 

(d)                                 with respect to the Parent:

 

5

--------------------------------------------------------------------------------


 

(i)                                     the Permitted Holders shall at any time
not own, in the aggregate, directly or indirectly, beneficially and of record,
at least thirty-five percent (35%) of the voting power of the outstanding Voting
Stock of Holdings;

 

(ii)                                  any “person” or “group” (within the
meaning of Sections 13(d) and 14(d)(2) of the Exchange Act), other than the
Permitted Holders, becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of thirty-five percent (35%) or
more of the Voting Stock of the Parent, unless the Permitted Holders have, at
such time, the right or the ability by voting power, contract or otherwise to
elect or designate for election at least a majority of the board of directors of
the Parent; or

 

(iii)                               at any time, a Change of Control (as defined
in the Senior Notes Indenture (as defined in the Credit Agreement)) shall have
occurred.

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (w) the final rule titled Risk-Based Capital Guidelines; Capital
Adequacy Guidelines; Capital Maintenance: Regulatory Capital; Impact of
Modifications to Generally Accepted Accounting Principles; Consolidation of
Asset-Backed Commercial Paper Programs; and Other Related Issues, adopted by the
United States bank regulatory agencies on December 15, 2009, (x) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to the agreements reached by the Basel
Committee on Banking Supervision in “Basel III: A Global Regulatory Framework
for More Resilient Banks and Banking Systems” (as amended, supplemented or
otherwise modified or replaced from time to time), shall in each case be deemed
to be a “Change in Law”, regardless of the date enacted, adopted or issued.

 

“Closing Date” means March 22, 2016.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Collateral” has the meaning set forth in Section 4.05(a).

 

“Collection Account” means each account listed on Schedule II to this Agreement
(as such schedule may be modified from time to time in connection with the
closing or opening of any Collection Account in accordance with the terms
hereof) (in each case, in the name of the Borrower) and maintained at a bank or
other financial institution acting as a Collection Account Bank pursuant to a
Collection Account Control Agreement for the purpose of receiving Collections.

 

6

--------------------------------------------------------------------------------


 

“Collection Account Bank” means any of the banks or other financial institutions
holding one or more Collection Accounts.

 

“Collection Account Control Agreement” means each agreement, in form and
substance satisfactory to the Administrative Agent, among the Borrower, the
Administrative Agent and a Collection Account Bank, governing the terms of the
related Collection Accounts, that, among other things, provides the
Administrative Agent with control within the meaning of the UCC over the deposit
accounts subject to such agreement, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Collections” means, with respect to any Pool Receivable:  (a) all funds that
are received by any Originator, the Borrower, the Servicer or any other Person
on their behalf in payment of any amounts owed in respect of such Pool
Receivable (including purchase price, service charges, finance charges,
interest, fees and all other charges), or applied to amounts owed in respect of
such Pool Receivable (including insurance payments and net proceeds of the sale
or other disposition of repossessed goods or other collateral or property of the
related Obligor or any other Person directly or indirectly liable for the
payment of such Pool Receivable and available to be applied thereon), (b) all
Deemed Collections, (c) all proceeds of all Related Security with respect to
such Pool Receivable and (d) all other proceeds of such Pool Receivable.

 

“Commitment” means, with respect to any Lender, the maximum aggregate amount
which such Person is obligated to lend or pay hereunder on account of all Loans,
on a combined basis, as set forth on Schedule I or in such other agreement
pursuant to which it became a Lender, as such amount may be modified in
connection with any subsequent assignment pursuant to Section 12.03 or in
connection with a reduction in the Facility Limit pursuant to Section 2.02(e). 
If the context so requires, “Commitment” also refers to a Lender’s obligation to
make Loans hereunder in accordance with this Agreement.

 

“Concentration Percentage” means (i) for any Group AA Obligor, 25.0%, (ii) for
any Group A Obligor, 25.0%, (iii) for any Group B Obligor, 15.0%, (iv) for any
Group C Obligor, 10.0% and (v) for any Group D Obligor, 7.5% ; provided,
however, that the Administrative Agent (with the prior written consent of each
Lender) may approve higher “Concentration Percentages” for selected Obligors;
provided, further, that the Administrative Agent may, upon not less than five
(5) Business Days’ notice to the Borrower, decrease the then applicable
“Concentration Percentage” of any such Obligor which has been increased pursuant
to the immediately preceding proviso to a percentage satisfactory to it at such
time, which such decrease shall not result in the applicable “Concentration
Percentage” for such Obligor being lower than the related “Concentration
Percentage” set forth in clauses (i) - (v) above.

 

“Concentration Reserve Percentage” means, at any time of determination, the
greater of (i) 15.0% and (ii) largest of: (a) the sum of the five (5) largest
Obligor Percentages of the Group D Obligors, (b) the sum of the three
(3) largest Obligor Percentages of the Group C Obligors, (c) the sum of the two
(2) largest Obligor Percentages of the Group B Obligors and (d) the largest
Obligor Percentage of the Group A Obligors.

 

“Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings pursuant to
which such Receivable arises or

 

7

--------------------------------------------------------------------------------


 

that evidence such Receivable or under which an Obligor becomes or is obligated
to make payment in respect of such Receivable.

 

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Parent or any of its
Subsidiaries, are treated as a single employer under Section 414 of the Code.

 

“Covered Entity” means (a) each of Borrower, the Servicer, each Originator, the
Parent and each of Parent’s Subsidiaries and (b) each Person that, directly or
indirectly, is in control of a Person described in clause (a) above.  For
purposes of this definition, control of a Person shall mean the direct or
indirect power to direct or cause the direction of the management and policies
of such Person whether by ownership of equity interests, contract, proxy or
otherwise.

 

“Credit Agreement” means that certain Credit Agreement, dated as of
September 23, 2013 (as amended, restated, amended and restated or otherwise
modified from time to time), by and among Holdings, Pinnacle Holdco
Parent, Inc., the lenders time to time party thereto, UBS AG, Stamford Branch,
as administrative agent, collateral agent and letter of credit issuer, UBS Loan
Finance LLC, as swingline lender, and UBS Securities LLC, Jefferies Finance LLC,
Credit Suisse Securities (USA) LLC, KKR Capital Markets LLC, and Citigroup
Global Markets Inc., as joint lead arrangers and bookrunners.

 

“Credit and Collection Policy” means, as the context may require, those
receivables credit and collection policies and practices of the Originators in
effect on the Closing Date and described in Exhibit D, as modified in compliance
with this Agreement.

 

“Credit Extension” means the making of any Loan.

 

“Credit Party” means each Lender and the Administrative Agent.

 

“Days’ Sales Outstanding” means, for any Fiscal Month, an amount computed as of
the last day of such Fiscal Month equal to:  (a) the average of the Outstanding
Balance of all Pool Receivables (other than Unbilled Receivables) as of the last
day of each of the three most recent Fiscal Months ended on the last day of such
Fiscal Month, divided by (b) (i) the aggregate initial Outstanding Balance of
all Pool Receivables (other than Unbilled Receivables) generated by the
Originators during the three most recent Fiscal Months ended on the last day of
such Fiscal Month, divided by (ii) 90.

 

“Debt” means, as to any Person at any time of determination, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of:  (i) borrowed money,
(ii) amounts raised under or liabilities in respect of any bonds, debentures,
notes, note purchase, acceptance or credit facility, or other similar
instruments or facilities, (iii) reimbursement obligations (contingent or
otherwise) under any letter of credit, (iv) any other transaction (including
production payments (excluding royalties), installment purchase agreements,
forward sale or purchase agreements, capitalized leases and conditional sales
agreements) having the commercial effect of a borrowing of money entered into by
such Person to finance its operations or capital requirements (but not including
(a) accounts payable incurred

 

8

--------------------------------------------------------------------------------


 

in the ordinary course of such Person’s business payable on terms customary in
the trade, (b) prepaid or deferred revenue arising in the ordinary course of
business and (c) purchase price holdbacks arising in the ordinary course of
business in respect of a portion of the purchase price of an asset to satisfy
warrants or other unperformed obligations of the seller of such asset), (v) all
net obligations of such Person in respect of interest rate or currency hedges or
(vi) without duplication, any Guaranty of any such Debt.

 

“Deemed Collections” has the meaning set forth in Section 3.01(d).

 

“Default Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the last
day of each Fiscal Month by dividing:  (a) the aggregate Outstanding Balance of
all Pool Receivables (other than Unbilled Receivables) that became Defaulted
Receivables during such Fiscal Month, by (b) the aggregate initial Outstanding
Balance of all Pool Receivables generated by the Originators during the month
that is six (6) Fiscal Months before such Fiscal Month.

 

“Defaulted Receivable” means a Receivable:

 

(a)                                 as to which any payment, or part thereof,
remains unpaid for more than 150 days from the original due date for such
payment;

 

(b)                                 as to which an Insolvency Proceeding shall
have occurred with respect to the Obligor thereof or any other Person obligated
thereon or owning any Related Security with respect thereto;

 

(c)                                  that has been written off the applicable
Originator’s or the Borrower’s books as uncollectible; or

 

(d)                                 that, consistent with the Credit and
Collection Policy, should be written off the applicable Originator’s or the
Borrower’s books as uncollectible;

 

provided, however, that in each case above such amount shall be calculated
without giving effect to any netting of credits that have not been matched to a
particular Receivable for the purposes of aged trial balance reporting.

 

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans or (ii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to

 

9

--------------------------------------------------------------------------------


 

provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of an Insolvency Proceeding.

 

“Delinquency Ratio” means the ratio (expressed as a percentage and rounded to
the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the
last day of each Fiscal Month by dividing:  (a) the aggregate Outstanding
Balance of all Pool Receivables that were Delinquent Receivables on such day, by
(b) the aggregate Outstanding Balance of all Pool Receivables on such day.

 

“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for more than 90 days from the original due date for
such payment; provided, however, that such amount shall be calculated without
giving effect to any netting of credits that have not been matched to a
particular Receivable for the purposes of aged trial balance reporting.

 

“Dilution Horizon Ratio” means, for any Fiscal Month, the ratio (expressed as a
percentage and rounded to the nearest 1/100th of 1%, with 5/1000th of 1% rounded
upward) computed as of the last day of such Fiscal Month by dividing:  (a) the
aggregate initial Outstanding Balance of all Pool Receivables (other than
Unbilled Receivables) generated by the Originators during the two most recently
ended Fiscal Months, by (b) the Net Receivables Pool Balance as of the last day
of such Fiscal Month. Within thirty (30) days of the completion and the receipt
by the Administrative Agent of the results of any annual audit or field exam of
the Receivables and the servicing and origination practices of the Servicer and
the Originators, the numerator of the Dilution Horizon Ratio may be adjusted by
the Administrative Agent upon not less than five (5) Business Days notice to the
Borrower to reflect such number of Fiscal Months as the Administrative Agent
reasonably believes best reflects the business practices of the Servicer and the
Originators and the actual amount of dilution and Deemed Collections that occur
with respect to Pool Receivables based on the weighted average dilution lag
calculation completed as part of such audit or field exam.

 

“Dilution Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100th of 1%, with 5/1000th of 1% rounded upward), computed as of the
last day of each Fiscal Month by dividing:  (a) the aggregate amount of Deemed
Collections during such Fiscal Month (other than any Deemed Collections with
respect to any Receivables that were both (x) generated by an Originator during
such Fiscal Month and (y) written off the applicable Originator’s or the
Borrower’s books as uncollectible during such Fiscal Month), by (b) the
aggregate initial Outstanding Balance of all Pool Receivables (other than
Unbilled Receivables) generated by the Originators during the Fiscal Month that
is one month prior to such Fiscal Month.

 

“Dilution Reserve Percentage” means, on any day, the product of (a) the Dilution
Horizon Ratio multiplied by (b) the sum of (i) the Stress Factor times the
average of the Dilution Ratios for the twelve most recent Fiscal Months and
(ii) the Dilution Volatility Component.

 

10

--------------------------------------------------------------------------------


 

“Dilution Volatility Component” means, for any Fiscal Month, the product
(expressed as a percentage) of:

 

(a)                                 the positive difference, if any, between: 
(i) the highest arithmetic average of the Dilution Ratios for any two
consecutive Fiscal Months during the twelve most recent consecutive Fiscal
Months and (ii) the arithmetic average of the Dilution Ratios for such twelve
consecutive months times

 

(b)                                 the quotient of (i) the highest arithmetic
average of the Dilution Ratios for any two consecutive Fiscal Months during the
twelve most recent consecutive Fiscal Months divided by (ii) the arithmetic
average of the Dilution Ratios for such twelve consecutive Fiscal Months.

 

“Dollar Equivalent” means, on any date on which a determination thereof is to be
made, with respect to any amount denominated in any currency other than Dollars,
the Dollar equivalent of such amount of such currency determined by reference to
the Spot Rate determined as of such determination date.

 

“Dollars” and “$” each mean the lawful currency of the United States of America.

 

“Eligible Assignee” means (i) any Lender or any of its Affiliates, (ii) any
Person managed by a Lender or any of its Affiliates and (iii) any other
financial or other institution.

 

“Eligible Foreign Currency” means the lawful currency of a country (other than
the United States of America) or monetary union of countries that is either
(a) a member of the Organization for Economic Co-Operation and Development, and
(b) approved as an “Eligible Foreign Currency” in writing by the Administrative
Agent (in its sole discretion).  As of the Closing Date, Euros have been
approved by the Administrative Agent pursuant to clause (b) above.

 

“Eligible A-Rated Foreign Obligor” means an Obligor that (i) is not an Eligible
UK Foreign Obligor, and (ii) is organized in or that has a head office
(domicile), registered office, and chief executive office located in a country
(other than the United States of America) that has a long-term sovereign foreign
currency rating of at least “A” by S&P or “A2” by Moody’s.

 

“Eligible Foreign Obligor” means an Eligible A-Rated Foreign Obligor, an
Eligible UK Foreign Obligor or an Eligible OECD Foreign Obligor.

 

“Eligible OECD Foreign Obligor” means an Obligor that (i) is not an Eligible
A-Rated Obligor or Eligible UK Foreign Obligor, and (ii) is organized in or that
has a head office (domicile), registered office, and chief executive office
located in a country (other than the United States of America) that is a member
of the Organization for Economic Co-Operation and Development.

 

“Eligible Receivable” means, at any time of determination, a Pool Receivable:

 

(a)                                 the Obligor of which is: (i) either a U.S.
Obligor or an Eligible Foreign Obligor; (ii) not a Governmental Authority,
(iii) not a Sanctioned Person; (iv) not subject

 

11

--------------------------------------------------------------------------------


 

to any Insolvency Proceeding; (v) not an Affiliate of the Borrower, the
Servicer, the Parent or any Originator; (vi) not the Obligor with respect to
Delinquent Receivables with an aggregate Outstanding Balance exceeding 50% of
the aggregate Outstanding Balance of all such Obligor’s Pool Receivables;
(vii) not a natural person and (viii) not a material supplier to any Originator
or an Affiliate of a material supplier;

 

(b)                                 that is denominated and payable in Dollars
or an Eligible Foreign Currency, in either case, in the United States of
America, and the Obligor with respect to which has been instructed to remit
Collections in respect thereof directly to a Lock-Box or Collection Account in
the United States of America or the Cayman Islands;

 

(c)                                  that does not have a due date which is more
than 90 days after the original invoice date of such Receivable;

 

(d)                                 that arises under a Contract for the sale of
goods or services in the ordinary course of the applicable Originator’s
business;

 

(e)                                  that arises under a Contract that is in
full force and effect and that is a legal, valid and binding obligation of the
related Obligor, enforceable against such Obligor in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law;

 

(f)                                   that has been transferred by an Originator
to the Borrower pursuant to the Purchase and Sale Agreement with respect to
which transfer all conditions precedent under the Purchase and Sale Agreement
have been met;

 

(g)                                  that, together with the Contract related
thereto, conforms in all material respects with all Applicable Laws (including
any applicable laws relating to usury, truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy);

 

(h)                                 with respect to which all consents,
licenses, approvals or authorizations of, or registrations or declarations with,
or notices to, any Governmental Authority or other Person, required to be
obtained by, effected or given to an Originator in connection with the creation
of such Receivable, the execution, delivery and performance by such Originator
of the related Contract or the assignment thereof under the Purchase and Sale
Agreement have been duly obtained, effected or given and are in full force and
effect;

 

(i)                                     that is not subject to any existing
dispute, right of rescission, right of set-off, counterclaim, any other defense
against the applicable Originator (or any assignee of such Originator) or
Adverse Claim; provided that only the portion of such Pool Receivable subject to
such dispute, right of rescission, right of set-off, counterclaim, defense or
Adverse Claim shall be ineligible;

 

(j)                                    that satisfies all applicable
requirements of the Credit and Collection Policy;

 

12

--------------------------------------------------------------------------------


 

(k)                                 that, together with the Contract related
thereto, has not been modified, waived or restructured since its creation,
except as permitted pursuant to Section 8.02 of this Agreement;

 

(l)                                     in which the Borrower owns good and
marketable title, free and clear of any Adverse Claims, and that is freely
assignable (including without any consent of the related Obligor or any
Governmental Authority) unless such consent has been obtained;

 

(m)                             for which the Administrative Agent (on behalf of
the Secured Parties) has a valid and enforceable first priority perfected
security interest therein and in the Related Security and Collections with
respect thereto in which a security interest may be perfected by the filing of a
financing statement under the UCC, in each case, free and clear of any Adverse
Claim;

 

(n)                                 that (x) constitutes an “account” or
“general intangible” (as defined in the UCC), (y) is not evidenced by
instruments or chattel paper and (z) does not constitute, or arise from the sale
of, as-extracted collateral (as define in the UCC);

 

(o)                                 that is neither a Defaulted Receivable nor a
Delinquent Receivable;

 

(p)                                 for which no Originator, the Borrower, the
Parent or the Servicer has established any offset or netting arrangements with
the related Obligor in connection with the ordinary course of payment of such
Receivable;

 

(q)                                 that represents amounts earned and payable
by the Obligor that are not subject to the performance of additional services by
the Originator thereof or by the Borrower and the related goods or merchandise
shall have been shipped and/or services performed, other than, in the case of an
Eligible Unbilled Receivable, the billing or invoicing of such Receivable;
provided, that if such Receivable is subject to the performance of additional
services, only the portion of such Receivable attributable to such additional
services shall be ineligible;

 

(r)                                    which (i) does not arise from a sale of
accounts made as part of a sale of a business or constitute an assignment for
the purpose of collection only, (ii) is not a transfer of a single account made
in whole or partial satisfaction of a preexisting indebtedness or an assignment
of a right to payment under a contract to an assignee that is also obligated to
perform under the contract and (iii) is not a transfer of an interest in or an
assignment of a claim under a policy of insurance;

 

(s)                                   which does not relate to the sale of any
consigned goods or finished goods which have incorporated any consigned goods
into such finished goods;

 

(t)                                    for which the related Originator has
recognized the related revenue on its financial books and records in accordance
with GAAP; and

 

(u)                                 that, if such Receivable is an Unbilled
Receivable, is an Eligible Unbilled Receivable.

 

13

--------------------------------------------------------------------------------


 

“Eligible UK Foreign Obligor” means an Obligor that is organized in or that has
a head office (domicile), registered office, and chief executive office located
in the United Kingdom.

 

“Eligible Unbilled Receivable” means, (a) at any time when a Ratings Event shall
not have occurred and be continuing, any Unbilled Receivable with respect to
which not more than ninety (90) days have expired since the date such Unbilled
Receivable arose and (b) during the occurrence of a Ratings Event, any Unbilled
Receivable with respect to which not more than thirty (30) days have expired
since the date such Unbilled Receivable arose.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

 

“ERISA Affiliate” means, with respect to any Person, any corporation, trade or
business which together with the Person is a member of a controlled group of
corporations or a controlled group of trades or businesses and would be deemed a
“single employer” within the meaning of Sections 414(b), (c), (m) of the Code or
Section 4001(b) of ERISA.

 

“Euro-Rate Reserve Percentage” means, the maximum effective percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including
without limitation, supplemental, marginal, and emergency reserve requirements)
with respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).

 

“Euros” means the single currency of participating member states of the European
Monetary Union.

 

“Event of Default” has the meaning specified in Section 9.01.  For the avoidance
of doubt, any Event of Default that occurs shall be deemed to be continuing at
all times thereafter unless and until waived in accordance with Section 12.01.

 

“Excess Concentration” means the sum of the following amounts, without
duplication:

 

(a)                                 the sum of the amounts calculated for each
of the Obligors equal to the excess (if any) of (i) the aggregate Outstanding
Balance of the Eligible Receivables of such Obligor, over (ii) the product of
(x) such Obligor’s Concentration Percentage, multiplied by (y) the aggregate
Outstanding Balance of all Eligible Receivables; plus

 

(b)                                 the excess (if any) of (i) the aggregate
Outstanding Balance of all Eligible Receivables that are Unbilled Receivables,
over (ii) the product of (x) 30.00%, multiplied by (y) the aggregate Outstanding
Balance of all Receivables; plus

 

(c)                                  the excess (if any) of (i) the aggregate
Outstanding Balance of all Eligible Receivables that are Unbilled Receivables
for which 60 or more days have elapsed since they arose, over (ii) the product
of (x) 7.50%, multiplied by (y) the aggregate Outstanding Balance of all
Receivables; plus

 

(d)                                 the excess (if any) of (i) the aggregate
Outstanding Balance of all Eligible Receivables the Obligors of which are
Eligible A-Rated Foreign Obligors, over (ii) the

 

14

--------------------------------------------------------------------------------


 

product of (x) 10.00%, multiplied by (y) the aggregate Outstanding Balance of
all Receivables then in the Receivables Pool; plus

 

(e)                                  the excess (if any) of (i) the aggregate
Outstanding Balance of all Eligible Receivables the Obligors of which are
Eligible OECD Foreign Obligors, over (ii) the product of (x) 2.50%, multiplied
by (y) the aggregate Outstanding Balance of all Receivables then in the
Receivables Pool; plus

 

(f)                                   the excess (if any) of (i) the aggregate
Outstanding Balance of all Eligible Receivables the Obligors of which are
Eligible UK Foreign Obligors, over (ii) the product of (x) 15.00%, multiplied by
(y) the aggregate Outstanding Balance of all Receivables then in the Receivables
Pool; plus

 

(g)                                  the excess (if any) of (i) the aggregate
Outstanding Balance of all Eligible Receivables denominated or payable in an
Eligible Foreign Currency, over (ii) the product of (x) 2.50%, multiplied by
(y) the aggregate Outstanding Balance of all Receivables then in the Receivables
Pool.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended or
otherwise modified from time to time.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
an Affected Person or required to be withheld or deducted from a payment to an
Affected Person: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case,
(i) imposed as a result of such Affected Person being organized under the laws
of, or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
makes a Loan or its Commitment or (ii) such Lender changes its lending office,
except in each case to the extent that amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to a Lender’s failure to comply with Section 4.03(f) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

 

“Facility Limit” means $140,000,000 as reduced from time to time pursuant to
Section 2.02(e).  References to the unused portion of the Facility Limit shall
mean, at any time of determination, an amount equal to (x) the Facility Limit at
such time, minus (y) the Aggregate Capital.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code,

 

15

--------------------------------------------------------------------------------


 

and any laws, regulations, rules or practices adopted pursuant to any
intergovernmental agreement entered into with respect to the foregoing.

 

“Federal Funds Rate” means, for any day, the per annum rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective).”  If on any relevant day such rate is not yet published in H.
15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30
p.m. Quotations”) for such day under the caption “Federal Funds Effective
Rate.”  If on any relevant day the appropriate rate is not yet published in
either H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such day
will be the arithmetic mean as determined by the Administrative Agent of the
rates for the last transaction in overnight Federal funds arranged before 9:00
a.m. (New York time) on that day by each of three leading brokers of Federal
funds transactions in New York City selected by the Administrative Agent.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

 

“Fee Letter” has the meaning specified in Section 2.03(a).

 

“Fees” has the meaning specified in Section 2.03(a).

 

“Final Maturity Date” means the date that (i) is one hundred eighty (180) days
following the Scheduled Termination Date or (ii) such earlier date on which the
Loans become due and payable pursuant to Section 9.01.

 

“Final Payout Date” means the date on or after the Termination Date when (i) the
Aggregate Capital and Aggregate Interest have been paid in full, (ii) all
Borrower Obligations shall have been paid in full, (iii) all other amounts owing
to the Credit Parties and any other Borrower Indemnified Party or Affected
Person hereunder and under the other Transaction Documents have been paid in
full and (iv) all accrued Servicing Fees have been paid in full.

 

“Financial Covenant Event” shall be deemed to have occurred if, at any time
during the Compliance Period, the Consolidated Senior Secured Debt to
Consolidated EBITDA Ratio as of the last day of any Test Period ending during
any Compliance Period is greater than 7.50 to 1.00.  As used in this definition,
“Compliance Period,” “Consolidated Senior Secured Debt to Consolidated EBITDA
Ratio” and “Test Period” (and any defined term constituting a component of such
terms) have the meanings assigned to such terms in the Credit Agreement as in
effect on the Closing Date without giving effect to any amendment, restatement,
waiver or supplement thereto unless otherwise agreed to in writing by the
Administrative Agent in its sole discretion. If at any time following the
Closing Date, the Credit Agreement is amended, restated, waived, supplemented or
otherwise modified to directly or indirectly modify the covenant, or any defined
term constituting a component thereof, set forth in Section 10.7 of the Credit
Agreement (as in effect on the Closing Date), the Administrative Agent may
unilaterally (in its sole discretion) by written notice to the Borrower and each
Lender modify this definition and/or Section 9.01(u) to

 

16

--------------------------------------------------------------------------------


 

conform to the Credit Agreement as so  amended, restated, waived, supplemented
or otherwise modified.

 

“Financial Officer” of any Person means, the president, the chief executive
officer, the chief financial officer, the chief accounting officer, the
principal accounting officer, the controller, the treasurer, the assistant
treasurer, vice president-finance or any other senior officer of such Person
designated as such in writing to the Administrative Agent by such person.

 

“Fiscal Month” means each calendar month.

 

“Foreign Currency Collections” means any Collections with respect to a Pool
Receivable that are denominated in any currency other than Dollars.

 

“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Group A Obligor” means any Obligor (or its parent or majority owner, as
applicable, if such Obligor is not rated) with a short-term rating of at least: 
(a) “A-1” by S&P, or if such Obligor does not have a short-term rating from S&P,
a rating of “A+” or better by S&P on such Obligor’s, its parent’s, or its
majority owner’s (as applicable) long-term senior unsecured and
uncredit-enhanced debt securities, or (b) “P-1” by Moody’s, or if such Obligor
does not have a short-term rating from Moody’s, “Al” or better by Moody’s on
such Obligor’s, its parent’s or its majority owner’s (as applicable) long-term
senior unsecured and uncredit-enhanced debt securities.  Notwithstanding the
foregoing, any Obligor that is a Subsidiary of an Obligor that satisfies the
definition of “Group A Obligor” shall be deemed to be a Group A Obligor and
shall be aggregated with the Obligor that satisfies such definition for the
purposes of determining the “Concentration Reserve Percentage” and clause (i) of
the definition of “Excess Concentration” for such Obligors, unless such deemed
Obligor separately satisfies the definition of “Group A Obligor”, “Group B
Obligor”, or “Group C Obligor”, in which case such Obligor shall be separately
treated as a Group A Obligor, a Group B Obligor or a Group C Obligor, as the
case may be, and shall be aggregated and combined for such purposes with any of
its Subsidiaries that are Obligors.

 

“Group AA Obligor” means any Obligor (or its parent or majority owner, as
applicable, if such Obligor is not rated) with a short-term rating of at least: 
(a) “A-1+” by S&P, or if such Obligor does not have a short-term rating from
S&P, a rating of “AA-” or better by S&P on such Obligor’s, its parent’s, or its
majority owner’s (as applicable) long-term senior unsecured and
uncredit-enhanced debt securities, and (b) “P-1” by Moody’s, or if such Obligor
does not have a short-term rating from Moody’s, “Aa3” or better by Moody’s on
such Obligor’s, its parent’s or its majority owner’s (as applicable) long-term
senior unsecured and uncredit-enhanced debt

 

17

--------------------------------------------------------------------------------


 

securities.  Notwithstanding the foregoing, any Obligor that is a Subsidiary of
an Obligor that satisfies the definition of “Group AA Obligor” shall be deemed
to be a Group AA Obligor and shall be aggregated with the Obligor that satisfies
such definition for the purposes of determining the “Concentration Reserve
Percentage” and clause (i) of the definition of “Excess Concentration” for such
Obligors, unless such deemed Obligor separately satisfies the definition of
“Group AA Obligor”, “Group A Obligor”, “Group B Obligor”, or “Group C Obligor”,
in which case such Obligor shall be separately treated as a Group AA Obligor, a
Group A Obligor, a Group B Obligor or a Group C Obligor, as the case may be, and
shall be aggregated and combined for such purposes with any of its Subsidiaries
that are Obligors.

 

“Group B Obligor” means an Obligor (or its parent or majority owner, as
applicable, if such Obligor is not rated) that is not a Group A Obligor, with a
short-term rating of at least:  (a) “A-2” by S&P, or if such Obligor does not
have a short-term rating from S&P, a rating of “BBB+” to “A” by S&P on such
Obligor’s, its parent’s or its majority owner’s (as applicable) long-term senior
unsecured and uncredit-enhanced debt securities, or (b) “P-2” by Moody’s, or if
such Obligor does not have a short-term rating from Moody’s, “Baal” to “A2” by
Moody’s on such Obligor’s, its parent’s or its majority owner’s (as applicable)
long-term senior unsecured and uncredit-enhanced debt securities.
Notwithstanding the foregoing, any Obligor that is a Subsidiary of an Obligor
that satisfies the definition of “Group B Obligor” shall be deemed to be a Group
B Obligor and shall be aggregated with the Obligor that satisfies such
definition for the purposes of determining the “Concentration Reserve
Percentage” and clause (i) of the definition of “Excess Concentration” for such
Obligors, unless such deemed Obligor separately satisfies the definition of
“Group A Obligor”, “Group B Obligor”, or “Group C Obligor”, in which case such
Obligor shall be separately treated as a Group A Obligor, a Group B Obligor or a
Group C Obligor, as the case may be, and shall be aggregated and combined for
such purposes with any of its Subsidiaries that are Obligors.

 

“Group C Obligor” means an Obligor (or its parent or majority owner, as
applicable, if such Obligor is not rated) that is not a Group A Obligor or a
Group B Obligor, with a short-term rating of at least:  (a) “A-3” by S&P, or if
such Obligor does not have a short-term rating from S&P, a rating of “BBB-” to
“BBB” by S&P on such Obligor’s, its parent’s or it’s majority owner’s (as
applicable) long-term senior unsecured and uncredit-enhanced debt securities, or
(b) “P-3” by Moody’s, or if such Obligor does not have a short-term rating from
Moody’s, “Baa3” to “Baa2” by Moody’s on such Obligor’s, its parent’s or its
majority owner’s (as applicable) long-term senior unsecured and
uncredit-enhanced debt securities. Notwithstanding the foregoing, any Obligor
that is a Subsidiary of an Obligor that satisfies the definition of “Group C
Obligor” shall be deemed to be a Group C Obligor and shall be aggregated with
the Obligor that satisfies such definition for the purposes of determining the
“Concentration Reserve Percentage” and clause (i) of the definition of “Excess
Concentration” for such Obligors, unless such deemed Obligor separately
satisfies the definition of “Group A Obligor”, “Group B Obligor”, or “Group C
Obligor”, in which case such Obligor shall be separately treated as a Group A
Obligor, a Group B Obligor or a Group C Obligor, as the case may be, and shall
be aggregated and combined for such purposes with any of its Subsidiaries that
are Obligors.

 

“Group D Obligor” means any Obligor that is not a Group A Obligor, Group B
Obligor or Group C Obligor; provided, that any Obligor (or its parent or
majority owner, as applicable, if such Obligor is unrated) that is not rated by
both Moody’s and S&P shall be a Group D Obligor.

 

18

--------------------------------------------------------------------------------


 

“Guaranty” of any Person means any obligation of such Person guarantying or in
effect guarantying any Debt, liability or obligation of any other Person in any
manner, whether directly or indirectly, including any such liability arising by
virtue of partnership agreements, including any agreement to indemnify or hold
harmless any other Person, any performance bond or other suretyship arrangement
and any other form of assurance against loss, except endorsement of negotiable
or other instruments for deposit or collection in the ordinary course of
business.

 

“Holdings” has the meaning specified in the preamble to this Agreement.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any of its Affiliates under any Transaction Document and (b) to the
extent not otherwise described in clause (a) above, Other Taxes.

 

“Independent Director” has the meaning set forth in Section 7.03(c).

 

“Initial Investors” means Kohlberg Kravis Roberts & Co. L.P., KKR Associates
North America Fund XI L.P., KKR North America Fund XI ESC L.P., KKR North
America Fund XI SBS L.P., KKR Partners III, L.P., KKR CIS Global Investor L.P.,
CPS Managers Master Fund L.P., KKR Reference Fund Investments LP, KKR North
America Coinvest Fund I LP, KKR Principal Opportunities Partnership (Domestic)
L.P., KKR Principal Opportunities Partnership (Offshore) L.P. and each of their
respective Affiliates but not including, however, any portfolio companies of any
of the foregoing.

 

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors or (b) any general assignment for the benefit of creditors of a Person,
composition, marshaling of assets for creditors of a Person, or other, similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors, in each of clauses (a) and (b) undertaken under U.S. Federal,
state or foreign law, including the Bankruptcy Code.

 

“Intended Tax Treatment” has the meaning set forth in Section 12.14.

 

“Interest” means, for each Loan for each day during any Interest Period (or
portion thereof), the amount of interest accrued on the Capital of such Loan
during such Interest Period (or portion thereof) in accordance with
Section 2.03(b).

 

“Interest Period” means, with respect to each Loan, (a) before the Termination
Date:  (i) initially, the period commencing on the date such Loan is made
pursuant to Section 2.01 (or in the case of any fees payable hereunder,
commencing on the Closing Date) and ending on (but not including) the next
Monthly Settlement Date and (ii) thereafter, each period commencing on such
Monthly Settlement Date and ending on (but not including) the next Monthly
Settlement Date and (b) on and after the Termination Date, such period
(including a period of one day) as shall be selected from time to time by the
Administrative Agent (with the consent or at the direction of the Majority
Lenders) or, in the absence of any such selection, each period of 30 days from
the last day of the preceding Interest Period.

 

19

--------------------------------------------------------------------------------


 

“Interest Rate” means, for any day in any Interest Period for any Loan (or any
portion or Capital thereof):

 

(a)                                 subject to Section 4.04 and so long as no
Event of Default has occurred and is continuing on such day, LMIR or Adjusted
LIBOR, as determined pursuant to Section 2.05, provided, however, that the
Interest Rate applicable to any LIBOR Loan that is not advanced on a Monthly
Settlement Date shall be LMIR for each day during the initial Interest Period
applicable to such Loan from the date such Loan is made pursuant to Section 2.01
until the next occurring Monthly Settlement Date; or

 

(b)                                 for any day while an Event of Default has
occurred and is continuing, an interest rate per annum equal the sum of 2.50%
per annum plus the greater of (i) the interest rate per annum determined for
such Loan and such day pursuant to clause (a) above, and (ii) the Base Rate in
effect on such day;

 

provided, however, that no provision of this Agreement shall require the payment
or permit the collection of Interest in excess of the maximum permitted by
Applicable Law; and provided, further, that Interest for any Loan shall not be
considered paid by any distribution to the extent that at any time all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason.

 

“Interim Report” means a report, in substantially the form of Exhibit H.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended or
otherwise modified from time to time.

 

“Lender’s Account” means, with respect to any Lender the account(s) from time to
time designated in writing by such Lender to the Borrower and the Servicer for
purposes of receiving payments to or for the account of such Lender and its
Affiliates hereunder.

 

“Lenders” means PNC and each other Person that becomes a party to this Agreement
in the capacity of a “Lender.”

 

“LIBOR Loan” means any Loan accruing Interest at Adjusted LIBOR.

 

“Lien” means any ownership interest or claim, mortgage, deed of trust, pledge,
lien, security interest, hypothecation, charge or other encumbrance or security
arrangement of any nature whatsoever, whether voluntarily or involuntarily
given, including, but not limited to, any conditional sale or title retention
arrangement, and any assignment, deposit arrangement or lease intended as, or
having the effect of, security and any filed financing statement or other notice
of any of the foregoing (whether or not a lien or other encumbrance is created
or exists at the time of the filing).

 

“LMIR” means for any day during any Interest Period, the interest rate per annum
determined by the applicable Lender (which determination shall be conclusive
absent manifest error) by dividing (i) the one-month Eurodollar rate for Dollar
deposits as reported by Bloomberg Finance L.P. and shown on US0001M Screen or
any other service or page that may replace such page from time to time for the
purpose of displaying offered rates of leading banks

 

20

--------------------------------------------------------------------------------


 

for London interbank deposits in Dollars, as of 11:00 a.m. (London time) on such
day, or if such day is not a Business Day, then the immediately preceding
Business Day (or if not so reported, then as determined by the Administrative
Agent from another recognized source for interbank quotation), in each case,
changing when and as such rate changes, by (ii) a number equal to 1.00 minus the
Euro-Rate Reserve Percentage on such day.  The calculation of LMIR may also be
expressed by the following formula:

 

 

One-month Eurodollar rate for Dollars

 

shown on Bloomberg US0001M Screen

 

or appropriate successor

LMIR

=

 

 

 

1.00 - Euro-Rate Reserve Percentage

 

LMIR shall be adjusted on the effective date of any change in the Euro-Rate
Reserve Percentage as of such effective date.  Notwithstanding the foregoing, if
LMIR as determined herein would be less than zero (0.00), such rate shall be
deemed to be zero percent (0.00%) for purposes of this Agreement.

 

“Loan” means any loan made by a Lender pursuant to Section 2.02.

 

“Loan Request” means a letter in substantially the form of Exhibit A hereto
executed and delivered by the Borrower to the Administrative Agent and the
Lenders pursuant to Section 2.02(a).

 

“Lock-Box” means each locked postal box with respect to which a Collection
Account Bank has executed a Collection Account Control Agreement pursuant to
which it has been granted exclusive access for the purpose of retrieving and
processing payments made on the Receivables and which is listed on Schedule II
(as such schedule may be modified from time to time in connection with the
addition or removal of any Lock-Box in accordance with the terms hereof).

 

“Loss Horizon Ratio” means, at any time of determination, the ratio (expressed
as a percentage and rounded to the nearest 1/100 of 1%, with 5/1000th of 1%
rounded upward) computed by dividing:

 

(a)                                 the sum of (i) the aggregate initial
Outstanding Balance of all Pool Receivables (other than Unbilled Receivables)
generated by the Originators during the eight (8) most recent Fiscal Months,
plus (ii) the product of (x) the sum of the Loss Horizon Unbilled Component and
the Loss Horizon Terms Component, multiplied by (y) the aggregate initial
Outstanding Balance of all Pool Receivables (other than Unbilled Receivables)
originated by the Originators during the ninth (9th) most recent Fiscal Month;
by

 

(b)                                 the Net Receivables Pool Balance as of such
date.

 

“Loss Horizon Terms Component” means, at any time of determination, the greater
of (i) 0.0% and (ii) the percentage determined pursuant to the following
formula:

 

21

--------------------------------------------------------------------------------


 

1.0 x WACT — 60

60

 

where WACT equals the Weighted Average Credit Terms of the most recent Fiscal
Month.

 

“Loss Horizon Unbilled Component” means 0.45.

 

“Loss Reserve Percentage” means, at any time of determination, the product of
(a) the Stress Factor times (b) the highest average of the Default Ratios for
any three consecutive Fiscal Months during the twelve most recent Fiscal Months,
times (c) the Loss Horizon Ratio.

 

“Majority Lenders” means one or more Lenders that, individually or in the
aggregate, hold more than 50% of the aggregate Commitments of all Lenders (or,
if the Commitments have been terminated, hold Loans with more than 50% of the
Aggregate Capital).

 

“Material Adverse Effect” means a circumstance or condition that would,
individually or in the aggregate, materially adversely affect:

 

(a)                                 the assets, operations, business or
financial condition of the Parent and its Subsidiaries, taken as a whole;

 

(b)                                 the ability of the Servicer, the Performance
Guarantor or any Originator, taken as a whole, to perform its obligations under
this Agreement or any other Transaction Document to which it is a party;

 

(c)                                  the validity or enforceability of this
Agreement or any other Transaction Document, or the validity, enforceability,
value or collectibility of any material portion of the Pool Receivables;

 

(d)                                 the status, perfection, enforceability or
priority of the Administrative Agent’s security interest in the Collateral; or

 

(e)                                  the rights and remedies of any Credit Party
under the Transaction Documents or associated with its respective interest in
the Collateral.

 

“Minimum Dilution Reserve Percentage” means, on any day, the product of (a) the
average of the Dilution Ratios for the twelve most recent Fiscal Months
multiplied by (b) the Dilution Horizon Ratio.

 

“Minimum Funding Threshold” means, at any time of determination, an amount equal
to the lesser of (a) eighty-five percent (85.0%) of the Facility Limit at such
time and (b) the Borrowing Base at such time.

 

“Monthly Report” means a report, in substantially the form of Exhibit E.

 

“Monthly Settlement Date” means the 20th calendar day of each calendar month (or
if such day is not a Business Day, the next occurring Business Day).

 

22

--------------------------------------------------------------------------------


 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized statistical rating organization.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower, the Servicer, any Originator,
the Parent or any of their respective ERISA Affiliates (other than one
considered an ERISA Affiliate only pursuant to subsection (m) or (o) of
Section 414 of the Code) is making or accruing an obligation to make
contributions, or has within any of the preceding five plan years made or
accrued an obligation to make contributions.

 

“Net Receivables Pool Balance” means, at any time of determination:  (a) the
aggregate Outstanding Balance of Eligible Receivables, minus (b) the Excess
Concentration.

 

“Obligor” means, with respect to any Receivable, the Person obligated to make
payments pursuant to the Contract relating to such Receivable.

 

“Obligor Percentage” means, at any time of determination, for each Obligor, a
fraction, expressed as a percentage, (a) the numerator of which is the aggregate
Outstanding Balance of the Eligible Receivables of such Obligor less the amount
(if any) then included in the calculation of the Excess Concentration with
respect to such Obligor and its Pool Receivables and (b) the denominator of
which is the aggregate Outstanding Balance of all Eligible Receivables at such
time.

 

“OFAC” means the U.S. Department of Treasury’s Office of Foreign Assets Control.

 

“Originator” and “Originators” have the meaning set forth in the Purchase and
Sale Agreement, as the same may be modified from time to time by adding new
Originators or removing Originators, in each case with the prior written consent
of the Administrative Agent.

 

“Other Connection Taxes” means, with respect to any Affected Person, Taxes
imposed as a result of a present or former connection between such Affected
Person and the jurisdiction imposing such Tax (other than connections arising
from such Affected Person having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Transaction Document, or sold or assigned an interest in any Loan
or Transaction Document).

 

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other similar excise or property Taxes, charges or levies or fees arising
from any payment made hereunder or from the execution, delivery, filing,
recording or enforcement of, or otherwise in respect of, this Agreement, the
other Transaction Documents and the other documents or agreements to be
delivered hereunder or thereunder, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“Outstanding Balance” means, at any time of determination, with respect to any
Receivable, the then outstanding principal balance thereof.  The Outstanding
Balance (or any portion thereof) of any Receivable (or portion thereof)
denominated or payable in a currency

 

23

--------------------------------------------------------------------------------


 

other than Dollars shall be expressed as the applicable Dollar Equivalent
thereof in accordance with Section 3.02(e).

 

“Parent” means PRA Health Sciences, Inc., a Delaware corporation.

 

“Parent Group” has the meaning set forth in Section 7.03(c).

 

“Participant” has the meaning set forth in Section 12.03(d).

 

“Participant Register” has the meaning set forth in Section 12.03(e).

 

“PATRIOT Act” has the meaning set forth in Section 12.15.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Pension Plan” means a pension plan as defined in Section 3(2) of ERISA that is
subject to Title IV of ERISA with respect to which any Originator, the Borrower
or any other member of the Controlled Group may have any liability, contingent
or otherwise.

 

“Percentage” means, at any time of determination, with respect to any Lender, a
fraction (expressed as a percentage), (a) the numerator of which is (i) prior to
the termination of all Commitments hereunder, its Commitment at such time or
(ii) if all Commitments hereunder have been terminated, the aggregate
outstanding Capital of all Loans being funded by such Lender at such time and
(b) the denominator of which is (i) prior to the termination of all Commitments
hereunder, the aggregate Commitments of all Lenders at such time or (ii) if all
Commitments hereunder have been terminated, the Aggregate Capital.

 

“Performance Guarantor” means the Parent in its capacity as guarantor under the
Performance Guaranty.

 

“Performance Guaranty” means the Performance Guaranty, dated as of the Closing
Date, by the Performance Guarantor in favor of the Administrative Agent for the
benefit of the Secured Parties, as such agreement may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Permitted Holders” means each of (i) the Initial Investors and their respective
Affiliates (other than any portfolio company of an Initial Investor) and members
of management of Holdings (or its direct or indirect parent) who were holders of
Capital Stock of Holdings (or its direct or indirect parent company) on
September 23, 2013 and any “group” (within the meaning of Sections 13(d) and
14(d)(2) of the Exchange Act) of which any of the foregoing are members;
provided that, in the case of such group and without giving effect to the
existence of such group or any other group, such Initial Investors, their
respective Affiliates and members of management, collectively, have beneficial
ownership of more than 50% of the total Voting Stock of Holdings or any other
direct or indirect parent company of Holdings and (ii) any direct or indirect
parent of Holdings formed not in connection with, or in contemplation of, a
transaction that, assuming such parent was not formed, after giving effect
thereto would constitute a Change of Control.

 

24

--------------------------------------------------------------------------------


 

“Permitted Lien” means (a) the interests of the Borrower, the Administrative
Agent and each of the other Secured Parties under the Transaction Documents,
(b) any inchoate liens for current taxes, assessments, levies, fees and other
government and similar charges not yet due and payable or the amount or validity
of which is being contested in good faith by appropriate proceedings and with
respect to which adequate reserves have been established in accordance with
GAAP, but only so long as foreclosure with respect to such lien is not imminent
and the use and value of the property to which the liens attach are not impaired
during the pendency of such proceedings, (c) liens arising out of any judgment
or award against any Originator with respect to which (i) an appeal or
proceeding for review is being taken in good faith and with respect to which
there shall have been secured a bond pending such appeal or proceeding for
review and (ii) such judgment or award does not constitute an Event of Default,
(d) any lien in favor of, or assigned to, the Administrative Agent (for the
benefit of the Secured Parties) and (e) any Lien on the Capital Stock or other
equity interests of the Originators or Holdings (excluding, for the avoidance of
doubt, any Lien on the Capital Stock of the Borrower) granted in connection with
the Credit Agreement (or any refinancing thereof) in favor of the secured
parties thereunder.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or any Governmental Authority.

 

“PNC” has the meaning set forth in the preamble to this Agreement.

 

“Pool Receivable” means a Receivable in the Receivables Pool.

 

“Portion of Capital” means, with respect to any Lender and its related Capital,
the portion of such Capital being funded or maintained by such Lender by
reference to a particular interest rate basis.

 

“Purchase and Sale Agreement” means the Purchase and Sale Agreement, dated as of
the Closing Date, among the Servicer, the Originators and the Borrower, as such
agreement may be amended, supplemented or otherwise modified from time to time.

 

“Purchase and Sale Termination Event” has the meaning set forth in the Purchase
and Sale Agreement.

 

“Ratings Event” shall be deemed to have occurred on any day when the Parent does
not have at least one of: (i) a rating of “B” or better by S&P on the Parent’s
long-term senior unsecured and uncredit-enhanced debt securities or (ii) a
rating of “B2” or better by Moody’s on the Parent’s long-term senior unsecured
and uncredit-enhanced debt securities.

 

“Receivable” means any right to payment of a monetary obligation, whether or not
earned by performance, owed to any Originator or the Borrower (as assignee of an
Originator), whether constituting an account, chattel paper, payment intangible,
instrument or general intangible, in each instance arising in connection with
the sale of goods that have been or are to be sold or for services rendered or
to be rendered, and includes, without limitation, the obligation to pay any
service charges, finance charges, interest, fees and other charges with respect
thereto.  Any such right to payment arising from any one transaction, including,
without limitation, any such right to payment represented by an individual
invoice or agreement, shall constitute a

 

25

--------------------------------------------------------------------------------


 

Receivable separate from a Receivable consisting of any such right to payment
arising from any other transaction.

 

“Receivables Pool” means, at any time of determination, all of the
then-outstanding Receivables transferred (or purported to be transferred) to the
Borrower pursuant to the Purchase and Sale Agreement prior to the Termination
Date.

 

“Register” has the meaning set forth in Section 12.03(b).

 

“Related Rights” has the meaning set forth in Section 1.1 of the Purchase and
Sale Agreement.

 

“Related Security” means, with respect to any Receivable:

 

(a)           all of the Borrower’s and each Originator’s interest in any goods
(including returned goods), and documentation of title evidencing the shipment
or storage of any goods (including returned goods), the sale of which gave rise
to such Receivable;

 

(b)           all instruments and chattel paper that may evidence such
Receivable;

 

(c)           all other security interests or liens and property subject thereto
from time to time purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all UCC financing statements or similar filings relating thereto;

 

(d)           all of the Borrower’s and each Originator’s rights, interests and
claims under the related Contracts and all guaranties, indemnities, insurance
and other agreements (including the related Contract) or arrangements of
whatever character from time to time supporting or securing payment of such
Receivable or otherwise relating to such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise; and

 

(e)           all of the Borrower’s rights, interests and claims under the
Purchase and Sale Agreement and the other Transaction Documents.

 

“Release” has the meaning set forth in Section 3.01(a).

 

“Reportable Compliance Event” means that any Covered Entity becomes a Sanctioned
Person, or is charged by indictment, criminal complaint or similar charging
instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

 

“Reportable Event” means any reportable event as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Pension Plan (other
than a Pension Plan maintained by an ERISA Affiliate which is considered an
ERISA Affiliate only pursuant to subsection (m) or (o) of Section 414 of the
Code).

 

26

--------------------------------------------------------------------------------


 

“Representatives” has the meaning set forth in Section 12.06(c).

 

“Required Capital Amount” means $25,000,000.

 

“Restricted Payments” has the meaning set forth in Section 7.01(r).

 

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto that is a nationally recognized
statistical rating organization.

 

“Sanctioned Country” means a country subject to a comprehensive countrywide or
territory-wide sanctions program maintained under any Anti-Terrorism Law.

 

“Sanctioned Person”  (i) A person named on the list of “Specially Designated
Nationals” or “Blocked Persons” maintained by OFAC available at:
http://www.treasury.gov/ resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (ii) (A) an agency of the
government of a Sanctioned Country, (B) an organization controlled by a
Sanctioned Country or (C) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC, or (iii) any
individual person, group, regime, entity or thing listed or otherwise recognized
as a specially designated, prohibited, sanctioned or debarred person, group,
regime, entity or thing, or subject to any limitations or prohibitions
(including but not limited to the blocking of property or rejection of
transactions), under any Anti-Terrorism Law.

 

“Scheduled Termination Date” means March 22, 2019.

 

“SEC” means the U.S. Securities and Exchange Commission or any governmental
agencies substituted therefor.

 

“Secured Parties” means each Credit Party, each Borrower Indemnified Party and
each Affected Person.

 

“Securities Act” means the Securities Act of 1933, as amended or otherwise
modified from time to time.

 

“Servicer” has the meaning set forth in the preamble to this Agreement,
including any successor Servicer pursuant to Section 8.01.

 

“Servicer Indemnified Amounts” has the meaning set forth in Section 11.02(a).

 

“Servicer Indemnified Party” has the meaning set forth in Section 11.02(a).

 

“Servicer’s Account” means the deposit account with an account number ending in
XXXX maintained by the Servicer at Wells Fargo Bank, National Association.

 

“Servicing Fee” means the fee referred to in Section 8.06(a).

 

“Servicing Fee Rate” means the rate referred to in Section 8.06(a).

 

27

--------------------------------------------------------------------------------


 

“Settlement Date” means with respect to any Portion of Capital for any Interest
Period or any Interest or Fees, (i) prior to the Termination Date and so long as
no Event of Default has occurred and is continuing, the Monthly Settlement Date
and (ii) on and after the Termination Date or if an Event of Default has
occurred and is continuing, each day selected from time to time by the
Administrative Agent (with the consent or at the direction of the Majority
Lenders) (it being understood that the Administrative Agent (with the consent or
at the direction of the Majority Lenders) may select such Settlement Date to
occur as frequently as daily), or, in the absence of such selection, the Monthly
Settlement Date.

 

“Solvent” means, with respect to any Person and as of any particular date,
(i) the present fair market value (or present fair saleable value) of the assets
of such Person is not less than the total amount required to pay the probable
liabilities of such Person on its total existing debts and liabilities
(including contingent liabilities) as they become absolute and matured,
(ii) such Person is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business, (iii) such Person is not incurring debts
or liabilities beyond its ability to pay such debts and liabilities as they
mature and (iv) such Person is not engaged in any business or transaction, and
is not about to engage in any business or transaction, for which its property
would constitute unreasonably small capital after giving due consideration to
the prevailing practice in the industry in which such Person is engaged.

 

“Spot Rate” means, on any day, for the purpose of determining the Dollar
Equivalent of any amount denominated in a currency other than Dollars, the
exchange rate at which such currency may be exchanged into Dollars as set forth
at approximately 11:00 a.m. New York City time, on such day as published on the
Bloomberg Key Cross-Currency Rates Page for such currency.  In the event that
such rate does not appear on any Bloomberg Key Cross Currency Rates Page, the
Spot Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as may be selected by the Administrative
Agent or, in the absence of such a selection or publicly available service, such
Spot Rate shall instead be the arithmetic average of the spot rates of exchange
of the Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
11:00 a.m. New York time, on such date for the purchase of Dollars with the
applicable currency for delivery two (2) Business Days later; provided that if
at the time of any such determination, for any reason, no such spot rate is
being quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

 

“Stress Factor” means (a) at any time when a Ratings Event has not occurred and
is continuing, 2.25 and (b) during the occurrence of a Ratings Event, 2.5.

 

“Structuring Agent” means PNC Capital Markets LLC, a Pennsylvania limited
liability company.

 

“Subordinated Note” has the meaning set forth in the Purchase and Sale
Agreement.

 

“Sub-Servicer” has the meaning set forth in Section 8.01(d).

 

28

--------------------------------------------------------------------------------


 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock of each class or
other interests having ordinary voting power (other than stock or other
interests having such power only by reason of the happening of a contingency) to
elect a majority of the Board of Directors or other managers of such entity are
at the time owned, or management of which is otherwise controlled:  (a) by such
Person, (b) by one or more Subsidiaries of such Person or (c) by such Person and
one or more Subsidiaries of such Person.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority and
all interest, penalties or additions to tax with respect thereto.

 

“Termination Date” means the earliest to occur of (a) the Scheduled Termination
Date, (b) the date on which the “Termination Date” is declared or deemed to have
occurred under Section 9.01, (c) the date selected by the Borrower on which all
Commitments have been reduced to zero pursuant to Section 2.02(e) and (d) the
date (if any) on which the Borrower, the Servicer or any Originator delivers to
the Administrative Agent a written notice that the Borrower is unable to pay the
Purchase Price for Receivables and Related Rights pursuant to Section 3.2 of the
Purchase and Sale Agreement.

 

“Total Reserves” means, at any time of determination, an amount equal to the
product of (a) the sum of:  (i) the Yield Reserve Percentage, plus (ii) the
greater of (x) the sum of the Concentration Reserve Percentage plus the Minimum
Dilution Reserve Percentage and (y) the sum of the Loss Reserve Percentage plus
the Dilution Reserve Percentage, times (b) the Net Receivables Pool Balance at
such time.

 

“Tranche Period” means, with respect to any LIBOR Loan, a period of one, two,
three or six months selected by the Borrower pursuant to Section 2.05.  Each
Tranche Period shall commence on a Monthly Settlement Date and end on (but not
include) the Monthly Settlement Date occurring one, two, three or six calendar
months thereafter, as selected by the Borrower pursuant to Section 2.05;
provided, however, that if the date any Loan made pursuant to Section 2.01 is
not a Monthly Settlement Date, the initial Tranche Period for such Loan shall
commence on the date such Loan is made pursuant to Section 2.01 and end on the
next Monthly Settlement Date occurring after the day in the applicable
succeeding calendar month which corresponds numerically to the beginning day of
such initial Tranche Period; provided, further, that if any Tranche Period would
end after the Termination Date, such Tranche Period (including a period of one
day) shall end on the Termination Date.

 

“Transaction Documents” means this Agreement, the Purchase and Sale Agreement,
the Collection Account Control Agreements, the Fee Letter, each Subordinated
Note, the Performance Guaranty and all other certificates, instruments, UCC
financing statements, reports, notices, agreements and documents executed or
delivered under or in connection with this Agreement, in each case as the same
may be amended, supplemented or otherwise modified from time to time in
accordance with this Agreement.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

 

29

--------------------------------------------------------------------------------


 

“Unmatured Event of Default” means an event that but for notice or lapse of time
or both would constitute an Event of Default.

 

“Unbilled Receivable” means, at any time, any Receivable as to which the invoice
or bill with respect thereto has not yet been sent to the Obligor therefor.

 

“U.S. Obligor” means an Obligor that is a corporation or other business
organization and is organized under the laws of the United States of America (or
of a United States of America territory, district, state, commonwealth, or
possession, including, without limitation, Puerto Rico and the U.S. Virgin
Islands) or any political subdivision thereof.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 4.03(f)(ii)(B)(3).

 

“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.

 

“Voting Stock” means, with respect to any Person as of any date, the Capital
Stock of such Person that is at the time entitled to vote in the election of the
board of directors, managing member or similar Person(s) acting as the governing
or managing body of such Person.

 

“Weighted Average Credit Terms” means for any Fiscal Month, the weighted average
(weighted based on Outstanding Balance) payment terms (computed in days and
calculated based on the difference between the original invoice date and the
stated due date for payment) of invoices for all Receivables (other than
Delinquent Receivables) in the Receivables Pool as of the last day of such
Fiscal Month.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Yield Reserve Percentage” means at any time of determination:

 

 

1.50 x DSO x (BR + SFR)

 

 

360

 

 

where:

 

BR          =              the Base Rate;

 

DSO       =              the Days’ Sales Outstanding for the most recently ended
Fiscal Month; and

 

SFR        =              the Servicing Fee Rate.

 

30

--------------------------------------------------------------------------------


 

SECTION 1.02.  Other Interpretative Matters.  All accounting terms not
specifically defined herein shall be construed in accordance with GAAP.  All
terms used in Article 9 of the UCC in the State of New York and not specifically
defined herein, are used herein as defined in such Article 9.  Unless otherwise
expressly indicated, all references herein to “Article,” “Section,” “Schedule”,
“Exhibit” or “Annex” shall mean articles and sections of, and schedules,
exhibits and annexes to, this Agreement.  For purposes of this Agreement, the
other Transaction Documents and all such certificates and other documents,
unless the context otherwise requires: (a) references to any amount as on
deposit or outstanding on any particular date means such amount at the close of
business on such day; (b) the words “hereof,” “herein” and “hereunder” and words
of similar import refer to such agreement (or the certificate or other document
in which they are used) as a whole and not to any particular provision of such
agreement (or such certificate or document); (c) references to any Section,
Schedule or Exhibit are references to Sections, Schedules and Exhibits in or to
such agreement (or the certificate or other document in which the reference is
made), and references to any paragraph, subsection, clause or other subdivision
within any Section or definition refer to such paragraph, subsection, clause or
other subdivision of such Section or definition; (d) the term “including” means
“including without limitation”; (e) references to any Applicable Law refer to
that Applicable Law as amended from time to time and include any successor
Applicable Law; (f) references to any agreement refer to that agreement as from
time to time amended, restated or supplemented or as the terms of such agreement
are waived or modified in accordance with its terms; (g) references to any
Person include that Person’s permitted successors and assigns; (h) headings are
for purposes of reference only and shall not otherwise affect the meaning or
interpretation of any provision hereof; (i) unless otherwise provided, in the
calculation of time from a specified date to a later specified date, the term
“from” means “from and including”, and the terms “to” and “until” each means “to
but excluding”; (j) terms in one gender include the parallel terms in the neuter
and opposite gender; (k) references to any amount as on deposit or outstanding
on any particular date means such amount at the close of business on such day
and (l) the term “or” is not exclusive.

 

ARTICLE II

 

TERMS OF THE LOANS

 

SECTION 2.01.  Loan Facility.  Upon a request by the Borrower pursuant to
Section 2.02, and on the terms and subject to the conditions hereinafter set
forth, the Lenders shall, ratably in accordance with their respective
Commitments, severally and not jointly, make Loans to the Borrower from time to
time during the period from the Closing Date to the Termination Date.  Under no
circumstances shall any Lender be obligated to make any such Loan if, after
giving effect to such Loan:

 

(i)            the Aggregate Capital would exceed the Facility Limit at such
time;

 

(ii)           the aggregate outstanding Capital of such Lender would exceed its
Commitment; or

 

(iii)          the Aggregate Capital would exceed the Borrowing Base at such
time.

 

31

--------------------------------------------------------------------------------


 

SECTION 2.02.  Making Loans; Repayment of Loans.  (a) Each Loan hereunder shall
be made on at least one (1) Business Day’s prior written request from the
Borrower to the Administrative Agent and each Lender in the form of a Loan
Request attached hereto as Exhibit A.  Each such request for a Loan shall be
made no later than noon (New York City time) on a Business Day (it being
understood that any such request made after such time shall be deemed to have
been made on the following Business Day) and shall specify (i) the amount of the
Loan(s) requested (which shall not be less than $1,000,000 and shall be an
integral multiple of $100,000 in excess thereof), (ii) the allocation of such
amount among the Lenders (which shall be ratable based on the Commitments),
(iii) the account to which the proceeds of such Loan shall be distributed and
(iv) the date such requested Loan is to be made (which shall be a Business Day).

 

(b)           No later than 2:30 p.m. (New York City time) on the date of each
Loan specified in the applicable Loan Request, the Lenders shall, upon
satisfaction of the applicable conditions set forth in Article V and pursuant to
the other conditions set forth in this Article II, make available to the
Borrower in same day funds an aggregate amount equal to the amount of such Loans
requested, at the account set forth in the related Loan Request.

 

(c)           Each Lender’s obligation shall be several, such that the failure
of any Lender to make available to the Borrower any funds in connection with any
Loan shall not relieve any other Lender of its obligation, if any, hereunder to
make funds available on the date such Loans are requested (it being understood,
that no Lender shall be responsible for the failure of any other Lender to make
funds available to the Borrower in connection with any Loan hereunder).

 

(d)           The Borrower shall repay in full the outstanding Capital of each
Lender on the Final Maturity Date.  Prior thereto, the Borrower shall, on each
Settlement Date, make a prepayment of the outstanding Capital of the Lenders to
the extent required under Section 3.01 and otherwise in accordance therewith. 
Notwithstanding the foregoing, the Borrower, in its discretion, shall have the
right to make a prepayment, in whole or in part, of the outstanding Capital of
the Lenders on any Business Day upon one (1) Business Day’s prior written notice
thereof to the Administrative Agent and each Lender in the form of a Reduction
Notice attached hereto as Exhibit E; provided, however, that (i) each such
prepayment shall be in a minimum aggregate amount of $1,000,000 and shall be an
integral multiple of $100,000 in excess thereof; provided, however that
notwithstanding the foregoing, a prepayment may be in an amount necessary to
reduce any Borrowing Base Deficit existing at such time to zero, (ii) any
accrued Interest and Fees in respect of such prepaid Capital shall be paid on
the immediately following Settlement Date and (iii) it shall be a condition
precedent to any such prepayment of  Capital prior to the Termination Date that
after giving effect to such prepayment, the Capital would not be less than an
amount equal to the Minimum Funding Threshold.

 

(e)           The Borrower may, at any time upon at least fifteen (15) days’
prior written notice to the Administrative Agent and each Lender, terminate the
Facility Limit in whole or ratably reduce the Facility Limit in part.  Each
partial reduction in the Facility Limit shall be in a minimum aggregate amount
of $5,000,000 or integral multiples of $1,000,000 in excess thereof, and no such
partial reduction shall reduce the Facility Limit to an amount less

 

32

--------------------------------------------------------------------------------


 

than $75,000,000.  In connection with any partial reduction in the Facility
Limit, the Commitment of each Lender shall be ratably reduced.

 

(f)            In connection with any reduction of the Commitments, the Borrower
shall remit to the Administrative Agent (i) instructions regarding such
reduction and (ii) for payment to the Lenders, cash in an amount sufficient to
(A) repay the Capital of each Lender such that its Capital will not exceed its
Commitment as so reduced and (B) pay all other outstanding Borrower Obligations
with respect to such reduction (determined based on the ratio of the reduction
of the Commitments being effected to the amount of the Commitments prior to such
reduction or, if the Administrative Agent reasonably determines that any portion
of the outstanding Borrower Obligations is allocable solely to that portion of
the Commitments being reduced or has arisen solely as a result of such
reduction, all of such portion) including, without duplication, any associated
Breakage Fees.  Upon receipt of any such amounts, the Administrative Agent shall
apply such amounts first to the reduction of the outstanding Capital, and second
to the payment of the remaining outstanding Borrower Obligations with respect to
such reduction, including any Breakage Fees, by paying such amounts to the
Lenders.

 

SECTION 2.03.  Interest and Fees.

 

(a)           On each Settlement Date, the Borrower shall, in accordance with
the terms and priorities for payment set forth in Section 3.01, pay to each
Lender, the Administrative Agent and the Structuring Agent certain fees
(collectively, the “Fees”) in the amounts set forth in the fee letter agreements
from time to time entered into, among the Borrower, the Lenders and/or the
Administrative Agent (each such fee letter agreement, as amended, restated,
supplemented or otherwise modified from time to time, collectively being
referred to herein as the “Fee Letter”). Commitment Fees (as defined in the Fee
Letter) shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender as provided in Section 2.06.

 

(b)           Each Loan of each Lender and the Capital thereof (without
duplication) shall accrue interest on each day when such Capital remains
outstanding at the then applicable Interest Rate for such Loan.  The Borrower
shall pay all Interest (including, for the avoidance of doubt, all Interest
accrued on LIBOR Loans during an Interest Period regardless of whether the
applicable Tranche Period has ended), Fees and Breakage Fees accrued during each
Interest Period on each Settlement Date in accordance with the terms and
priorities for payment set forth in Section 3.01.

 

SECTION 2.04.  Records of Loans.  Each Lender shall record in its records, the
date and amount of each Loan made by such Lender hereunder, the interest rate
with respect thereto, the Interest accrued thereon and each repayment and
payment thereof.  Subject to Section 12.03(b), such records shall be conclusive
and binding absent manifest error.  The failure to so record any such
information or any error in so recording any such information shall not,
however, limit or otherwise affect the obligations of the Borrower hereunder or
under the other Transaction Documents to repay the Capital of each Lender,
together with all Interest accruing thereon and all other Borrower Obligations.

 

33

--------------------------------------------------------------------------------


 

SECTION 2.05.  Selection of Interest Rates and Tranche Periods.

 

(a)           Subject to the following sentence, each Loan made on any day other
than a Monthly Settlement Date shall bear interest initially at LMIR. 
Thereafter or, for each Loan made on a Monthly Settlement Date, at any time, so
long as no Event of Default has occurred and is continuing, the Borrower may
from time to time elect to change or continue the type of Interest Rate and/or
Tranche Period borne by each Loan or, subject to the minimum amount requirement
for each outstanding Loan set forth in Section 2.02, a portion thereof by notice
to the Administrative Agent not later than noon (New York City time), one
(1) Business Day prior to the expiration of any Tranche Period or Interest
Period or the making of such Loan on a Monthly Settlement Date, as applicable;
provided, that there shall not be more than three (3) LIBOR Loans outstanding
hereunder at any one time; provided, further that for the avoidance of doubt,
any change from LMIR to Adjusted LIBOR and/or any change to a Tranche Period
applicable to a Loan shall not be effective until the Monthly Settlement Date
occurring after the date of such request.  Any such notices requesting the
continuation or conversion of a Loan to the Administrative Agent may be given by
telephone, telecopy, or other telecommunication device acceptable to the
Administrative Agent (which notice shall be irrevocable once given and, if by
telephone, shall be promptly confirmed in writing in a manner acceptable to the
Administrative Agent).

 

(b)           If, by the time required in Section 2.05(a), the Borrower fails to
select an Tranche Period or Interest Rate for any Loan, such Loan shall
automatically be deemed to be a continuation of the type of Interest Rate and,
if applicable, Tranche.

 

SECTION 2.06.  Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)           Commitment Fees (as defined in the Fee Letter) shall cease to
accrue on the unfunded portion of the Commitment of such Defaulting Lender.

 

(b)           The Commitment and Capital of such Defaulting Lender shall not be
included in determining whether the Majority Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 12.01); provided, that, this clause (b) shall
not apply to the vote of a Defaulting Lender in the case of an amendment, waiver
or other modification requiring the consent of such Lender or each Lender
directly affected thereby (if such Lender is directly affected thereby).

 

(c)           In the event that the Administrative Agent, the Borrower and the
Servicer each agrees in writing that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then on such date
such Lender shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Pro Rata Percentage; provided, that no
adjustments shall be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender,
and provided, further, that except to the extent otherwise agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender that is
not a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender having been a Defaulting Lender.

 

34

--------------------------------------------------------------------------------


 

ARTICLE III

 

SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS

 

SECTION 3.01.  Settlement Procedures.

 

(a)           The Servicer shall set aside and hold in trust for the benefit of
the Secured Parties (or, if so requested by the Administrative Agent, segregate
in a separate account designated by the Administrative Agent, which shall be an
account maintained and controlled by the Administrative Agent unless the
Administrative Agent otherwise instructs in its sole discretion), for
application in accordance with the priority of payments set forth below, all
Collections on Pool Receivables that are received by the Servicer or the
Borrower or received in any Lock-Box or Collection Account; provided, however,
that so long as each of the conditions precedent set forth in Section 5.03 are
satisfied on such date, the Servicer may release to the Borrower from such
Collections the amount (if any) necessary to pay (i) the purchase price for
Receivables purchased by the Borrower on such date in accordance with the terms
of the Purchase and Sale Agreement or (ii) amounts owing by the Borrower to the
Originators under the Subordinated Notes (each such release, a “Release”).  On
each Settlement Date, the Servicer (or, following its assumption of control of
the Collection Accounts, the Administrative Agent) shall, distribute such
Collections in the following order of priority:

 

(i)            first, to the Servicer for the payment of the accrued Servicing
Fees payable for the immediately preceding Interest Period (plus, if applicable,
the amount of Servicing Fees payable for any prior Interest Period to the extent
such amount has not been distributed to the Servicer);

 

(ii)           second, to the Administrative Agent for distribution to each
Lender and other Credit Party (ratably, based on the amount then due and owing),
all accrued and unpaid Interest, Fees and Breakage Fees due to any Lender and
other Credit Party for the immediately preceding Interest Period (including any
additional amounts or indemnified amounts payable under Sections 4.03 and 11.01
in respect of such payments), plus, if applicable, the amount of any such
Interest, Fees and Breakage Fees (including any additional amounts or
indemnified amounts payable under Sections 4.03 and 11.01 in respect of such
payments) payable for any prior Interest Period to the extent such amount has
not been distributed to any Lender or Credit Party;

 

(iii)          third, as set forth in clause (x) or (y) below, as applicable:

 

(x)           prior to the occurrence of the Termination Date, to the extent
that a Borrowing Base Deficit exists on such date, to the Administrative Agent
for distribution to the Lenders (ratably, based on the aggregate outstanding
Capital of each Lender at such time) for the payment of a portion of the
outstanding Aggregate Capital at such time, in an aggregate amount equal to
(1) the amount necessary to reduce the Borrowing Base Deficit to zero ($0)
Dollars or (2) at the election of the Borrower, such greater amount in
accordance with Section 2.02(d); or

 

35

--------------------------------------------------------------------------------


 

(y)           on and after the occurrence of the Termination Date, to the
Administrative Agent for distribution to each Lender (ratably, based on the
aggregate outstanding Capital of each Lender at such time) for the payment in
full of the aggregate outstanding Capital of such Lender at such time;

 

(iv)          fourth, to the Credit Parties, the Affected Persons and the
Borrower Indemnified Parties (ratably, based on the amount due and owing at such
time), for the payment of all other Borrower Obligations then due and owing by
the Borrower to the Credit Parties, the Affected Persons and the Borrower
Indemnified Parties; and

 

(v)           fifth, the balance, if any, to be paid to the Borrower for its own
account.

 

(b)           Notwithstanding anything to the contrary set forth in this
Section 3.01, the Administrative Agent shall have no obligation to distribute or
pay any amount under this Section 3.01 except to the extent actually received by
the Administrative Agent.

 

(c)           Notwithstanding anything contained herein to the contrary, if and
to the extent that for any reason any payment by or on behalf of any Person of
any amount owed hereunder is rescinded or must otherwise be restored by the
Administrative Agent, any Credit Party, any Affected Person or any Borrower
Indemnified Party, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, such amount shall be deemed not to have been so
received but rather to have been retained by the Borrower and, accordingly, the
Administrative Agent, such Credit Party, such Affected Person or such Borrower
Indemnified Party, as the case may be, shall have a claim against the Borrower
for such amount.

 

(d)           For the purposes of this Section 3.01:

 

(i)            if on any day the Outstanding Balance of any Pool Receivable is
reduced or adjusted as a result of any defective, rejected, returned,
repossessed or foreclosed goods or services, or any revision, cancellation,
allowance, rebate, credit memo, discount or other adjustment made by the
Borrower, any Originator, the Servicer or any Affiliate of the Servicer, or any
setoff, counterclaim or dispute between the Borrower or any Affiliate of the
Borrower, an Originator or any Affiliate of an Originator, or the Servicer or
any Affiliate of the Servicer, and an Obligor, the Borrower shall be deemed to
have received on such day a Collection of such Pool Receivable in the amount of
such reduction or adjustment and, if an Event of Default or Unmatured Event of
Default exists or if the Purchase and Sale Termination Date has occurred and, in
each case, if an Originator has made a related payment in cash to the Borrower
pursuant to Section 3.2(c) of the Purchase and Sale Agreement, shall immediately
pay (or cause the applicable Originator to pay pursuant to Section 3.3 of the
Purchase and Sale Agreement) any and all such amounts in respect thereof to a
Collection Account (or as otherwise directed by the Administrative Agent at such
time) for the benefit of the Credit Parties for application pursuant to
Section 3.01(a); provided that if a Receivable’s “Purchase Price” has been
reduced by the full Outstanding Balance thereof pursuant to Section 3.3(a) of
the Purchase and Sale Agreement and such reduction has been made in accordance
with

 

36

--------------------------------------------------------------------------------


 

Section 3.3(c) of the Purchase and Sale Agreement, then the Borrower shall
deliver to the applicable Originator any payments thereafter received by the
Borrower on account of such Receivable’s Outstanding Balance in accordance with
the Borrower’s obligations under the proviso to Section 3.3(a) of the Purchase
and Sale Agreement;

 

(ii)           if on any day any of the representations or warranties in
Section 6.01 is not true with respect to any Pool Receivable, the Borrower shall
be deemed to have received on such day a Collection of such Pool Receivable in
full and, if an Event of Default or Unmatured Event of Default exists or if the
Purchase and Sale Termination Date shall have occurred and, in each case, if an
Originator has made a related payment in cash to the Borrower pursuant to
Section 3.2(c) of the Purchase and Sale Agreement, shall immediately pay the
amount of such deemed Collection to a Collection Account (or as otherwise
directed by the Administrative Agent at such time) for the benefit of the Credit
Parties for application pursuant to Section 3.01(a) (Collections deemed to have
been received pursuant to Section 3.01(d) are hereinafter sometimes referred to
as “Deemed Collections”);

 

(iii)          except as provided in clauses (i) above or otherwise required by
Applicable Law or the relevant Contract, all Collections received from an
Obligor of any Receivable shall be applied to the Receivables of such Obligor in
the order of the age of such Receivables, starting with the oldest such
Receivable, unless such Obligor designates in writing its payment for
application to specific Receivables; and

 

(iv)          if and to the extent the Administrative Agent, any Credit Party,
any Affected Person or any Borrower Indemnified Party shall be required for any
reason to pay over to an Obligor (or any trustee, receiver, custodian or similar
official in any Insolvency Proceeding) any amount received by it hereunder, such
amount shall be deemed not to have been so received by such Person but rather to
have been retained by the Borrower and, accordingly, such Person shall have a
claim against the Borrower for such amount, payable when and to the extent that
any distribution from or on behalf of such Obligor is made in respect thereof.

 

SECTION 3.02.  Payments and Computations, Etc.  (a) All amounts to be paid by
the Borrower or the Servicer to the Administrative Agent, any Credit Party, any
Affected Person or any Borrower Indemnified Party hereunder shall be paid no
later than noon (New York City time) on the day when due in same day funds to
the applicable Lender’s Account.

 

(b)           Each of the Borrower and the Servicer shall, to the extent
permitted by Applicable Law, pay interest on any amount other than Capital
(which Capital shall accrue Interest) not paid or deposited by it when due
hereunder, at an interest rate per annum equal to 2.50% per annum above the Base
Rate, payable on demand.

 

(c)           All computations of interest under subsection (b) above and all
computations of Interest, Fees and other amounts hereunder shall be made on the
basis of a year of 360 days (or, in the case of amounts determined by reference
to the Base Rate, 365 or 366 days, as applicable) for the actual number of days
(including the first but excluding the last day) elapsed.  Whenever any payment
or deposit to be made hereunder shall be due on a day other

 

37

--------------------------------------------------------------------------------


 

than a Business Day, such payment or deposit shall be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of such payment or deposit.

 

(d)           If any Foreign Currency Collections are not converted into Dollars
by the Lock-Box Bank into which such Foreign Currency Collections were initially
deposited within two (2) Business Days (or such longer period as may be agreed
in writing by the Administrative Agent in its sole discretion) following such
date of initial deposit, the Servicer shall solicit offer quotations from at
least two (2) foreign exchange dealers (or such lesser number as may be agreed
in writing by the Administrative Agent in its sole discretion) reasonably
acceptable to the Administrative Agent for effecting such exchange and shall
select the quotation which provides for the best exchange rate.  The Servicer on
behalf of the Borrower shall affect such exchange no later than two (2) Business
Days (or such longer period as may be agreed in writing by the Administrative
Agent in its sole discretion) following receipt of such quotation(s).

 

(e)           On any day when any computation or calculation hereunder requires
the aggregation of amounts denominated in more than one currency, all amounts
that are denominated in any currency other than Dollars shall be deemed to be
the Dollar Equivalent thereof on such day for purposes of such computation or
calculation.

 

(f)            Without limiting the generality of the foregoing, for the purpose
of calculating the terms set out below on any day, all Receivables or other
amounts that are denominated in any currency other than Dollars will be deemed
to be the Dollar Equivalent thereof on such day:

 

(i)            Deemed Collections;

 

(ii)           Net Receivables Pool Balance; and

 

(iii)          Outstanding Balance.

 

ARTICLE IV

 

INCREASED COSTS; FUNDING LOSSES; TAXES; ILLEGALITY AND SECURITY INTEREST

 

SECTION 4.01.  Increased Costs.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
liquidity, compulsory loan, insurance charge or similar requirement against
assets of, deposits with or for the account of, or credit extended or
participated in by, any Affected Person;

 

(ii)           subject any Affected Person to any Taxes (except to the extent
such Taxes are Indemnified Taxes or Excluded Taxes) on its loans, loan
principal, letters of credit, commitments or other obligations, or its deposits,
reserves, other liabilities or capital attributable thereto; or

 

38

--------------------------------------------------------------------------------


 

(iii)          impose on any Affected Person any other condition, cost or
expense (other than Taxes) (A) affecting the Collateral, this Agreement, any
other Transaction Document, any Loan or any participation therein or
(B) affecting its obligations or rights to make Loans;

 

and the result of any of the foregoing shall be to increase the cost to such
Affected Person of (A) acting as the Administrative Agent or a Lender hereunder
with respect to the transactions contemplated hereby, (B) funding or maintaining
any Loan or (C) maintaining its obligation to fund or maintain any Loan, or to
reduce the amount of any sum received or receivable by such Affected Person
hereunder, then, upon request of such Affected Person (or its related Lender),
the Borrower shall pay to such Affected Person such additional amount or amounts
as will compensate such Affected Person for such additional costs incurred or
reduction suffered.

 

(b)           Capital and Liquidity Requirements.  If any Affected Person
determines that any Change in Law affecting such Affected Person or any lending
office of such Affected Person or such Affected Person’s holding company, if
any, regarding capital or liquidity requirements, has or would have the effect
of (x) increasing the amount of capital required to be maintained by such
Affected Person or Affected Person’s holding company, if any, (y) reducing the
rate of return on such Affected Person’s capital or on the capital of such
Affected Person’s holding company, if any, or (z) causing an internal capital or
liquidity charge or other imputed cost to be assessed upon such Affected Person
or Affected Person’s holding company, if any, in each case, as a consequence of
(A) this Agreement or any other Transaction Document, (B) the commitments of
such Affected Person hereunder or under any other Transaction Document, (C) the
Loans made by such Affected Person, or (D) any Capital, to a level below that
which such Affected Person or such Affected Person’s holding company could have
achieved but for such Change in Law (taking into consideration such Affected
Person’s policies and the policies of such Affected Person’s holding company
with respect to capital adequacy and liquidity), then from time to time, upon
request of such Affected Person (or its related Lender), the Borrower will pay
to such Affected Person such additional amount or amounts as will compensate
such Affected Person or such Affected Person’s holding company for any such
increase, reduction or charge.

 

(c)           Certificates for Reimbursement.  A certificate of an Affected
Person (or its related Lender on its behalf) setting forth the amount or amounts
necessary to compensate such Affected Person or its holding company, as the case
may be, as specified in clause (a) or (b) of this Section and delivered to the
Borrower, shall be conclusive absent manifest error.  The Borrower shall,
subject to the priorities of payment set forth in Section 3.01, pay such
Affected Person the amount shown as due on any such certificate on the first
Settlement Date occurring after the Borrower’s receipt of such certificate.

 

(d)           Delay in Requests.  Failure or delay on the part of any Affected
Person to demand compensation pursuant to this Section shall not constitute a
waiver of such Affected Person’s right to demand such compensation; provided
that the Borrower shall not be required to compensate an Affected Person
pursuant to this Section for any increased costs incurred or reductions suffered
more than nine months prior to the date that such Affected Person notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Affected Person’s intention to claim compensation therefor (except
that, if the Change in Law

 

39

--------------------------------------------------------------------------------


 

giving rise to such increased costs or reductions is retroactive, then the nine
month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

SECTION 4.02.  Funding Losses.

 

(a)           The Borrower will pay each Lender all Breakage Fees.

 

(b)           A certificate of a Lender (or its related Lender on its behalf)
setting forth the amount or amounts necessary to compensate such Lender, as
specified in clause (a) above and delivered to the Borrower, shall be conclusive
absent manifest error.  The Borrower shall, subject to the priorities of payment
set forth in Section 3.01, pay such Lender the amount shown as due on any such
certificate on the first Settlement Date occurring after the Borrower’s receipt
of such certificate.

 

SECTION 4.03.  Taxes.

 

(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower under any Transaction Document shall be made
without deduction or withholding for any Taxes, except as required by Applicable
Law.  If any Applicable Law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment to an Affected Person, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with Applicable Law, and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Affected Person receives an amount equal to the sum it would have
received had no such deduction or withholding been made.

 

(b)           Payment of Other Taxes by the Borrower.  The Borrower shall timely
pay to the relevant Governmental Authority in accordance with Applicable Law,
or, at the option of the Administrative Agent, timely reimburse it for the
payment of, any Other Taxes.

 

(c)           Indemnification by the Borrower.  The Borrower shall indemnify
each Affected Person, within ten days after demand therefor, for the full amount
of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Affected Person or required to be withheld or deducted from a payment to such
Affected Person and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by an Affected Person (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of an Affected Person, shall be conclusive absent manifest error.

 

(d)           Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within ten days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender or any of its Affiliates
that are Affected Persons (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such

 

40

--------------------------------------------------------------------------------


 

Indemnified Taxes and without limiting any obligation of the Borrower to do so),
(ii) any Taxes attributable to the failure of such Lender or any of its
Affiliates that are Affected Persons to comply with Section 12.03(e) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, or any of its Affiliates that are Affected Persons,
in each case, that are payable or paid by the Administrative Agent in connection
with any Transaction Document, and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or any of its Affiliates that are
Affected Persons under any Transaction Document or otherwise payable by the
Administrative Agent to such Lender or any of its Affiliates that are Affected
Persons from any other source against any amount due to the Administrative Agent
under this clause (d).

 

(e)           Evidence of Payments.  As soon as practicable after any payment of
Taxes by the Borrower to a Governmental Authority pursuant to this Section 4.03,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(f)            Status of Affected Persons.  (i) Any Affected Person that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Transaction Document shall deliver to the Borrower and
the Administrative Agent, at the time or times reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrower or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding.  In addition, any Affected Person, if reasonably requested by
the Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by Applicable Law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Affected Person is subject to backup withholding
or information reporting requirements.  Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
4.03(f)(ii)(A), 4.03(f)(ii)(B) and 4.03(g)) shall not be required if, in the
Affected Person’s reasonable judgment, such completion, execution or submission
would subject such Affected Person to any material unreimbursed cost or expense
or would materially prejudice the legal or commercial position of such Affected
Person.

 

(ii)           Without limiting the generality of the foregoing:

 

(A)          a Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
party to this Agreement and from time to time upon the reasonable request of the
Borrower or the Administrative Agent, executed originals of Internal Revenue
Service Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

41

--------------------------------------------------------------------------------


 

(B)          any Lender that is not a U.S. Person shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Lender becomes a party to this Agreement and from time to
time upon the reasonable request of the Borrower or the Administrative Agent,
whichever of the following is applicable:

 

(1)           in the case of such a Lender claiming the benefits of an income
tax treaty to which the United States is a party, (x) with respect to payments
of interest under any Transaction Document, executed originals of Internal
Revenue Service Form W-8BEN or Internal Revenue Service Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Transaction Document, Internal Revenue
Service Form W-8BEN or Internal Revenue Service Form W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(2)           executed originals of Internal Revenue Service Form W-8ECI;

 

(3)           in the case of such a Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate in substantially the form of Exhibit I hereto to the effect that
such Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of Internal Revenue Service Form W-8BEN
or Internal Revenue Service Form W-8BEN-E; or

 

(4)           to the extent such Lender is not the beneficial owner, executed
originals of Internal Revenue Service Form W-8IMY, accompanied by Internal
Revenue Service Form W-8ECI, Internal Revenue Service Form W-8BEN, Internal
Revenue Service Form W-8BEN-E a U.S. Tax Compliance Certificate, Internal
Revenue Service Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that, if such Lender is a partnership
and one or more direct or indirect partners of such Lender are claiming the
portfolio interest exemption, such Lender may provide a U.S. Tax Compliance
Certificate on behalf of each such direct and indirect partner; and

 

42

--------------------------------------------------------------------------------


 

(C)          any Lender that is not a U.S. Person shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient), on or prior
to the date on which such Lender becomes a party to this Agreement and from time
to time upon the reasonable request of the Borrower or the Administrative Agent,
executed originals of any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made.

 

(g)           Documentation Required by FATCA.  If a payment made to a Credit
Party under any Transaction Document would be subject to U.S. federal
withholding Tax imposed by FATCA if such Credit Party were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Credit Party
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Applicable Law and at such time or times reasonably requested by
the Borrower or the Administrative Agent such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Credit Party has complied with such Affected Person’s obligations under FATCA or
to determine the amount to deduct and withhold from such payment.  Solely for
purposes of this clause (g), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

 

(h)           Treatment of Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 4.03 (including by
the payment of additional amounts pursuant to this Section 4.03), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 4.03 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this clause (h) (plus
any penalties, interest or other charges imposed by the relevant Government
Authority) in the event such indemnified party is required to repay such refund
to such Governmental Authority.  Notwithstanding anything to the contrary in
this clause (h), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this clause (h) the payment of which
would place the indemnified party in a less favorable net after Tax position
than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

43

--------------------------------------------------------------------------------


 

(i)            Survival.  Each party’s obligations under this Section 4.03 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Credit Party, the termination
of the Commitments and the repayment, satisfaction or discharge of all the
Borrower Obligations and the Servicer’s obligations hereunder.

 

(j)            Updates.  Each Credit Party agrees that if any form or
certification it previously delivered pursuant to this Section 4.03 expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.

 

SECTION 4.04.  Inability to Determine Adjusted LIBOR or LMIR; Change in
Legality.

 

(a)           If any Lender shall have determined (which determination shall be
conclusive and binding upon the parties hereto absent manifest error) on any
day, by reason of circumstances affecting the interbank Eurodollar market,
either that: (i) dollar deposits in the relevant amounts and for the relevant
Interest Period or day, as applicable, are not available, (ii) adequate and
reasonable means do not exist for ascertaining Adjusted LIBOR or LMIR for such
Interest Period or day, as applicable, or (iii) Adjusted LIBOR or LMIR
determined pursuant hereto does not accurately reflect the cost to the
applicable Affected Person (as conclusively determined by such Lender) of
maintaining any Portion of Capital during such Interest Period or day, as
applicable, such Lender shall promptly give telephonic notice of such
determination, confirmed in writing, to the Borrower on such day.  Upon delivery
of such notice: (i) no Portion of Capital with respect to such Lender shall be
funded thereafter at Adjusted LIBOR or LMIR unless and until such Lender shall
have given notice to the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist and (ii) with
respect to any outstanding Portion of Capital with respect to such Lender then
funded at Adjusted LIBOR or LMIR, such Interest Rate shall automatically be
converted to the Base Rate.

 

(b)           If on any day any Lender shall have been notified by any Affected
Person that such Affected Person has determined (which determination shall be
final and conclusive absent manifest error) that any Change in Law, or
compliance by such Affected Person with any Change in Law, shall make it
unlawful or impossible for such Affected Person to fund or maintain any Portion
of Capital at or by reference to Adjusted LIBOR or LMIR, such Lender shall
notify the Borrower and the Administrative Agent thereof.  Upon receipt of such
notice, until the applicable Lender notifies the Borrower and the Administrative
Agent that the circumstances giving rise to such determination no longer apply,
(i) no Portion of Capital with respect to such Lender shall be funded at or by
reference to Adjusted LIBOR or LMIR and (ii) the Interest for any outstanding
Portions of Capital with respect to such Lender then funded at Adjusted LIBOR or
LMIR shall automatically and immediately be converted to the Base Rate.

 

SECTION 4.05.  Security Interest.

 

(a)           As security for the performance by the Borrower of all the terms,
covenants and agreements on the part of the Borrower to be performed under this
Agreement or any other Transaction Document, including the punctual payment when
due of the Aggregate Capital and all Interest in respect of the Loans and all
other Borrower Obligations, the Borrower

 

44

--------------------------------------------------------------------------------


 

hereby grants to the Administrative Agent for its benefit and the ratable
benefit of the Secured Parties, a continuing security interest in, all of the
Borrower’s right, title and interest in, to and under all of the following,
whether now or hereafter owned, existing or arising (collectively, the
“Collateral”): (i) all Pool Receivables, (ii) all Related Security with respect
to such Pool Receivables, (iii) all Collections with respect to such Pool
Receivables, (iv) the Lock-Boxes and Collection Accounts and all amounts on
deposit therein, and all certificates and instruments, if any, from time to time
evidencing such Lock-Boxes and Collection Accounts and amounts on deposit
therein, (v) all rights (but none of the obligations) of the Borrower under the
Purchase and Sale Agreement; (vi) all other personal and fixture property or
assets of the Borrower of every kind and nature including, without limitation,
all goods (including inventory, equipment and any accessions thereto),
instruments (including promissory notes), documents, accounts, chattel paper
(whether tangible or electronic), deposit accounts, securities accounts,
securities entitlements, letter-of-credit rights, commercial tort claims,
securities and all other investment property, supporting obligations, money, any
other contract rights or rights to the payment of money, insurance claims and
proceeds, and all general intangibles (including all payment intangibles) (each
as defined in the UCC) and (vii) all proceeds of, and all amounts received or
receivable under any or all of, the foregoing.

 

The Administrative Agent (for the benefit of the Secured Parties) shall have,
with respect to all the Collateral, and in addition to all the other rights and
remedies available to the Administrative Agent (for the benefit of the Secured
Parties), all the rights and remedies of a secured party under any applicable
UCC.  The Borrower hereby authorizes the Administrative Agent to file financing
statements describing as the collateral covered thereby as “all of the debtor’s
personal property or assets” or words to that effect, notwithstanding that such
wording may be broader in scope than the collateral described in this Agreement.

 

Immediately upon the occurrence of (i) the Final Payout Date or (ii) the
repurchase of any Receivable as set forth in Section 3.3(a) of the Purchase and
Sale Agreement, the Collateral, in the case of clause (i), or the applicable
Receivable and any Related Security solely with respect to such Receivable, in
the case of clause (ii), shall be automatically released from the lien created
hereby, and this Agreement and all obligations (other than those expressly
stated to survive such termination) of the Administrative Agent, the Lenders and
the other Credit Parties hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Borrower; provided, however, that promptly
following written request therefor by the Borrower delivered to the
Administrative Agent following any such termination, and at the expense of the
Borrower, the Administrative Agent shall deliver to the Borrower written
authorization for the Borrower to file (or have filed on its behalf) UCC-3
termination statements and such other documents as the Borrower shall reasonably
request to evidence such termination.

 

ARTICLE V

 

CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS

 

SECTION 5.01.  Conditions Precedent to Effectiveness and the Initial Credit
Extension.  This Agreement shall become effective as of the Closing Date when
(a) the Administrative Agent shall have received each of the documents,
agreements (in fully executed form), opinions

 

45

--------------------------------------------------------------------------------


 

of counsel, lien search results, UCC filings, certificates and other
deliverables listed on the closing memorandum attached as Exhibit G hereto, in
each case, in form and substance acceptable to the Administrative Agent and
(b) all fees and expenses payable by the Borrower on the Closing Date to the
Credit Parties have been paid in full in accordance with the terms of the
Transaction Documents.

 

SECTION 5.02.  Conditions Precedent to All Credit Extensions.  Each Credit
Extension hereunder on or after the Closing Date shall be subject to the
conditions precedent that:

 

(a)           the Borrower shall have delivered to the Administrative Agent and
each Lender a Loan Request for such Loan, in accordance with Section 2.02(a);

 

(b)           the Servicer shall have delivered to the Administrative Agent and
each Lender all Monthly Reports and Interim Reports required to be delivered
hereunder;

 

(c)           the conditions precedent to such Credit Extension specified in
Section 2.01 shall be satisfied;

 

(d)           on the date of such Credit Extension the following statements
shall be true and correct (and upon the occurrence of such Credit Extension, the
Borrower and the Servicer shall be deemed to have represented and warranted that
such statements are then true and correct):

 

(i)            the representations and warranties of the Borrower and the
Servicer contained in Sections 6.01 and 6.02 are true and correct in all
material respects on and as of the date of such Credit Extension as though made
on and as of such date unless such representations and warranties by their terms
refer to an earlier date, in which case they shall be true and correct in all
material respects on and as of such earlier date;

 

(ii)           no Event of Default or Unmatured Event of Default has occurred
and is continuing, and no Event of Default or Unmatured Event of Default would
result from such Credit Extension;

 

(iii)          no Borrowing Base Deficit exists or would exist after giving
effect to such Credit Extension; and

 

(iv)          the Termination Date has not occurred.

 

SECTION 5.03.  Conditions Precedent to All Releases.  Each Release hereunder on
or after the Closing Date shall be subject to the conditions precedent that:

 

(a)           after giving effect to such Release, the Servicer shall be holding
in trust for the benefit of the Secured Parties an amount of Collections
sufficient to pay the sum of (x) all accrued and unpaid Servicing
Fees, Interest, Fees and Breakage Fees, in each case, through the date of such
Release, (y) the amount of any Borrowing Base Deficit (after giving effect to
such Release and the Borrower’s related purchase of Receivables pursuant to the
Purchase and Sale Agreement on the date of such Release) and (z) the amount of
all other accrued and unpaid Borrower Obligations through the date of such
Release;

 

46

--------------------------------------------------------------------------------


 

(b)           the Borrower shall use the proceeds of such Release solely to pay
the purchase price for Receivables purchased by the Borrower in accordance with
the terms of the Purchase and Sale Agreement; and

 

(c)           on the date of such Release the following statements shall be true
and correct (and upon the occurrence of such Release, the Borrower and the
Servicer shall be deemed to have represented and warranted that such statements
are then true and correct):

 

(i)            the representations and warranties of the Borrower and the
Servicer contained in Sections 6.01 and 6.02 are true and correct in all
material respects on and as of the date of such Release as though made on and as
of such date unless such representations and warranties by their terms refer to
an earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date;

 

(ii)           no Event of Default has occurred and is continuing, and no Event
of Default would result from such Release;

 

(iii)          no Borrowing Base Deficit exists or would exist after giving
effect to such Release; and

 

(iv)          the Termination Date has not occurred.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 6.01.  Representations and Warranties of the Borrower.  The Borrower
represents and warrants to each Credit Party as of the Closing Date, on each
Settlement Date and on each day on which a Credit Extension shall have occurred:

 

(a)           Organization and Good Standing.  The Borrower is a limited
liability company and validly existing in good standing under the laws of the
State of Delaware and has full power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
presently conducted.

 

(b)           Due Qualification.  The Borrower is duly qualified to do business,
is in good standing as a foreign entity and has obtained all necessary licenses
and approvals in all jurisdictions in which the conduct of its business requires
such qualification, licenses or approvals, except where the failure to do so
could not reasonably be expected to have a Borrower Material Adverse Effect.

 

(c)           Power and Authority; Due Authorization.  The Borrower (i) has all
necessary power and authority to (A) execute and deliver this Agreement and the
other Transaction Documents to which it is a party, (B) perform its obligations
under this Agreement and the other Transaction Documents to which it is a party
and (C) grant a security interest in the Collateral to the Administrative Agent
on the terms and subject to the conditions herein provided and (ii) has duly
authorized by all necessary action such grant and the execution, delivery and

 

47

--------------------------------------------------------------------------------


 

performance of, and the consummation of the transactions provided for in, this
Agreement and the other Transaction Documents to which it is a party.

 

(d)           Binding Obligations.  This Agreement and each of the other
Transaction Documents to which the Borrower is a party constitutes  legal, valid
and binding obligations of the Borrower, enforceable against the Borrower in
accordance with their respective terms, except (i) as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(ii) as such enforceability may be limited by general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.

 

(e)           No Conflict or Violation.  The execution, delivery and performance
of, and the consummation of the transactions contemplated by, this Agreement and
the other Transaction Documents to which the Borrower is a party, and the
fulfillment of the terms hereof and thereof, will not (i) conflict with, result
in any breach of any of the terms or provisions of, or constitute (with or
without notice or lapse of time or both) a default under its organizational
documents or any indenture, sale agreement, credit agreement, loan agreement,
security agreement, mortgage, deed of trust, or other agreement or instrument to
which the Borrower is a party or by which it or any of its properties is bound,
(ii) result in the creation or imposition of any Adverse Claim upon any of the
Collateral pursuant to the terms of any such indenture, credit agreement, loan
agreement, security agreement, mortgage, deed of trust, or other agreement or
instrument other than this Agreement and the other Transaction Documents or
(iii) conflict with or violate any Applicable Law.

 

(f)            Litigation and Other Proceedings.  (i)  There is no action, suit,
proceeding or investigation pending or, to the best knowledge of the Borrower,
threatened, against the Borrower before any Governmental Authority and (ii) the
Borrower is not subject to any order, judgment, decree, injunction, stipulation
or consent order of or with any Governmental Authority that, in the case of
either of the foregoing clauses (i) and (ii), (A) asserts the invalidity of this
Agreement or any other Transaction Document, (B) seeks to prevent the grant of a
security interest in any Collateral by the Borrower to the Administrative Agent,
the ownership or acquisition by the Borrower of any Pool Receivables or other
Collateral or the consummation of any of the transactions contemplated by this
Agreement or any other Transaction Document, (C) seeks any determination or
ruling that could materially and adversely affect the performance by the
Borrower of its obligations under, or the validity or enforceability of, this
Agreement or any other Transaction Document or (D) individually or in the
aggregate for all such actions, suits, proceedings and investigations could
reasonably be expected to have a Borrower Material Adverse Effect.

 

(g)           Governmental Approvals.  Except where the failure to obtain or
make such authorization, consent, order, approval or action could not reasonably
be expected to have a Borrower Material Adverse Effect, all authorizations,
consents, orders and approvals of, or other actions by, any Governmental
Authority that are required to be obtained by the Borrower in connection with
the grant of a security interest in the Collateral to the Administrative Agent
hereunder or the due execution, delivery and performance by the Borrower of this
Agreement or any other Transaction Document to which it is a party and the
consummation by the Borrower of

 

48

--------------------------------------------------------------------------------


 

the transactions contemplated by this Agreement and the other Transaction
Documents to which it is a party have been obtained or made and are in full
force and effect.

 

(h)           Margin Regulations.  The Borrower is not engaged, principally or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meanings of
Regulations T, U and X of the Board of Governors of the Federal Reserve System).

 

(i)            Solvency.  After giving effect to the transactions contemplated
by this Agreement and the other Transaction Documents, the Borrower is Solvent.

 

(j)            Offices; Legal Name.  The Borrower’s sole jurisdiction of
organization is the State of Delaware and such jurisdiction has not changed
within four months prior to the date of this Agreement.  The office of the
Borrower is located at 4130 ParkLake Avenue, Suite 400, Raleigh, NC 27612.  The
legal name of the Borrower is PRA Receivables LLC.

 

(k)           Investment Company Act; Volcker Rule.  The Borrower (i) is not,
and is not controlled by, an “investment company” registered or required to be
registered under the Investment Company Act and (ii) is not a “covered fund”
under the Volcker Rule.  In determining that the Borrower is not a “covered
fund” under the Volcker Rule, the Borrower relies on an exemption from the
definition of “investment company” set forth in Section 3(c)(5) of the
Investment Company Act, although other exemptions from the definition of
“investment company” set forth in the Investment Company Act may be also be
available.

 

(l)            No Material Adverse Effect.  Since the date of formation of the
Borrower there has been no Borrower Material Adverse Effect.

 

(m)          Accuracy of Information.  All Monthly Reports, Interim Reports,
Loan Requests, certificates, reports, statements, documents and other written
information furnished to the Administrative Agent or any other Credit Party by
or on behalf of the Borrower pursuant to any provision of this Agreement or any
other Transaction Document, or in connection with or pursuant to any amendment
or modification of, or waiver under, this Agreement or any other Transaction
Document, is, at the time the same are so furnished, complete and correct in all
material respects on the date the same are furnished to the Administrative Agent
or such other Credit Party, and does not contain any material misstatement of
fact or omit to state a material fact or any fact necessary to make the
statements contained therein not misleading; provided that, with respect to
projected financial information, if any, such representation is made only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

 

(n)           Anti-Money Laundering/International Trade Law Compliance.  No
Covered Entity is a Sanctioned Person.  No Covered Entity, either in its own
right or knowingly through any third party, (i) has any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (ii) does business in or with, or
derives any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
or (iii) engages in any material dealings or transactions prohibited by any
Anti-Terrorism Law.

 

49

--------------------------------------------------------------------------------


 

(o)                                 Perfection Representations.

 

(i)                                     This Agreement creates a valid and
continuing security interest (as defined in the applicable UCC) in the
Borrower’s right, title and interest in, to and under the Collateral which
(A) security interest has been perfected and is enforceable against creditors of
and purchasers from the Borrower (in the case of the Related Security, in only
that portion of the Related Security in which a security interest may be
perfected by the filing of a financing statement under the UCC) and (B) will be
free of all Adverse Claims in such Collateral.

 

(ii)                                  The Receivables constitute “accounts” or
“general intangibles” within the meaning of Section 9-102 of the UCC.

 

(iii)                               The Borrower owns and has good and
marketable title to the Collateral free and clear of any Adverse Claim of any
Person.

 

(iv)                              All appropriate financing statements,
financing statement amendments and continuation statements have been filed in
the proper filing office in the appropriate jurisdictions under Applicable Law
in order to perfect (and continue the perfection of) the sale and contribution
of the Receivables and Related Security from each Originator to the Borrower
pursuant to the Purchase and Sale Agreement and the grant by the Borrower of a
security interest in the Collateral to the Administrative Agent pursuant to this
Agreement.

 

(v)                                 Other than the security interest granted to
the Administrative Agent pursuant to this Agreement, the Borrower has not
pledged, assigned, sold, granted a security interest in, or otherwise conveyed
any of the Collateral except as permitted by this Agreement and the other
Transaction Documents.  The Borrower has not authorized the filing of and is not
aware of any financing statements filed against the Borrower that include a
description of collateral covering the Collateral other than any financing
statement (i) in favor of the Administrative Agent or (ii) that has been
terminated.  The Borrower is not aware of any judgment lien, ERISA lien or tax
lien filings against the Borrower.

 

(vi)                              Notwithstanding any other provision of this
Agreement or any other Transaction Document, the representations contained in
this Section 6.01(o) shall be continuing and remain in full force and effect
until the Final Payout Date.

 

(p)                                 The Lock-Boxes and Collection Accounts.

 

(i)                                     Nature of Collection Accounts.  Each
Collection Account constitutes a “deposit account” within the meaning of the
applicable UCC.

 

(ii)                                  Ownership.  Each Lock-Box and Collection
Account is in the name of the Borrower, and the Borrower owns and has good and
marketable title to the Collection Accounts free and clear of any Adverse Claim.

 

50

--------------------------------------------------------------------------------


 

(iii)                               Perfection.  The Borrower has delivered to
the Administrative Agent a fully executed Collection Account Control Agreement
relating to each Lock-Box and Collection Account.  The Administrative Agent has
“control” (as defined in Section 9-104 of the UCC) over each Collection Account.

 

(iv)                              Instructions.  Neither the Lock-Boxes nor the
Collection Accounts are in the name of any Person other than the Borrower. 
Neither the Borrower nor the Servicer has consented to the applicable Collection
Account Bank complying with instructions of any Person other than the
Administrative Agent.

 

(q)                                 Ordinary Course of Business.  Each
remittance of Collections by or on behalf of the Borrower to the Credit Parties
under this Agreement will have been (i) in payment of a debt incurred by the
Borrower in the ordinary course of business or financial affairs of the Borrower
and (ii) made in the ordinary course of business or financial affairs of the
Borrower.

 

(r)                                    Compliance with Law.  The Borrower has
complied in all material respects with all Applicable Laws to which it may be
subject.

 

(s)                                   Bulk Sales Act.  No transaction
contemplated by this Agreement requires compliance by it with any bulk sales act
or similar law.

 

(t)                                    Eligible Receivables.  Each Receivable
included as an Eligible Receivable in the calculation of the Net Receivables
Pool Balance as of any date is an Eligible Receivable as of such date.

 

(u)                                 Taxes.  The Borrower has (i) timely filed
all tax returns (federal, state and local) required to be filed by it and
(ii) paid, or caused to be paid, all taxes, assessments and other governmental
charges, if any, other than taxes, assessments and other governmental charges
being contested in good faith by appropriate proceedings and as to which
adequate reserves have been provided in accordance with GAAP, except in each
case to the extent that such failure to file or pay could not reasonably be
expected to have a Borrower Material Adverse Effect.

 

(v)                                 Tax Status.  The Borrower (i) is, and shall
at all relevant times continue to be, a “disregarded entity” within the meaning
of U.S. Treasury Regulation § 301.7701-3 for U.S. federal income tax purposes
and (ii) is not and will not at any relevant time become an association (or
publicly traded partnership) taxable as a corporation for U.S. federal income
tax purposes.

 

(w)                               Opinions.  The facts regarding the Borrower,
the Servicer, each Originator, the Performance Guarantor, the Receivables, the
Related Security and the related matters set forth or assumed in each of the
opinions of counsel delivered in connection with this Agreement and the
Transaction Documents are true and correct in all material respects.

 

(x)                                 Other Transaction Documents.  Each
representation and warranty made by the Borrower under each other Transaction
Document to which it is a party is true and correct in all material respects as
of the date when made.

 

51

--------------------------------------------------------------------------------


 

(y)                                 Liquidity Coverage Ratio.  The Borrower has
not, does not and will not during this Agreement (x) issue any obligations that
(A) constitute asset-backed commercial paper, or (B) are securities required to
be registered under the Securities Act or that may be offered for sale under
Rule 144A or a similar exemption from registration under the Securities Act or
the rules promulgated thereunder, or (y) issue any other debt obligations or
equity interest other than debt obligations substantially similar to the
obligations of the Borrower under this Agreement that are (A) issued to other
banks or asset-backed commercial paper conduits in privately negotiated
transactions, and (B) subject to transfer restrictions substantially similar to
the transfer restrictions set forth in this Agreement.  The Borrower further
represents and warrants that its assets and liabilities are consolidated with
the assets and liabilities of the Parent for purposes of GAAP.

 

(z)                                  No Linked Accounts.  Except for the
Servicer’s Account, there are no “Linked Accounts” (as defined in the Collection
Account Control Agreements with Wells Fargo Bank, National Association) with
respect to any Collection Account.  There are no “Linked Accounts” (as defined
in the Collection Account Control Agreements with Wells Fargo Bank, National
Association) with respect to the Collection Accounts with account numbers ending
in “1186” and “4268.”

 

(aa)                          Reaffirmation of Representations and Warranties. 
On the date of each Credit Extension, on the date of each Release, on each
Settlement Date and on the date each Monthly Report, Interim Report or other
report is delivered to the Administrative Agent or any Lender hereunder, the
Borrower shall be deemed to have certified that (i) all representations and
warranties of the Borrower hereunder are true and correct in all material
respects on and as of such day as though made on and as of such day, except for
representations and warranties which apply as to an earlier date (in which case
such representations and warranties shall be true and correct in all material
respects as of such date) and (ii) no Event of Default or an Unmatured Event of
Default has occurred and is continuing or will result from such Credit Extension
or Release.

 

Notwithstanding any other provision of this Agreement or any other Transaction
Document, the representations and warranties contained in this Section shall be
continuing, and remain in full force and effect until the Final Payout Date.

 

SECTION 6.02.  Representations and Warranties of the Servicer.  The Servicer
represents and warrants to each Credit Party as of the Closing Date, on each
Settlement Date and on each day on which a Credit Extension shall have occurred:

 

(a)                                 Organization and Good Standing.  The
Servicer is a duly organized and validly existing corporation in good standing
under the laws of the State of Delaware, with the power and authority under its
organizational documents and under the laws of Delaware to own its properties
and to conduct its business as such properties are currently owned and such
business is presently conducted.

 

(b)                                 Due Qualification.  The Servicer is duly
qualified to do business, is in good standing as a foreign entity and has
obtained all necessary licenses and approvals in all jurisdictions in which the
conduct of its business or the servicing of the Pool Receivables as

 

52

--------------------------------------------------------------------------------


 

required by this Agreement requires such qualification, licenses or approvals,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

(c)                                  Power and Authority; Due Authorization. 
The Servicer has all necessary power and authority to (i) execute and deliver
this Agreement and the other Transaction Documents to which it is a party and
(ii) perform its obligations under this Agreement and the other Transaction
Documents to which it is a party and the execution, delivery and performance of,
and the consummation of the transactions provided for in, this Agreement and the
other Transaction Documents to which it is a party have been duly authorized by
the Servicer by all necessary action.

 

(d)                                 Binding Obligations.  This Agreement and
each of the other Transaction Documents to which it is a party constitutes
legal, valid and binding obligations of the Servicer, enforceable against the
Servicer in accordance with their respective terms, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) as such enforceability may be limited by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.

 

(e)                                  No Conflict or Violation.  The execution
and delivery of this Agreement and each other Transaction Document to which the
Servicer is a party, the performance of the transactions contemplated by this
Agreement and such other Transaction Documents and the fulfillment of the terms
of this Agreement and such other Transaction Documents by the Servicer will not
(i) conflict with, result in any breach of any of the terms or provisions of, or
constitute (with or without notice or lapse of time or both) a default under,
the organizational documents of the Servicer or any indenture, sale agreement,
credit agreement (including the Credit Agreement), loan agreement, security
agreement, mortgage, deed of trust or other agreement or instrument to which the
Servicer is a party or by which it or any of its property is bound, (ii) result
in the creation or imposition of any Adverse Claim upon any of its properties
pursuant to the terms of any such indenture, credit agreement, loan agreement,
agreement, mortgage, deed of trust or other agreement or instrument, other than
this Agreement and the other Transaction Documents or (iii) conflict with or
violate any Applicable Law, except to the extent that any such conflict, breach,
default, Adverse Claim or violation could not reasonably be expected to have a
Material Adverse Effect.

 

(f)                                   Litigation and Other Proceedings.  There
is no action, suit, proceeding or investigation pending, or to the Servicer’s
knowledge threatened, against the Servicer before any Governmental Authority:
(i) asserting the invalidity of this Agreement or any of the other Transaction
Documents; (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or any other Transaction Document; or
(iii) seeking any determination or ruling that could materially and adversely
affect the performance by the Servicer of its obligations under, or the validity
or enforceability of, this Agreement or any of the other Transaction Documents.

 

(g)                                  No Consents.  The Servicer is not required
to obtain the consent of any other party or any consent, license, approval,
registration, authorization or declaration of or with any Governmental Authority
in connection with the execution, delivery, or performance of this

 

53

--------------------------------------------------------------------------------


 

Agreement or any other Transaction Document to which it is a party that has not
already been obtained or the failure of which to obtain could not reasonably be
expected to have a Material Adverse Effect.

 

(h)                                 Compliance with Applicable Law.  The
Servicer (i) shall duly satisfy all obligations on its part to be fulfilled
under or in connection with the Pool Receivables and the related Contracts,
(ii) has maintained in effect all qualifications required under Applicable Law
in order to properly service the Pool Receivables and (iii) has complied in all
material respects with all Applicable Laws in connection with servicing the Pool
Receivables.

 

(i)                                     Accuracy of Information.  All Monthly
Reports, Interim Reports, Loan Requests, certificates, reports, statements,
documents and other written information furnished to the Administrative Agent or
any other Credit Party by the Servicer pursuant to any provision of this
Agreement or any other Transaction Document, or in connection with or pursuant
to any amendment or modification of, or waiver under, this Agreement or any
other Transaction Document, is, at the time the same are so furnished, complete
and correct in all material respects on the date the same are furnished to the
Administrative Agent or such other Credit Party, and does not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not misleading; provided
that, with respect to projected financial information, if any, such
representation is made only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time.

 

(j)                                    Location of Records.  The offices where
the initial Servicer keeps all of its records relating to the servicing of the
Pool Receivables are located at 4130 ParkLake Avenue, Suite 400, Raleigh, NC
27612.

 

(k)                                 Credit and Collection Policy.  The Servicer
has complied in all material respects with the Credit and Collection Policy in
connection with its servicing of the Pool Receivables and the related Contracts.

 

(l)                                     Eligible Receivables.  Each Receivable
included as an Eligible Receivable in the calculation of the Net Receivables
Pool Balance as of any date is an Eligible Receivable as of such date.

 

(m)                             Servicing Programs.  No material license or
approval is required for the Administrative Agent’s use of any software or other
computer program used by the Servicer, any Originator or any Sub-Servicer in the
servicing of the Pool Receivables, other than those which have been obtained and
are in full force and effect.

 

(n)                                 Other Transaction Documents.  Each
representation and warranty made by the Servicer under each other Transaction
Document to which it is a party (including, without limitation, the Purchase and
Sale Agreement) is true and correct in all material respects as of the date when
made.

 

(o)                                 No Material Adverse Effect.  Since
December 31, 2015 there has been no Material Adverse Effect on the Servicer.

 

54

--------------------------------------------------------------------------------


 

(p)                                 Investment Company Act.  The Servicer is not
an “investment company,” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act.

 

(q)                                 Anti-Money Laundering/International Trade
Law Compliance.  No Covered Entity is a Sanctioned Person.  No Covered Entity,
either in its own right or knowingly through any third party, (i) has any of its
assets in a Sanctioned Country or in the possession, custody or control of a
Sanctioned Person in violation of any Anti-Terrorism Law; (ii) does business in
or with, or derives any of its income from investments in or transactions with,
any Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism
Law; or (iii) engages in any material dealings or transactions prohibited by any
Anti-Terrorism Law.

 

(r)                                    Financial Condition.  The consolidated
balance sheets of the Servicer and its consolidated Subsidiaries as of
December 31, 2015 and the related statements of income and shareholders’ equity
of the Servicer and its consolidated Subsidiaries for the fiscal year then
ended, copies of which have been furnished to the Administrative Agent and the
Lenders, present fairly in all material respects the consolidated financial
position of the Servicer and its consolidated Subsidiaries for the period ended
on such date, all in accordance with GAAP.

 

(s)                                   Bulk Sales Act.  No transaction
contemplated by this Agreement requires compliance by it with any bulk sales act
or similar law.

 

(t)                                    Taxes.  The Servicer has (i) timely filed
all tax returns (federal, state and local) required to be filed by it and
(ii) paid, or caused to be paid, all taxes, assessments and other governmental
charges, if any, other than taxes, assessments and other governmental charges
being contested in good faith by appropriate proceedings and as to which
adequate reserves have been provided in accordance with GAAP, except in each
case to the extent that the failure to file or pay could not reasonably be
expected to have a Material Adverse Effect.

 

(u)                                 Opinions.  The facts regarding the Borrower,
the Servicer, each Originator, the Performance Guarantor, the Receivables, the
Related Security and the related matters set forth or assumed in each of the
opinions of counsel delivered in connection with this Agreement and the
Transaction Documents are true and correct in all material respects.

 

(v)                                 No Linked Accounts.  Except for the
Servicer’s Account, there are no “Linked Accounts” (as defined in the Collection
Account Control Agreements with Wells Fargo Bank, National Association) with
respect to any Collection Account.  There are no “Linked Accounts” (as defined
in the Collection Account Control Agreements with Wells Fargo Bank, National
Association) with respect to the Collection Accounts with account numbers ending
in “1186” and “4268.”

 

(w)                               Reaffirmation of Representations and
Warranties.  On the date of each Credit Extension, on the date of each Release,
on each Settlement Date and on the date each Monthly Report, Interim Report or
other report is delivered to the Administrative Agent or any Lender hereunder,
the Servicer shall be deemed to have certified that (i) all representations and
warranties of the Servicer hereunder are true and correct in all material
respects on and as of such day as though made on and as of such day, except for
representations and warranties which

 

55

--------------------------------------------------------------------------------


 

apply as to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects as of such date) and (ii) no
Event of Default or an Unmatured Event of Default has occurred and is continuing
or will result from such Credit Extension or Release.

 

Notwithstanding any other provision of this Agreement or any other Transaction
Document, the representations contained in this Section shall be continuing, and
remain in full force and effect until the Final Payout Date.

 

ARTICLE VII

 

COVENANTS

 

SECTION 7.01.  Covenants of the Borrower.  At all times from the Closing Date
until the Final Payout Date:

 

(a)                                 Payment of Principal and Interest.  The
Borrower shall duly and punctually pay Capital, Interest, Fees and all other
amounts payable by the Borrower hereunder in accordance with the terms of this
Agreement.

 

(b)                                 Existence.  The Borrower shall keep in full
force and effect its existence and rights as a limited liability company under
the laws of the State of Delaware, and shall obtain and preserve its
qualification to do business in each jurisdiction in which such qualification is
or shall be necessary to protect the validity and enforceability of this
Agreement, the other Transaction Documents and the Collateral.

 

(c)                                  Financial Reporting.  The Borrower will
maintain a system of accounting established and administered in accordance with
GAAP, and the Borrower (or the Servicer on its behalf) shall furnish to the
Administrative Agent and each Lender:

 

(i)                                     Annual Financial Statements of the
Borrower.  Promptly upon completion and in no event later than 90 days after the
close of each fiscal year of the Borrower, annual unaudited financial statements
of the Borrower certified by a Financial Officer of the Borrower that they
fairly present in all material respects, in accordance with GAAP, the financial
condition of the Borrower as of the date indicated and the results of its
operations for the periods indicated.

 

(ii)                                  Monthly Reports and Interim Reports.  As
soon as available and in any event not later than two (2) Business Days prior to
each Settlement Date, a Monthly Report as of the most recently completed Fiscal
Month; provided, that, at any time, upon five (5) Business Days’ prior written
notice from the Administrative Agent, the Borrower shall furnish or cause to be
furnished to the Administrative Agent and each Lender on each Business Day
thereafter an Interim Report with respect to the Pool Receivables with data as
of the close of business on the Business Day preceding the date on which such
Interim Report is delivered; and, provided, further, that at any time after the
occurrence and during the continuance of an Unmatured Event of Default or an
Event of Default, upon prior written notice from the Administrative Agent, the
Borrower shall furnish or cause to be furnished to the Administrative Agent and
each Lender on each Business Day

 

56

--------------------------------------------------------------------------------


 

an Interim Report with respect to the Pool Receivables with data as of the close
of business on the immediately preceding Business Day.

 

(iii)                               Other Information.  Such other information
relating to the Collateral and the Borrower and the transactions contemplated
hereby (including non-financial information) as the Administrative Agent or any
Lender may from time to time reasonably request.

 

(iv)                              Quarterly Financial Statements of Parent.  As
soon as available and in any event within five (5) days after the date on which
such financial statements are required to be filed with the SEC (after giving
effect to any permitted extensions) (or, if such financial statements are not
required to be filed with the SEC, in no event later than 45 days following the
end of each of the first three fiscal quarters in each of Parent’s fiscal
years), (i) the unaudited consolidated balance sheet and statements of income of
Parent and its consolidated Subsidiaries (including the Borrower, the Servicer
and each Originator) as at the end of such fiscal quarter and the related
unaudited consolidated statements of earnings and cash flows for such fiscal
quarter and for the elapsed portion of the fiscal year ended with the last day
of such fiscal quarter, in each case setting forth comparative figures for the
corresponding fiscal quarter in the prior fiscal year, all of which shall be
certified by a Financial Officer of Parent that they fairly present in all
material respects, in accordance with GAAP, the financial condition of Parent
and its consolidated Subsidiaries as of the dates indicated and the results of
their operations for the periods indicated, subject to normal year-end audit
adjustments and the absence of footnotes and (ii) to the extent required to be
filed with the SEC, management’s discussion and analysis of the important
operational and financial developments during such fiscal quarter.

 

(v)                                 Annual Financial Statements of Parent.  As
soon as available and in any event within five (5) days after the date on which
such financial statements are required to be filed with the SEC (after giving
effect to any permitted extensions) (or, if such financial statements are not
required to be filed with the SEC, on or before the date that is 90 days after
the close of each of Parent’s fiscal years, the consolidated balance sheet of
Parent and its consolidated Subsidiaries (including the Borrower, the Servicer
and each Originator) as at the end of such fiscal year and the related
consolidated statements of earnings and cash flows for such fiscal year setting
forth comparative figures for the preceding fiscal year, all reported on by
independent certified public accountants of recognized national standing
(without a “going concern” or like qualification or exception) to the effect
that such consolidated financial statements present fairly in all material
respects, in accordance with GAAP, the financial condition of Parent and its
consolidated Subsidiaries as of the dates indicated and the results of their
operations for the periods indicated.

 

(vi)                              Other Reports and Filings.  Promptly (but in
any event within ten days) after the filing or delivery thereof, copies of all
financial information, proxy materials and reports, if any, which Parent or any
of its consolidated Subsidiaries shall publicly file with the SEC.

 

57

--------------------------------------------------------------------------------


 

Notwithstanding anything herein to the contrary, any financial information,
proxy statements or other material required to be delivered pursuant to this
paragraph (c) shall be deemed to have been furnished to each of the
Administrative Agent and each Lender on the date that such report, proxy
statement or other material is posted on the SEC’s website at www.sec.gov.

 

(d)                                 Notices.  The Borrower (or the Servicer on
its behalf) will notify the Administrative Agent and each Lender in writing of
any of the following events promptly upon (but in no event later than four
(4) Business Days after) a Financial Officer or other officer learning of the
occurrence thereof, with such notice describing the same, and if applicable, the
steps being taken by the Person(s) affected with respect thereto:

 

(i)                                     Notice of Events of Default or Unmatured
Events of Default.  A statement of a Financial Officer of the Borrower setting
forth details of any Event of Default or Unmatured Event of Default that has
occurred and is continuing and the action which the Borrower proposes to take
with respect thereto.

 

(ii)                                  Litigation.  The institution of any
litigation, arbitration proceeding or governmental proceeding on the Servicer,
the Parent or any Originator, which could reasonably be expected to have a
Material Adverse Effect, or the institution of any litigation, arbitration
proceeding or governmental proceeding on the Borrower.

 

(iii)                               Adverse Claim.  (A) Any Person shall obtain
an Adverse Claim upon the Collateral or any portion thereof, (B) any Person
other than the Borrower, the Servicer or the Administrative Agent shall obtain
any rights or direct any action with respect to any Collection Account (or
related Lock-Box) or (C) any Obligor shall receive any change in payment
instructions with respect to Pool Receivable(s) from a Person other than the
Servicer or the Administrative Agent.

 

(iv)                              Name Changes.  At least thirty (30) days
before any change in any Originator’s or the Borrower’s name, jurisdiction of
organization or any other change requiring the amendment of UCC financing
statements filed against the Borrower or any Originator.

 

(v)                                 Change in Accountants or Accounting Policy. 
Any change in (i) the external accountants of the Borrower, the Servicer, any
Originator or the Parent, (ii) any accounting policy of the Borrower or
(iii) any material accounting policy of any Originator that is relevant to the
transactions contemplated by this Agreement or any other Transaction Document
(it being understood that any change to the manner in which any Originator
accounts for the Pool Receivables shall be deemed “material” for such purpose).

 

(vi)                              Termination Event.  The occurrence of a
Purchase and Sale Termination Event under the Purchase and Sale Agreement.

 

(vii)                           Material Adverse Change.  Promptly after the
occurrence thereof, notice of any Borrower Material Adverse Effect or Material
Adverse Effect.

 

58

--------------------------------------------------------------------------------


 

(e)           Conduct of Business.  The Borrower will carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is presently conducted and will do all things necessary to
remain duly organized, validly existing and in good standing as a domestic
organization in its jurisdiction of organization and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted.

 

(f)            Compliance with Laws.  The Borrower will comply with all
Applicable Laws to which it may be subject if the failure to comply could
reasonably be expected to have a Borrower Material Adverse Effect.

 

(g)           Furnishing of Information and Inspection of Receivables.  The
Borrower will furnish or cause to be furnished to the Administrative Agent and
each Lender from time to time such information with respect to the Pool
Receivables and the other Collateral as the Administrative Agent or any Lender
may reasonably request.  The Borrower will, at the Borrower’s expense, during
regular business hours with prior written notice (i) permit the Administrative
Agent and each Lender or their respective agents or representatives to
(A) examine and make copies of and abstracts from all books and records relating
to the Pool Receivables or other Collateral, (B) visit the offices and
properties of the Borrower for the purpose of examining such books and records
and (C) discuss matters relating to the Pool Receivables, the other Collateral
or the Borrower’s performance hereunder or under the other Transaction Documents
to which it is a party with any of the officers, directors, employees or
independent public accountants of the Borrower having knowledge of such matters
and (ii) without limiting the provisions of clause (i) above, during regular
business hours, at the Borrower’s expense, upon prior written notice from the
Administrative Agent, permit certified public accountants or other auditors
acceptable to the Administrative Agent to conduct a review of its books and
records with respect to such Pool Receivables and other Collateral; provided,
that the Borrower shall be required to reimburse the Administrative Agent for
only one (1) combined review of the Servicer, the Borrower and the Originators
pursuant to Section 7.02(e) and the Borrower pursuant to clause (ii) above in
any twelve-month period, unless an Event of Default has occurred and is
continuing.

 

(h)           Payments on Receivables, Collection Accounts.  The Borrower (or
the Servicer on its behalf) will, and will cause each Originator to, at all
times, instruct all Obligors to deliver payments on the Pool Receivables to a
Collection Account or a Lock-Box.  The Borrower (or the Servicer on its behalf)
will, and will cause each Originator to, at all times, maintain such books and
records necessary to identify Collections received from time to time on Pool
Receivables and to segregate such Collections from other property of the
Servicer and the Originators.  If any payments on the Pool Receivables or other
Collections are received by the Borrower, the Servicer or an Originator, it
shall hold such payments in trust for the benefit of the Administrative Agent,
the Lender and the other Secured Parties and promptly (but in any event within
one (1) Business Day after becoming aware of such receipt) remit such funds into
a Collection Account.  The Borrower shall use commercially reasonable efforts to
ensure that no funds other than Collections on Pool Receivables and other
Collateral are deposited into any Collection Account.  If such funds are
nevertheless deposited into any Collection Account, the Borrower (or the
Servicer on its behalf) will within two (2) Business Days identify and transfer
such funds to the appropriate Person entitled to such funds.  The Borrower will
not, and will not

 

59

--------------------------------------------------------------------------------


 

permit the Servicer, any Originator or any other Person to commingle Collections
or other funds to which the Administrative Agent, any Lender or any other
Secured Party is entitled, with any other funds.  The Borrower shall only add a
Collection Account (or a related Lock-Box) or a Collection Account Bank to those
listed on Schedule II to this Agreement, if the Administrative Agent has
received notice of such addition and an executed and acknowledged copy of a
Collection Account Control Agreement (or an amendment thereto) from the
applicable Collection Account Bank.  The Borrower shall only terminate a
Collection Account Bank or close a Collection Account (or a related Lock-Box)
with the prior written consent of the Administrative Agent.

 

(i)            Sales, Liens, etc.  Except as otherwise provided herein, the
Borrower will not sell, assign (by operation of law or otherwise) or otherwise
dispose of, or create or suffer to exist any Adverse Claim upon (including,
without limitation, the filing of any financing statement) or with respect to,
any Pool Receivable or other Collateral, or assign any right to receive income
in respect thereof.

 

(j)            Extension or Amendment of Pool Receivables.  Except as otherwise
permitted in Section 8.02, the Borrower will not, and will not permit the
Servicer to, alter the delinquency status or adjust the Outstanding Balance or
otherwise modify the terms of any Pool Receivable in any material respect, or
amend, modify or waive, in any material respect, any term or condition of any
related Contract.

 

(k)           Change in Credit and Collection Policy.  The Borrower will not
make any change in the Credit and Collection Policy that would be reasonably
expected to either (x) have a material adverse effect on the collectability of
the Pool Receivables or (y) have a Borrower Material Adverse Effect or a
Material Adverse Effect, in each case, without the prior written consent of the
Administrative Agent and the Majority Lenders.  Promptly following any material
change in the Credit and Collection Policy, the Borrower will deliver a copy of
the updated Credit and Collection Policy to the Administrative Agent and each
Lender.

 

(l)            Fundamental Changes.  The Borrower shall not, without the prior
written consent of the Administrative Agent and the Majority Lenders, permit
itself to merge or consolidate with or into, or convey, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
to, any Person.  The Borrower shall provide the Administrative Agent with at
least 30 days’ prior written notice before making any change in the Borrower’s
name or location or making any other change in the Borrower’s identity or
corporate structure that could impair or otherwise render any UCC financing
statement filed in connection with this Agreement or any other Transaction
Document “seriously misleading” as such term (or similar term) is used in the
applicable UCC; each notice to the Administrative Agent and the Lenders pursuant
to this sentence shall set forth the applicable change and the proposed
effective date thereof.

 

(m)          Books and Records.  The Borrower shall maintain and implement (it
being understood and agreed that the Servicer may maintain and implement on the
Borrower’s behalf) administrative and operating procedures (including an ability
to recreate records evidencing Pool Receivables and related Contracts in the
event of the destruction of the originals thereof), and keep and maintain (it
being understood and agreed that the Servicer may keep and maintain on

 

60

--------------------------------------------------------------------------------


 

the Borrower’s behalf) all documents, books, records, computer tapes and disks
and other information reasonably necessary or advisable for the collection of
all Pool Receivables (including records adequate to permit the daily
identification of each Pool Receivable and all Collections of and adjustments to
each existing Pool Receivable).

 

(n)           Identifying of Records.  The Borrower shall: identify (it being
understood and agreed that the Servicer may identify on the Borrower’s behalf)
its master data processing records relating to Pool Receivables and related
Contracts with a legend that indicates that the Pool Receivables have been
pledged in accordance with this Agreement.

 

(o)           Change in Payment Instructions to Obligors.  The Borrower shall
not (and shall not instruct or encourage the Servicer or any Sub-Servicer to)
add, replace or terminate any Collection Account (or any related Lock-Box) or
make any change in its (or their) instructions to the Obligors regarding
payments to be made to the Collection Accounts (or any related Lock-Box), other
than any instruction to remit payments to a different Collection Account (or any
related Lock-Box), unless the Administrative Agent shall have received (i) prior
written notice of such addition, termination or change and (ii) a signed and
acknowledged Collection Account Control Agreement (or amendment thereto) with
respect to such new Collection Accounts (or any related Lock-Box), in each case
(x) in form and substance reasonably satisfactory to the Administrative Agent
and (y) in accordance with the terms hereof and, if applicable, such Collection
Account Control Agreement.

 

(p)           Security Interest, Etc.  The Borrower shall (and shall cause the
Servicer to), at its expense, take all action necessary to establish and
maintain a valid and enforceable first priority perfected security interest in
the Receivables and that portion of the Collateral in which an ownership or
security interest may be created under the UCC and perfected by the filing of a
financing statement under the UCC, in each case free and clear of any Adverse
Claim, in favor of the Administrative Agent (on behalf of the Secured Parties),
including taking such action to perfect, protect or more fully evidence the
security interest of the Administrative Agent (on behalf of the Secured Parties)
as the Administrative Agent or any Secured Party may reasonably request.  In
order to evidence the security interests of the Administrative Agent under this
Agreement, the Borrower shall, from time to time take such action, or execute
(if necessary) and deliver such instruments as may be necessary (including,
without limitation, such actions as are reasonably requested by the
Administrative Agent) to maintain and perfect, as a first-priority interest, the
Administrative Agent’s security interest in the Receivables and that portion of
the Related Security and Collections in which a security interest may be
perfected by the filing of a financing statement under the UCC.  The Borrower
shall, from time to time and within the time limits established by law, prepare
and present to the Administrative Agent for the Administrative Agent’s
authorization and approval, all financing statements, amendments, continuations
or initial financing statements in lieu of a continuation statement, or other
filings necessary to continue, maintain and perfect the Administrative Agent’s
security interest as a first-priority interest.  The Administrative Agent’s
approval of such filings shall authorize the Borrower to file such financing
statements under the UCC without the signature of the Borrower, any Originator
or the Administrative Agent where allowed by Applicable Law.  Notwithstanding
anything else in the Transaction Documents to the contrary, the Borrower shall
not have any authority to file a termination, partial termination, release,
partial release, or any amendment that deletes the name

 

61

--------------------------------------------------------------------------------


 

of a debtor or excludes collateral of any such financing statements filed in
connection with the Transaction Documents, without the prior written consent of
the Administrative Agent.

 

(q)           Certain Agreements.  Without the prior written consent of the
Administrative Agent and the Majority Lenders, the Borrower will not amend,
modify, waive, revoke or terminate any Transaction Document to which it is a
party or any provision of the Borrower’s organizational documents which requires
the consent of the “Independent Director” (as such term is used in the
Borrower’s Certificate of Formation and Limited Liability Company Agreement).

 

(r)            Restricted Payments.  (i) Except pursuant to clause (ii) below,
the Borrower will not: (A) purchase or redeem any of its membership interests,
(B) declare or pay any dividend or set aside any funds for any such purpose,
(C) prepay, purchase or redeem any Debt (other than any Loans pursuant to this
Agreement), (D) lend or advance any funds or (E) repay any loans or advances to,
for or from any of its Affiliates (the amounts described in clauses (A) through
(E) being referred to as “Restricted Payments”).

 

(ii)           Subject to the limitations set forth in clause (iii) below, the
Borrower may make Restricted Payments so long as such Restricted Payments are
made only in one or more of the following ways: (A) the Borrower may make cash
payments (including prepayments) on the Subordinated Notes in accordance with
their respective terms and (B) the Borrower may declare and pay dividends if,
both immediately before and immediately after giving effect thereto, the
Borrower’s Net Worth is not less than the Required Capital Amount.

 

(iii)          The Borrower may make Restricted Payments only out of the funds,
if any, it receives pursuant to Section 3.01 of this Agreement; provided that
the Borrower shall not pay, make or declare any Restricted Payment (including
any dividend) if, after giving effect thereto, any Event of Default or Unmatured
Event of Default shall have occurred and be continuing.

 

(s)            Other Business.  The Borrower will not: (i) engage in any
business other than the transactions contemplated by the Transaction Documents,
(ii) create, incur or permit to exist any Debt of any kind (or cause or permit
to be issued for its account any letters of credit or bankers’ acceptances other
than pursuant to this Agreement or the Subordinated Notes or (iii) form any
Subsidiary or make any investments in any other Person.

 

(t)            Use of Collections Available to the Borrower.  The Borrower shall
apply the Collections available to the Borrower to make payments in the
following order of priority: (i) the payment of its obligations under this
Agreement and each of the other Transaction Documents (other than the
Subordinated Notes), (ii) the payment of accrued and unpaid interest on the
Subordinated Notes and (iii) other legal and valid purposes.

 

(u)           Further Assurances; Change in Name or Jurisdiction of
Origination, etc.  (i) The Borrower hereby authorizes and hereby agrees from
time to time, at its own expense, promptly to execute (if necessary) and deliver
all further instruments and documents, and to take all further actions, that may
be necessary or desirable, or that the Administrative Agent may

 

62

--------------------------------------------------------------------------------


 

reasonably request, to perfect, protect or more fully evidence the security
interest granted pursuant to this Agreement or any other Transaction Document,
or to enable the Administrative Agent (on behalf of the Secured Parties) to
exercise and enforce the Secured Parties’ rights and remedies under this
Agreement and the other Transaction Document.  Without limiting the foregoing,
the Borrower hereby authorizes, and will, upon the request of the Administrative
Agent, at the Borrower’s own expense, execute (if necessary) and file such
financing statements or continuation statements, or amendments thereto, and such
other instruments and documents, that may be necessary, or that the
Administrative Agent may reasonably request, to perfect, protect or evidence any
of the foregoing.

 

(ii)           The Borrower authorizes the Administrative Agent to file
financing statements, continuation statements and amendments thereto and
assignments thereof, relating to the Receivables, the Related Security, the
related Contracts, Collections with respect thereto and the other Collateral
without the signature of the Borrower.  A photocopy or other reproduction of
this Agreement shall be sufficient as a financing statement where permitted by
law.

 

(iii)          The Borrower shall at all times be organized under the laws of
the State of Delaware and shall not take any action to change its jurisdiction
of organization.

 

(iv)          The Borrower will not change its name, location, identity or
corporate structure unless (x) the Borrower, at its own expense, shall have
taken all action necessary or appropriate to perfect or maintain the perfection
of the security interest under this Agreement (including, without limitation,
the filing of all financing statements and the taking of such other action as
the Administrative Agent may request in connection with such change or
relocation) and (y) if requested by the Administrative Agent, the Borrower shall
cause to be delivered to the Administrative Agent, an opinion, in form and
substance satisfactory to the Administrative Agent as to such UCC perfection and
priority matters as the Administrative Agent may request at such time.

 

(v)           Anti-Money Laundering/International Trade Law Compliance.  The
Borrower will not become a Sanctioned Person.  No Covered Entity, either in its
own right or through any third party, will use the proceeds of any Credit
Extension for the purpose of funding any operations in, financing any
investments or activities in, or, making any payments to, a Sanctioned Country
or Sanctioned Person in material violation of any Anti-Terrorism Law.  The funds
used to repay each Credit Extension will not be derived from any activity made
unlawful by the Anti-Terrorism Laws.  The Borrower shall comply with all
Anti-Terrorism Laws.  The Borrower shall promptly notify the Administrative
Agent and each Lender in writing upon the occurrence of a Reportable Compliance
Event.  The Borrower has not used and will not use the proceeds of any Credit
Extension for the purpose of funding any operations in, financing any
investments or activities in or making any payments to, a Sanctioned Person or a
Sanctioned Country.

 

(w)          Borrower’s Tax Status.  The Borrower will remain a wholly-owned
subsidiary of a United States person (within the meaning of Section 7701(a)(30)
of the Code). No action will be taken that would cause the Borrower to (i) be
treated other than as a “disregarded entity” within the meaning of U.S. Treasury
Regulation § 301.7701-3 for U.S.

 

63

--------------------------------------------------------------------------------


 

federal income tax purposes or (ii) become an association taxable as a
corporation or a publicly traded partnership taxable as a corporation for U.S.
federal income tax purposes.

 

(x)           Linked Accounts.  Except for the Servicer’s Account, the Borrower
shall not permit any “Linked Account” (as defined in the Collection Account
Agreements with Wells Fargo Bank, National Association) to exist with respect to
any Collection Account; provided, however, that if so instructed by the
Administrative Agent (in its sole discretion) at any time, the Borrower shall
cause the Servicer’s Account to cease being a “Linked Account” promptly, but not
later than 2 Business Days following the Borrower’s or the Servicer’s receipt of
such instruction.  The Borrower shall not permit any “Linked Account” (as
defined in the Collection Account Control Agreements with Wells Fargo Bank,
National Association) to exist with respect to the Collection Accounts with
account numbers ending in “1186” and “4268.”

 

SECTION 7.02.  Covenants of the Servicer.  At all times from the Closing Date
until the Final Payout Date:

 

(a)           Financial Reporting.  The Servicer will maintain a system of
accounting established and administered in accordance with GAAP, and the
Servicer shall furnish to the Administrative Agent and each Lender:

 

(i)            Compliance Certificates.  (a) A compliance certificate promptly
upon completion of the annual report of the Parent and in no event later than 90
days after the close of the Parent’s fiscal year (or, if later, in the manner
and period set forth in Section 7.01(c)(v)), in form and substance substantially
similar to Exhibit F signed by a Financial Officer of the Servicer stating that
no Event of Default or Unmatured Event of Default has occurred and is
continuing, or if any Event of Default or Unmatured Event of Default has
occurred and is continuing, stating the nature and status thereof and (b) within
45 days after the close of each fiscal quarter of the Servicer (or, if later, in
the manner set forth in Section 7.01(c)(iv)), a compliance certificate in form
and substance substantially similar to Exhibit F signed by a Financial Officer
of the Servicer stating that no Event of Default or Unmatured Event of Default
has occurred and is continuing, or if any Event of Default or Unmatured Event of
Default has occurred and is continuing, stating the nature and status thereof.

 

(ii)           Monthly Reports and Interim Reports.  As soon as available and in
any event not later than two (2) Business Days prior to each Settlement Date, a
Monthly Report as of the most recently completed Fiscal Month; provided, that at
any time, upon five (5) Business Days’ prior written notice from the
Administrative Agent, the Servicer shall furnish or cause to be furnished to the
Administrative Agent and each Lender on each Business Day thereafter an Interim
Report with respect to the Pool Receivables with data as of the close of
business on the Business Day preceding the date on which such Interim Report is
delivered; and, provided, further, that at any time after the occurrence and
during the continuance of an Unmatured Event of Default or an Event of Default,
upon prior written notice from the Administrative Agent, the Servicer shall
furnish or cause to be furnished to the Administrative Agent and each Lender on
each Business Day an Interim Report with respect to the Pool Receivables with
data as of the close of business on the immediately preceding Business Day.

 

64

--------------------------------------------------------------------------------


 

(iii)          Other Information.  Such other information (including
non-financial information) relating to the Borrower, Parent, Holdings (in its
capacity as the Servicer), the Originators and the Collateral as the
Administrative Agent or any Lender may from time to time reasonably request.

 

(b)           Notices.  The Servicer will notify the Administrative Agent and
each Lender in writing of any of the following events promptly upon (but in no
event later than four (4) Business Days after) a Financial Officer or other
officer learning of the occurrence thereof, with such notice describing the
same, and if applicable, the steps being taken by the Person(s) affected with
respect thereto:

 

(i)            Notice of Events of Default or Unmatured Events of Default.  A
statement of a Financial Officer of the Servicer setting forth details of any
Event of Default or Unmatured Event of Default that has occurred and is
continuing and the action which the Servicer proposes to take with respect
thereto.

 

(ii)           Litigation.  The institution of any litigation, arbitration
proceeding or governmental proceeding which could reasonably be expected to be
determined adversely and, if so determined, could reasonably be expected to have
a Material Adverse Effect.

 

(iii)          Adverse Claim.  (A) Any Person shall obtain an Adverse Claim upon
the Collateral or any portion thereof, (B) any Person other than the Borrower,
the Servicer or the Administrative Agent shall obtain any rights or direct any
action with respect to any Collection Account (or related Lock-Box) or (C) any
Obligor shall receive any change in payment instructions with respect to Pool
Receivable(s) from a Person other than the Servicer or the Administrative Agent.

 

(iv)          Name Changes.  At least thirty (30) days before any change in the
Borrower’s name or any other change requiring the amendment of UCC financing
statements filed against the Borrower, a notice setting forth such changes and
the effective date thereof.

 

(v)           Change in Accountants or Accounting Policy.  Any change in (i) the
external accountants of the Borrower, the Servicer, any Originator or the
Parent, (ii) any accounting policy of the Borrower or (iii) any material
accounting policy of any Originator that is relevant to the transactions
contemplated by this Agreement or any other Transaction Document (it being
understood that any change to the manner in which any Originator accounts for
the Pool Receivables shall be deemed “material” for such purpose).

 

(vi)          Termination Event.  The occurrence of a Purchase and Sale
Termination Event.

 

(vii)         Material Adverse Change.  Promptly after the occurrence thereof,
notice of any Borrower Material Adverse Effect or Material Adverse Effect.

 

65

--------------------------------------------------------------------------------


 

(c)           Conduct of Business.  The Servicer will carry on and conduct its
business in substantially the same manner and in substantially the same fields,
or fields complimentary or ancillary thereto, of enterprise as it is presently
conducted, and will do all things necessary to remain duly organized, validly
existing and in good standing as a domestic corporation in its jurisdiction of
organization and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted if the failure to have such
authority could reasonably be expected to have a Material Adverse Effect.

 

(d)           Compliance with Laws.  The Servicer will comply with all
Applicable Laws to which it may be subject if the failure to comply could
reasonably be expected to have a Material Adverse Effect.

 

(e)           Furnishing of Information and Inspection of Receivables.  The
Servicer will furnish or cause to be furnished to the Administrative Agent and
each Lender from time to time such information with respect to the Pool
Receivables and the other Collateral as the Administrative Agent or any Lender
may reasonably request.  The Servicer will, at the Servicer’s expense, during
regular business hours with prior written notice, (i) permit the Administrative
Agent and each Lender or their respective agents or representatives to
(A) examine and make copies of and abstracts from all books and records relating
to the Pool Receivables or other Collateral, (B) visit the offices and
properties of the Servicer for the purpose of examining such books and records
and (C) discuss matters relating to the Pool Receivables, the other Collateral
or the Servicer’s performance hereunder or under the other Transaction Documents
to which it is a party with any of the officers, directors, employees or
independent public accountants of the Servicer (provided that representatives of
the Servicer are present during such discussions) having knowledge of such
matters and (ii) without limiting the provisions of clause (i) above, during
regular business hours, at the Servicer’s expense, upon prior written notice
from the Administrative Agent, permit certified public accountants or other
auditors acceptable to the Administrative Agent to conduct a review of its books
and records with respect to the Pool Receivables and other Collateral; provided,
that the Servicer shall be required to reimburse the Administrative Agent for
only one (1) combined review of the Borrower pursuant to Section 7.01(g) and the
Servicer, the Borrower and the Originators pursuant to clause (ii) above in any
twelve-month period unless an Event of Default has occurred and is continuing.

 

(f)            Payments on Receivables, Collection Accounts.  The Servicer will
at all times, instruct all Obligors to deliver payments on the Pool Receivables
to a Collection Account or a Lock-Box.  The Servicer will, at all times,
maintain such books and records necessary to identify Collections received from
time to time on Pool Receivables and to segregate such Collections from other
property of the Servicer and the Originators.  If any payments on the Pool
Receivables or other Collections are received by the Borrower, the Servicer or
an Originator, it shall hold such payments in trust for the benefit of the
Administrative Agent, the Lenders and the other Secured Parties and promptly
(but in any event within one (1) Business Day after receipt) remit such funds
into a Collection Account.  The Servicer shall not permit funds other than
Collections on Pool Receivables and other Collateral to be deposited into any
Collection Account.  If such funds are nevertheless deposited into any
Collection Account, the Servicer will within two (2) Business Days identify and
transfer such funds to the appropriate Person entitled to such funds.  The
Servicer will not, and will not permit the Borrower, any Originator or any other
Person to commingle Collections or other funds to which the Administrative
Agent, any

 

66

--------------------------------------------------------------------------------


 

Lender or any other Secured Party is entitled, with any other funds.  The
Servicer shall only add a Collection Account (or a related Lock-Box), or a
Collection Account Bank to those listed on Schedule II to this Agreement, if the
Administrative Agent has received notice of such addition and an executed and
acknowledged copy of a Collection Account Control Agreement (or an amendment
thereto) from the applicable Collection Account Bank.  The Servicer shall only
terminate a Collection Account Bank or close a Collection Account (or a related
Lock-Box) with the prior written consent of the Administrative Agent.

 

(g)           Extension or Amendment of Pool Receivables.  Except as otherwise
permitted in Section 8.02, the Servicer will not alter the delinquency status or
adjust the Outstanding Balance or otherwise modify the terms of any Pool
Receivable in any material respect, or amend, modify or waive, in any material
respect, any term or condition of any related Contract. The Servicer shall at
its expense, timely and fully perform and comply in all material respects with
all provisions, covenants and other promises required to be observed by it under
the Contracts related to the Pool Receivables (if any), and timely and fully
comply with the Credit and Collection Policy with regard to each Pool Receivable
and the related Contract.

 

(h)           Change in Credit and Collection Policy.  The Servicer will not
make any change in the Credit and Collection Policy that would be reasonably
expected to either (x) have a material adverse effect on the collectability of
the Pool Receivables or (y) have a Borrower Material Adverse Effect or a
Material Adverse Effect, in each case, without the prior written consent of the
Administrative Agent and the Majority Lenders.  Promptly following any material
change in the Credit and Collection Policy, the Servicer will deliver a copy of
the updated Credit and Collection Policy to the Administrative Agent and each
Lender.

 

(i)            Records.  The Servicer will maintain and implement administrative
and operating procedures (including an ability to recreate records evidencing
Pool Receivables and related Contracts in the event of the destruction of the
originals thereof), and keep and maintain all documents, books, records,
computer tapes and disks and other information reasonably necessary or advisable
for the collection of all Pool Receivables (including records adequate to permit
the daily identification of each Pool Receivable and all Collections of and
adjustments to each existing Pool Receivable).

 

(j)            Identifying of Records.  The Servicer shall identify its master
data processing records relating to Pool Receivables and related Contracts with
a legend that indicates that the Pool Receivables have been pledged in
accordance with this Agreement.

 

(k)           Change in Payment Instructions to Obligors.  The Servicer shall
not (and shall not permit any Sub-Servicer to) add, replace or terminate any
Collection Account (or any related Lock-Box) or make any change in its
instructions to the Obligors regarding payments to be made to the Collection
Accounts (or any related Lock-Box), other than any instruction to remit payments
to a different Collection Account (or any related Lock-Box), unless the
Administrative Agent shall have received (i) prior written notice of such
addition, termination or change and (ii) a signed and acknowledged Collection
Account Control Agreement (or an amendment thereto) with respect to such new
Collection Accounts (or any related Lock-Box) in each case (x) in form and
substance reasonably satisfactory to the Administrative Agent and (y)

 

67

--------------------------------------------------------------------------------


 

in accordance with the terms hereof and, if applicable, such Collection Account
Control Agreement.

 

(l)            Security Interest, Etc.  The Servicer shall, at its expense, take
all action necessary to establish and maintain a valid and enforceable first
priority perfected security interest in the Receivables and that portion of the
Collateral in which a security interest may be created under the UCC and
perfected by the filing of a financing statement under the UCC, in each case
free and clear of any Adverse Claim in favor of the Administrative Agent (on
behalf of the Secured Parties), including taking such action to perfect, protect
or more fully evidence the security interest of the Administrative Agent (on
behalf of the Secured Parties) as the Administrative Agent or any Secured Party
may reasonably request.  In order to evidence the security interests of the
Administrative Agent under this Agreement, the Servicer shall, from time to time
take such action, or execute (if necessary) and deliver such instruments as may
be necessary (including, without limitation, such actions as are reasonably
requested by the Administrative Agent) to maintain and perfect, as a
first-priority interest, the Administrative Agent’s security interest in the
Receivables and that portion of the Related Security and Collections in which a
security interest may be perfected by the filing of a financing statement under
the UCC.  The Servicer shall, from time to time and within the time limits
established by law, prepare and present to the Administrative Agent for the
Administrative Agent’s authorization and approval, all financing statements,
amendments, continuations or initial financing statements in lieu of a
continuation statement, or other filings necessary to continue, maintain and
perfect the Administrative Agent’s security interest as a first-priority
interest.  The Administrative Agent’s approval of such filings shall authorize
the Servicer to file such financing statements under the UCC without the
signature of the Borrower, any Originator or the Administrative Agent where
allowed by Applicable Law.  Notwithstanding anything else in the Transaction
Documents to the contrary, the Servicer shall not have any authority to file a
termination, partial termination, release, partial release, or any amendment
that deletes the name of a debtor or excludes collateral of any such financing
statements filed in connection with the Transaction Documents, without the prior
written consent of the Administrative Agent.

 

(m)          Further Assurances; Change in Name or Jurisdiction of
Origination, etc.  The Servicer hereby authorizes and hereby agrees from time to
time, at its own expense, promptly to execute (if necessary) and deliver all
further instruments and documents, and to take all further actions, that may be
necessary, or that the Administrative Agent may reasonably request, to perfect,
protect or more fully evidence the security interest granted pursuant to this
Agreement or any other Transaction Document, or to enable the Administrative
Agent (on behalf of the Secured Parties) to exercise and enforce their
respective rights and remedies under this Agreement or any other Transaction
Document.  Without limiting the foregoing, the Servicer hereby authorizes, and
will, upon the request of the Administrative Agent (with such request being
hereby deemed to be an authorization as to such filing by the Administrative
Agent), at the Servicer’s own expense, execute (if necessary) and file such
financing statements or continuation statements, or amendments thereto, and such
other instruments and documents, that may be necessary or desirable, or that the
Administrative Agent may reasonably request (with such request being hereby
deemed to be an authorization as to such filing by the Administrative Agent), to
perfect, protect or evidence any of the foregoing.

 

68

--------------------------------------------------------------------------------


 

(n)           Anti-Money Laundering/International Trade Law Compliance.  The
Servicer will not become a Sanctioned Person.  No Covered Entity, either in its
own right or through any third party, will use the proceeds of any Credit
Extension for the purpose of funding any operations in, financing any
investments or activities in, or, making any payments to, a Sanctioned Country
or Sanctioned Person in violation of any Anti-Terrorism Law.  The funds used to
repay each Credit Extension will not be derived from any activity made unlawful
by the Anti-Terrorism Laws.  The Servicer shall comply with all Anti-Terrorism
Laws.  The Servicer shall promptly notify the Administrative Agent and each
Lender in writing upon the occurrence of a Reportable Compliance Event.

 

(o)           Borrower’s Tax Status.   The Servicer shall not take or cause any
action to be taken that could result in the Borrower (i) being treated other
than as a “disregarded entity” within the meaning of U.S. Treasury Regulation §
301.7701-3 for U.S. federal income tax purposes or (ii) becoming an association
taxable as a corporation or a publicly traded partnership taxable as a
corporation for U.S. federal income tax purposes.

 

(p)           Linked Accounts.  Except for the Servicer’s Account, the Servicer
shall not permit any “Linked Account” (as defined in the Collection Account
Agreements with Wells Fargo Bank, National Association) to exist with respect to
any Collection Account; provided, however, that if so instructed by the
Administrative Agent (in its sole discretion) at any time, the Servicer shall
cause the Servicer’s Account to cease being a “Linked Account” promptly, but not
later than 2 Business Days following the Borrower’s or the Servicer’s receipt of
such instruction.  The Servicer shall not permit any “Linked Account” (as
defined in the Collection Account Control Agreements with Wells Fargo Bank,
National Association) to exist with respect to the Collection Accounts with
account numbers ending in “1186” and “4268.”  The Servicer shall at all times
ensure that (i) the account balance in the Servicer’s Account is greater than
zero and will exceed the aggregate “Settlement Item Amount” (as defined in the
Collection Account Agreements with Wells Fargo Bank, National Association) of
all “Settlement Items” (as defined in the Collection Account Agreement with
Wells Fargo Bank, National Association) at any time outstanding with respect to
the Servicer’s Account and (ii) no amount will be debited against any Collection
Account as a result of any “Settlement Item” that originated in the Servicer’s
Account or any account other than a Collection Account.

 

SECTION 7.03.  Separate Existence of the Borrower.  Each of the Borrower and the
Servicer hereby acknowledges that the Credit Parties are entering into the
transactions contemplated by this Agreement and the other Transaction Documents
in reliance upon the Borrower’s identity as a legal entity separate from any
Originator, the Servicer, the Performance Guarantor and their Affiliates. 
Therefore, each of the Borrower and Servicer shall take all steps specifically
required by this Agreement to continue the Borrower’s identity as a separate
legal entity and to make it apparent to third Persons that the Borrower is an
entity with assets and liabilities distinct from those of the Performance
Guarantor, the Originators, the Servicer and any other Person, and is not a
division of the Performance Guarantor, the Originators, the Servicer, its
Affiliates or any other Person. Without limiting the generality of the foregoing
and in addition to and consistent with the other covenants set forth herein,
each of the Borrower and the Servicer shall take such actions as shall be
required in order that:

 

69

--------------------------------------------------------------------------------


 

(a)                                 Special Purpose Entity.  The Borrower will
be a special purpose company whose primary activities are restricted in its
Limited Liability Company Agreement to: (i) acquiring from the Originators,
owning, holding, collecting or granting security interests, in the Collateral,
(ii) entering into agreements for the selling, servicing and financing of the
Receivables Pool (including the Transaction Documents) and (iii) conducting such
other activities as it deems necessary or appropriate to carry out its primary
activities.

 

(b)                                 No Other Business or Debt.  The Borrower
shall not engage in any business or activity except as set forth in this
Agreement nor incur any indebtedness or liability other than as expressly
permitted by the Transaction Documents.

 

(c)                                  Independent Director.  Not fewer than one
member of the Borrower’s board of directors (the “Independent Director”) shall
be a natural person who (i) has never been, and shall at no time be, an
equityholder, director, officer, manager, member, partner, officer, employee or
associate, or any immediate relative of the foregoing, of any member of the
Parent Group (as hereinafter defined) (other than his or her service as an
Independent Director of the Borrower or an independent director of any other
bankruptcy-remote special purpose entity formed for the sole purpose of
securitizing, or facilitating the securitization of, financial assets of any
member or members of the Parent Group), (ii) is not a material customer or
supplier of any member of the Parent Group (other than his or her service as an
Independent Director of the Borrower or an independent director of any other
bankruptcy-remote special purpose entity formed for the sole purpose of
securitizing, or facilitating the securitization of, financial assets of any
member or members of the Parent Group), and (iii) has (x) prior experience as an
independent director for a corporation or limited liability company whose
organizational or charter documents required the unanimous consent of all
independent directors thereof before such corporation or limited liability
company could consent to the institution of bankruptcy or insolvency proceedings
against it or could file a petition seeking relief under any applicable federal
or state law relating to bankruptcy and (y) at least three years of employment
experience with one or more entities that provide, in the ordinary course of
their respective businesses, advisory, management or placement services to
issuers of securitization or structured finance instruments, agreements or
securities.  For purposes of this clause (c), “Parent Group” shall mean (i) the
Parent, the Servicer, the Performance Guarantor and each Originator, (ii) each
person that directly or indirectly, owns or controls, whether beneficially, or
as a trustee, guardian or other fiduciary, five percent (5%) or more of the
Capital Stock in the Parent, (iii) each person that controls, is controlled by
or is under common control with the Parent and (iv) each of such person’s
officers, directors, managers, joint venturers and partners; provided that the
term Parent Group shall not include any Person or relationship which exists
solely as a result of direct or indirect ownership of, or control by, one or
more common Initial Investors.  For the purposes of this definition, “control”
of a person means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a person or entity,
whether through the ownership of voting securities, by contract or otherwise.  A
person shall be deemed to be an “associate” of (A) a corporation or organization
of which such person is an officer, director, partner or manager or is, directly
or indirectly, the beneficial owner of ten percent (10%) or more of any class of
equity securities, (B) any trust or other estate in which such person serves as
trustee or in a similar capacity and (C) any relative or spouse of a person
described in clause (A) or (B) of this sentence, or any immediate relative of
such spouse.

 

70

--------------------------------------------------------------------------------


 

The Borrower shall (A) give written notice to the Administrative Agent of the
election or appointment, or proposed election or appointment, of a new
Independent Director of the Borrower, which notice shall be given not later than
ten (10) Business Days prior to the date such appointment or election would be
effective (except when such election or appointment is necessary to fill a
vacancy caused by the death, disability, or incapacity of the existing
Independent Director, or the failure of such Independent Director to satisfy the
criteria for an Independent Director set forth in this clause (c), in which case
the Borrower shall provide written notice of such election or appointment within
one (1) Business Day) and (B) with any such written notice, certify to the
Administrative Agent that the Independent Director satisfies the criteria for an
Independent Director set forth in this clause (c).

 

The Borrower’s Limited Liability Company Agreement shall provide that: (A) the
Borrower’s board of directors shall not approve, or take any other action to
cause the filing of, a voluntary bankruptcy petition with respect to the
Borrower unless the Independent Director shall approve the taking of such action
in writing before the taking of such action and (B) such provision and each
other provision requiring an Independent Director cannot be amended without the
prior written consent of the Independent Director.

 

The Independent Director shall not at any time serve as a trustee in bankruptcy
for the Borrower, the Parent, the Performance Guarantor, any Originator, the
Servicer or any of their respective Affiliates.

 

(d)                                 Organizational Documents.  The Borrower
shall maintain its organizational documents in conformity with this Agreement,
such that it does not amend, restate, supplement or otherwise modify its ability
to comply with the terms and provisions of any of the Transaction Documents,
including, without limitation, Section 7.01(p).

 

(e)                                  Conduct of Business.  The Borrower shall
conduct its affairs strictly in accordance with its organizational documents and
observe all necessary, appropriate and customary company formalities, including,
but not limited to, holding all regular and special members’ and board of
directors’ meetings appropriate to authorize all company action, keeping
separate and accurate minutes of its meetings, passing all resolutions or
consents necessary to authorize actions taken or to be taken, and maintaining
accurate and separate books, records and accounts, including, but not limited
to, payroll and intercompany transaction accounts.

 

(f)                                   Compensation.  Any employee, consultant or
agent of the Borrower will be compensated from the Borrower’s funds for services
provided to the Borrower, and to the extent that Borrower shares the same
employees as the Servicer (or any other Affiliate thereof), the salaries and
expenses relating to providing benefits to such employees shall be fairly
allocated among such entities, and each such entity shall bear its fair share of
the salary and benefit costs associated with such common employees.  The
Borrower will not engage any agents other than its attorneys, auditors and other
professionals, and a servicer and any other agent contemplated by the
Transaction Documents for the Receivables Pool, which servicer will be fully
compensated for its services by payment of the Servicing Fee.

 

(g)                                  Servicing and Costs.  The Borrower will
contract with the Servicer to perform for the Borrower all operations required
on a daily basis to service the Receivables Pool.

 

71

--------------------------------------------------------------------------------


 

The Borrower will not incur any indirect or overhead expenses for items shared
with the Servicer (or any other Affiliate thereof) that are not reflected in the
Servicing Fee.  To the extent, if any, that the Borrower (or any Affiliate
thereof) shares items of expenses not reflected in the Servicing Fee, such as
legal, auditing and other professional services, such expenses will be allocated
to the extent practical on the basis of actual use or the value of services
rendered, and otherwise on a basis reasonably related to the actual use or the
value of services rendered.

 

(h)                                 Operating Expenses.  The Borrower’s
operating expenses will not be paid by the Servicer, the Parent, the Performance
Guarantor, any Originator or any Affiliate thereof.

 

(i)                                     Stationery.  The Borrower will have its
own separate stationery.

 

(j)                                    Books and Records.  The Borrower’s books
and records will be maintained separately from those of the Servicer, the
Parent, the Performance Guarantor, the Originators and any of their Affiliates
and in a manner such that it will not be difficult or costly to segregate,
ascertain or otherwise identify the assets and liabilities of the Borrower.

 

(k)                                 Disclosure of Transactions.  All financial
statements of the Servicer, the Parent, the Performance Guarantor, the
Originators or any Affiliate thereof that are consolidated to include the
Borrower will disclose that (i) the Borrower’s sole business consists of the
purchase or acceptance through capital contributions of the Receivables and
Related Rights from the Originators and the subsequent retransfer of or granting
of a security interest in such Receivables and Related Rights to the
Administrative Agent pursuant to this Agreement, (ii) the Borrower is a separate
legal entity with its own separate creditors who will be entitled, upon its
liquidation, to be satisfied out of the Borrower’s assets prior to any assets or
value in the Borrower becoming available to the Borrower’s equity holders and
(iii) the assets of the Borrower are not available to pay creditors of the
Servicer, the Parent, the Performance Guarantor, the Originators or any
Affiliate thereof.

 

(l)                                     Segregation of Assets.  The Borrower’s
assets will be maintained in a manner that facilitates their identification and
segregation from those of the Servicer, the Parent, the Performance Guarantor,
the Originators or any Affiliates thereof.

 

(m)                             Corporate Formalities.  The Borrower will
strictly observe limited liability company formalities in its dealings with the
Servicer, the Parent, the Performance Guarantor, the Originators or any
Affiliates thereof, and funds or other assets of the Borrower will not be
commingled with those of the Servicer, the Parent, the Performance Guarantor,
the Originators or any Affiliates thereof except as permitted by this Agreement
in connection with servicing the Pool Receivables.  The Borrower shall not
maintain joint bank accounts or other depository accounts to which the Servicer,
the Parent, the Performance Guarantor, the Originators or any Affiliate thereof
(other than the Servicer solely in its capacity as such) has independent
access.  The Borrower is not named, and has not entered into any agreement to be
named, directly or indirectly, as a direct or contingent beneficiary or loss
payee on any insurance policy with respect to any loss relating to the property
of the Servicer, the Parent, the Performance Guarantor, the Originators or any
Subsidiaries or other Affiliates thereof.  The Borrower will pay to the
appropriate Affiliate the marginal increase or, in the absence of such increase,
the market

 

72

--------------------------------------------------------------------------------


 

amount of its portion of the premium payable with respect to any insurance
policy that covers the Borrower and such Affiliate.

 

(n)                                 Arm’s-Length Relationships.  The Borrower
will maintain arm’s-length relationships with the Servicer, the Parent, the
Performance Guarantor, the Originators and any Affiliates thereof.  Any Person
that renders or otherwise furnishes services to the Borrower will be compensated
by the Borrower at market rates for such services it renders or otherwise
furnishes to the Borrower.  Neither the Borrower on the one hand, nor the
Servicer, the Parent, the Performance Guarantor, any Originator or any Affiliate
thereof, on the other hand, will be or will hold itself out to be responsible
for the debts of the other or the decisions or actions respecting the daily
business and affairs of the other.  The Borrower, the Servicer, the Parent, the
Performance Guarantor, the Originators and their respective Affiliates will
immediately correct any known misrepresentation with respect to the foregoing,
and they will not operate or purport to operate as an integrated single economic
unit with respect to each other or in their dealing with any other entity.

 

(o)                                 Allocation of Overhead.  To the extent that
Borrower, on the one hand, and the Servicer, the Parent, the Performance
Guarantor, any Originator or any Affiliate thereof, on the other hand, have
offices in the same location, the Borrower shall pay a fair and appropriate
allocation of overhead costs between it and them, and the Borrower shall bear
its fair share of such expenses, which may be paid through the Servicing Fee or
otherwise.

 

ARTICLE VIII

 

ADMINISTRATION AND COLLECTION
OF RECEIVABLES

 

SECTION 8.01.  Appointment of the Servicer.

 

(a)                                 The servicing, administering and collection
of the Pool Receivables shall be conducted by the Person so designated from time
to time as the Servicer in accordance with this Section 8.01.  Until the
Administrative Agent gives notice to Holdings (in accordance with this
Section 8.01) of the designation of a new Servicer, Holdings is hereby
designated as, and hereby agrees to perform the duties and obligations of, the
Servicer pursuant to the terms hereof. Upon the occurrence of an Event of
Default, the Administrative Agent may (with the consent of the Majority Lenders)
and shall (at the direction of the Majority Lenders) designate as Servicer any
Person (including itself) to succeed Holdings or any successor Servicer, on the
condition in each case that any such Person so designated shall agree to perform
the duties and obligations of the Servicer pursuant to the terms hereof.

 

(b)                                 Upon the designation of a successor Servicer
as set forth in clause (a) above, Holdings agrees that it will terminate its
activities as Servicer hereunder in a manner that the Administrative Agent
reasonably determines will facilitate the transition of the performance of such
activities to the new Servicer, and Holdings shall cooperate with and assist
such new Servicer. Such cooperation shall include access to and transfer of
records (including all Contracts) related to Pool Receivables and use by the new
Servicer of all licenses (or the

 

73

--------------------------------------------------------------------------------


 

obtaining of new licenses), hardware or software necessary or reasonably
desirable to collect the Pool Receivables and the Related Security.

 

(c)                                  Holdings acknowledges that, in making its
decision to execute and deliver this Agreement, the Administrative Agent and
each Lender have relied on Holdings’ agreement to act as Servicer hereunder.
Accordingly, Holdings agrees that it will not voluntarily resign as Servicer
without the prior written consent of the Administrative Agent and the Majority
Lenders.

 

(d)                                 The Servicer may delegate its duties and
obligations hereunder to any subservicer (each a “Sub-Servicer”); provided,
that, in each such delegation: (i) such Sub-Servicer shall agree in writing to
perform the delegated duties and obligations of the Servicer pursuant to the
terms hereof, (ii) the Servicer shall remain liable for the performance of the
duties and obligations so delegated, (iii) the Borrower, the Administrative
Agent and each Lender shall have the right to look solely to the Servicer for
performance, (iv) the terms of any agreement with any Sub-Servicer shall provide
that the Administrative Agent may terminate such agreement upon the termination
of the Servicer hereunder by giving notice of its desire to terminate such
agreement to the Servicer (and the Servicer shall provide appropriate notice to
each such Sub-Servicer) and (v) if such Sub-Servicer is not an Affiliate of the
Parent, the Administrative Agent and the Majority Lenders shall have consented
in writing in advance to such delegation.

 

SECTION 8.02.  Duties of the Servicer.

 

(a)                                 The Servicer shall take or cause to be taken
all such action as may be necessary to service, administer and collect each Pool
Receivable from time to time, all in accordance with this Agreement and all
Applicable Laws, with reasonable care and diligence, and in accordance with the
Credit and Collection Policy and consistent with the past practices of the
Originators.  The Servicer shall set aside, for the accounts of each Secured
Party, the amount of Collections to which each such Secured Party is entitled in
accordance with Article III hereof.  The Servicer may, in accordance with the
Credit and Collection Policy and consistent with past practices of the
Originators, take such action, including modifications, waivers or
restructurings of Pool Receivables and related Contracts, as the Servicer may
reasonably determine to be appropriate to maximize Collections thereof or
reflect adjustments expressly permitted under the Credit and Collection Policy
or as expressly required under Applicable Laws or the applicable Contract;
provided, that for purposes of this Agreement: (i) such action shall not, and
shall not be deemed to, change the number of days such Pool Receivable has
remained unpaid from the date of the original due date related to such Pool
Receivable, (ii) such action shall not alter the status of such Pool Receivable
as a Delinquent Receivable or a Defaulted Receivable or limit the rights of any
Secured Party under this Agreement or any other Transaction Document and
(iii) if an Event of Default has occurred and is continuing, the Servicer may
take such action only upon the prior written consent of the Administrative
Agent.  The Borrower shall deliver to the Servicer and the Servicer shall hold
for the benefit of the Administrative Agent (individually and for the benefit of
each Secured Party), in accordance with their respective interests, all records
and documents (including computer tapes or disks) with respect to each Pool
Receivable.

 

(b)                                 The Servicer shall, as soon as practicable
following actual receipt of collected funds, turn over to the Borrower the
collections of any indebtedness that is not a Pool

 

74

--------------------------------------------------------------------------------


 

Receivable, less, if Holdings or an Affiliate thereof is not the Servicer, all
reasonable and appropriate out-of-pocket costs and expenses of such Servicer of
servicing, collecting and administering such collections. The Servicer, if other
than Holdings or an Affiliate thereof, shall, as soon as practicable upon
demand, deliver to the Borrower all records in its possession that evidence or
relate to any indebtedness that is not a Pool Receivable, and copies of records
in its possession that evidence or relate to any indebtedness that is a Pool
Receivable.

 

(c)                                  The Servicer’s obligations hereunder shall
terminate on the Final Payout Date.  Promptly following the Final Payout Date,
the Servicer shall deliver to the Borrower all books, records and related
materials that the Borrower previously provided to the Servicer, or that have
been obtained by the Servicer, in connection with this Agreement.

 

SECTION 8.03.  Collection Account Arrangements.  Prior to the Closing Date, the
Borrower shall have entered into Collection Account Control Agreements with all
of the Collection Account Banks and delivered executed counterparts of each to
the Administrative Agent.  Upon the occurrence and during the continuance of a
Ratings Event, an Unmatured Event of Default or an Event of Default, the
Administrative Agent may (with the consent of the Majority Lenders) and shall
(upon the direction of the Majority Lenders) at any time thereafter give notice
to each Collection Account Bank that the Administrative Agent is exercising its
rights under the Collection Account Control Agreements to do any or all of the
following: (a) to have the exclusive dominion and control of the Collection
Accounts transferred to the Administrative Agent (for the benefit of the Secured
Parties) and to exercise exclusive dominion and control over the funds deposited
therein (for the benefit of the Secured Parties), (b) to have the proceeds that
are sent to the respective Collection Accounts redirected pursuant to the
Administrative Agent’s instructions rather than deposited in the applicable
Collection Account and (c) to take any or all other actions permitted under the
applicable Collection Account Control Agreement.  The Borrower hereby agrees
that if the Administrative Agent at any time takes any action set forth in the
preceding sentence, the Administrative Agent shall have exclusive control (for
the benefit of the Secured Parties) of the proceeds (including Collections) of
all Pool Receivables and the Borrower hereby further agrees to take any other
action that the Administrative Agent may reasonably request to transfer such
control.  Any proceeds of Pool Receivables received by the Borrower or the
Servicer thereafter shall be sent immediately to, or as otherwise instructed by,
the Administrative Agent.

 

SECTION 8.04.  Enforcement Rights.

 

(a)                                 At any time following the occurrence and
during the continuation of an Event of Default:

 

(i)                                     the Administrative Agent (at the
Borrower’s expense) may direct the Obligors that payment of all amounts payable
under any Pool Receivable is to be made directly to the Administrative Agent or
its designee;

 

(ii)                                  the Administrative Agent may instruct the
Borrower or the Servicer to give notice of the Secured Parties’ interest in Pool
Receivables to each Obligor, which notice shall direct that payments be made
directly to the Administrative Agent or its designee (on behalf of the Secured
Parties), and the Borrower or the

 

75

--------------------------------------------------------------------------------


 

Servicer, as the case may be, shall give such notice at the expense of the
Borrower or the Servicer, as the case may be; provided, that if the Borrower or
the Servicer, as the case may be, fails to so notify each Obligor within two
(2) Business Days following instruction by the Administrative Agent, the
Administrative Agent (at the Borrower’s or the Servicer’s, as the case may be,
expense) may so notify the Obligors;

 

(iii)                               the Administrative Agent may request the
Servicer to, and upon such request the Servicer shall: (A) assemble all of the
records necessary to collect the Pool Receivables and the Related Security, and
transfer or license to a successor Servicer the use of all software necessary to
collect the Pool Receivables and the Related Security, and make the same
available to the Administrative Agent or its designee (for the benefit of the
Secured Parties) at a place selected by the Administrative Agent and
(B) segregate all cash, checks and other instruments received by it from time to
time constituting Collections in a manner reasonably acceptable to the
Administrative Agent and, promptly upon receipt, remit all such cash, checks and
instruments, duly endorsed or with duly executed instruments of transfer, to the
Administrative Agent or its designee;

 

(iv)                              the Administrative Agent may (or, at the
direction of the Majority Lenders shall) replace the Person then acting as
Servicer; and

 

(v)                                 the Administrative Agent may collect any
amounts due from an Originator under the Purchase and Sale Agreement or the
Performance Guarantor under the Performance Guaranty.

 

For the avoidance of doubt, the foregoing rights and remedies of the
Administrative Agent upon an Event of Default are in addition to and not
exclusive of the rights and remedies contained herein and under the other
Transaction Documents.

 

(b)                                 The Borrower hereby authorizes the
Administrative Agent (on behalf of the Secured Parties), and irrevocably
appoints the Administrative Agent as its attorney-in-fact with full power of
substitution and with full authority in the place and stead of the Borrower,
which appointment is coupled with an interest, to take any and all steps in the
name of the Borrower and on behalf of the Borrower necessary or desirable, in
the reasonable determination of the Administrative Agent, after the occurrence
and during the continuation of an Event of Default, to collect any and all
amounts or portions thereof due under any and all Collateral, including
endorsing the name of the Borrower on checks and other instruments representing
Collections and enforcing such Collateral.  Notwithstanding anything to the
contrary contained in this subsection, none of the powers conferred upon such
attorney-in-fact pursuant to the preceding sentence shall subject such
attorney-in-fact to any liability if any action taken by it shall prove to be
inadequate or invalid, nor shall they confer any obligations upon such
attorney-in-fact in any manner whatsoever.

 

(c)                                  The Servicer hereby authorizes the
Administrative Agent (on behalf of the Secured Parties), and irrevocably
appoints the Administrative Agent as its attorney-in-fact with full power of
substitution and with full authority in the place and stead of the Servicer,
which appointment is coupled with an interest, to take any and all steps in the
name of the Servicer and on behalf of the Servicer necessary or desirable, in
the reasonable determination of the

 

76

--------------------------------------------------------------------------------


 

Administrative Agent, after the occurrence and during the continuation of an
Event of Default, to collect any and all amounts or portions thereof due under
any and all Collateral, including endorsing the name of the Servicer on checks
and other instruments representing Collections and enforcing such Collateral. 
Notwithstanding anything to the contrary contained in this subsection, none of
the powers conferred upon such attorney-in-fact pursuant to the preceding
sentence shall subject such attorney-in-fact to any liability if any action
taken by it shall prove to be inadequate or invalid, nor shall they confer any
obligations upon such attorney-in-fact in any manner whatsoever.

 

SECTION 8.05.  Responsibilities of the Borrower.

 

(a)                                 Anything herein to the contrary
notwithstanding, the Borrower shall: pay when due any taxes, including any sales
taxes payable in connection with the Pool Receivables and their creation and
satisfaction. None of the Credit Parties shall have any obligation or liability
with respect to any Collateral, nor shall any of them be obligated to perform
any of the obligations of the Borrower, the Servicer or any Originator
thereunder.

 

(b)                                 Holdings hereby irrevocably agrees that if
at any time it shall cease to be the Servicer hereunder, it shall act (if the
then-current Servicer so requests) as the data-processing agent of the Servicer
and, in such capacity, Holdings shall conduct the data-processing functions of
the administration of the Receivables and the Collections thereon in
substantially the same way that Holdings conducted such data-processing
functions while it acted as the Servicer.  In connection with any such
processing functions, the Borrower shall pay to Holdings its reasonable
out-of-pocket costs and expenses from the Borrower’s own funds (subject to the
priority of payments set forth in Section 3.01).

 

SECTION 8.06.  Servicing Fee.

 

(a)                                 Subject to clause (b) below, the Borrower
shall pay the Servicer a fee (the “Servicing Fee”) equal to 1.00% per annum (the
“Servicing Fee Rate”) of the daily average aggregate Outstanding Balance of the
Pool Receivables.  Accrued Servicing Fees shall be payable from Collections to
the extent of available funds in accordance with Section 3.01.

 

(b)                                 If the Servicer ceases to be Holdings or an
Affiliate thereof, the Servicing Fee shall be the greater of: (i) the amount
calculated pursuant to clause (a) above and (ii) an alternative amount specified
by the successor Servicer not to exceed 110% of the aggregate reasonable costs
and expenses incurred by such successor Servicer in connection with the
performance of its obligations as Servicer hereunder.

 

ARTICLE IX

 

EVENTS OF DEFAULT

 

SECTION 9.01.  Events of Default.  If any of the following events (each an
“Event of Default”) shall occur:

 

(a)                                 (i) the Borrower, any Originator, the
Performance Guarantor or the Servicer shall fail to perform or observe any term,
covenant or agreement under this Agreement

 

77

--------------------------------------------------------------------------------


 

or any other Transaction Document (other than any such failure which would
constitute an Event of Default under clause (ii) or (iii) of this paragraph
(a)), and such failure, solely to the extent capable of cure, shall continue for
ten (10) Business Days, (ii) the Borrower, any Originator, the Performance
Guarantor or the Servicer shall fail to make when due (x) any payment or deposit
to be made by it under this Agreement or any other Transaction Document and such
failure shall continue unremedied for two (2) Business Days or (iii) Holdings
shall resign as Servicer, and no successor Servicer reasonably satisfactory to
the Administrative Agent shall have been appointed;

 

(b)                                 any representation or warranty made or
deemed made by the Borrower, any Originator, the Performance Guarantor or the
Servicer (or any of their respective officers) under or in connection with this
Agreement or any other Transaction Document or any information or report
delivered by the Borrower, any Originator, the Performance Guarantor or the
Servicer pursuant to this Agreement or any other Transaction Document, shall
prove to have been incorrect or untrue in any material respect when made or
deemed made or delivered;

 

(c)                                  the Borrower or the Servicer shall fail to
deliver a Monthly Report or an Interim Report pursuant to this Agreement, and
such failure shall remain unremedied for two (2) Business Days;

 

(d)                                 this Agreement or any security interest
granted pursuant to this Agreement or any other Transaction Document shall for
any reason cease to create, or for any reason cease to be, a valid and
enforceable first priority perfected security interest in favor of the
Administrative Agent with respect to the Collateral, free and clear of any
Adverse Claim;

 

(e)                                  the Borrower, any Originator, the
Performance Guarantor or the Servicer shall generally not pay its debts as such
debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any Insolvency Proceeding shall be instituted by or against the Borrower, any
Originator, the Performance Guarantor or the Servicer and, in the case of any
such proceeding instituted against any Originator, the Performance Guarantor or
the Servicer (but not instituted by such Person), either such proceeding is not
controverted within thirty (30) days after commencement of such proceeding or
shall remain undismissed or unstayed for a period of sixty (60) consecutive
days, or any of the actions sought in such proceeding (including the entry of an
order for relief against, or the appointment of a receiver, trustee, custodian
or other similar official for, it or for any substantial part of its property)
shall occur; or the Borrower, any Originator, the Performance Guarantor or the
Servicer shall take any corporate or organizational action to authorize any of
the actions set forth above in this paragraph;

 

(f)                                   (i) the average for three consecutive
Fiscal Months of:  (A) the Default Ratio shall exceed 2.0%, (B) the Delinquency
Ratio shall exceed 3.0% or (C) the Dilution Ratio shall exceed 7.5% or (ii) the
Days’ Sales Outstanding shall exceed 65 days;

 

(g)                                  a Change in Control shall occur;

 

(h)                                 a Borrowing Base Deficit shall occur, and
shall not have been cured within two (2) Business Days;

 

78

--------------------------------------------------------------------------------


 

(i)                                     (i) the Borrower, any Originator or the
Servicer, or any of their respective Subsidiaries, individually or in the
aggregate, shall fail to pay any principal of or premium or interest on any of
its Debt that is outstanding in a principal amount of at least $40,000,000 in
the aggregate when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement, mortgage, indenture or instrument relating to such Debt (whether
or not such failure shall have been waived under the related agreement);
(ii) any other event shall occur or condition shall exist under any agreement,
mortgage, indenture or instrument relating to any such Debt (as referred to in
clause (i) of this paragraph and shall continue after the applicable grace
period (not to exceed 30 days), if any, specified in such agreement, mortgage,
indenture or instrument (whether or not such failure shall have been waived
under the related agreement), if the effect of such event or condition is to
give the applicable debtholders the right (whether acted upon or not) to
accelerate the maturity of such Debt (as referred to in clause (i) of this
paragraph) or to terminate the commitment of any lender thereunder, or (iii) any
such Debt (as referred to in clause (i) of this paragraph) shall be declared to
be due and payable, or required to be prepaid (other than by a regularly
scheduled required prepayment), redeemed, purchased or defeased, or an offer to
repay, redeem, purchase or defease such Debt shall be required to be made or the
commitment of any lender thereunder terminated, in each case before the stated
maturity thereof;

 

(j)                                    any “Event of Default” (as defined in the
Credit Agreement) shall occur under the Credit Agreement (for the avoidance of
doubt, this clause (j) shall not be construed to limit the preceding clause
(i));

 

(k)                                 the Performance Guarantor shall fail to
perform any of its obligations under the Performance Guaranty and such failure
shall continue unremedied for two (2) Business Days;

 

(l)                                     the Borrower shall fail (x) at any time
(other than for ten (10) Business Days following notice of the death or
resignation of any Independent Director) to have an Independent Director who
satisfies each requirement and qualification specified in Section 7.03(c) for
Independent Directors, on the Borrower’s board of directors or (y) to timely
notify the Administrative Agent of any replacement or appointment of any
director that is to serve as an Independent Director on the Borrower’s board of
directors as required pursuant to Section 7.03(c);

 

(m)                             either (i) the Internal Revenue Service shall
file notice of a lien pursuant to Section 6323 of the Code with regard to any
assets of the Borrower, any Originator or the Parent or (ii) the PBGC shall, or
shall indicate its intention to, file notice of a lien pursuant to Section 4068
of ERISA with regard to any of the assets of the Borrower, the Servicer, any
Originator or the Parent;

 

(n)                                 (i) the occurrence of a Reportable Event;
(ii) the adoption of an amendment to a Pension Plan that would require the
provision of security pursuant to Section 401(a)(29) of the Code; (iii) the
existence with respect to any Multiemployer Plan of an “accumulated funding
deficiency” (as defined in Section 431 of the Code or Section 304 of ERISA),
whether or not waived; (iv) the failure to satisfy the minimum funding standard
under

 

79

--------------------------------------------------------------------------------


 

Section 412 of the Code with respect to any Pension Plan (v) the incurrence of
any liability under Title IV of ERISA with respect to the termination of any
Pension Plan or the withdrawal or partial withdrawal of any of the Borrower, any
Originator, the Servicer, the Parent or any of their respective ERISA Affiliates
from any Multiemployer Plan; (vi) the receipt by any of the Borrower, any
Originator, the Servicer, the Parent or any of their respective ERISA Affiliates
from the PBGC or any plan administrator of any notice relating to the intention
to terminate any Pension Plan or Multiemployer Plan or to appoint a trustee to
administer any Pension Plan or Multiemployer Plan; (vii) the receipt by the
Borrower, any Originator, the Servicer, the Parent or any of their respective
ERISA Affiliates of any notice concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
within the meaning of Title IV of ERISA; (viii) the occurrence of a prohibited
transaction with respect to any of the Borrower, any Originator, the Servicer,
the Parent or any of their respective ERISA Affiliates (pursuant to Section 4975
of the Code); (ix) the occurrence or existence of any other similar event or
condition with respect to a Pension Plan or a Multiemployer Plan, with respect
to each of clause (i) through (ix), either individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect or a
Borrower Material Adverse Effect;

 

(o)                                 a Material Adverse Effect shall occur and
remain unremedied for ten (10) Business Days or a Borrower Material Adverse
Effect shall occur;

 

(p)                                 a Purchase and Sale Termination Event shall
occur under the Purchase and Sale Agreement;

 

(q)                                 the Borrower shall (x) be required to
register as an “investment company” within the meaning of the Investment Company
Act or (y) become a “covered fund” within the meaning of the Volker Rule;

 

(r)                                    any material provision of this Agreement
or any other Transaction Document shall cease to be in full force and effect or
any of the Borrower, any Originator, the Performance Guarantor or the Servicer
(or any of their respective Affiliates) shall so state in writing;

 

(s)                                   one or more judgments or decrees shall be
entered against the Borrower, any Originator, the Performance Guarantor or the
Servicer, or any Affiliate of any of the foregoing involving in the aggregate a
liability (not paid or to the extent not covered by a reputable and solvent
insurance company) and such judgments and decrees either shall be final and
non-appealable or shall not be vacated, discharged or stayed or bonded pending
appeal for any period of thirty (30) consecutive days, and the aggregate amount
of all such judgments equals or exceeds $40,000,000 (or solely with respect to
the Borrower, $15,325); or

 

(t)                                    a Financial Covenant Event shall occur;

 

then, and in any such event, the Administrative Agent may (or, at the direction
of the Majority Lenders shall) by notice to the Borrower (x) declare the
Termination Date to have occurred (in which case the Termination Date shall be
deemed to have occurred), (y) declare the Final Maturity Date to have occurred
(in which case the Final Maturity Date shall be deemed to have occurred) and
(z) declare the Aggregate Capital and all other Borrower Obligations to be

 

80

--------------------------------------------------------------------------------


 

immediately due and payable (in which case the Aggregate Capital and all other
Borrower Obligations shall be immediately due and payable); provided that,
automatically upon the occurrence of any event (without any requirement for the
giving of notice) described in subsection (e) of this Section 9.01 with respect
to the Borrower, the Termination Date shall occur and the Aggregate Capital and
all other Borrower Obligations shall be immediately due and payable.  Upon any
such declaration or designation or upon such automatic termination, the
Administrative Agent and the other Secured Parties shall have, in addition to
the rights and remedies which they may have under this Agreement and the other
Transaction Documents, all other rights and remedies provided after default
under the UCC and under other Applicable Law, which rights and remedies shall be
cumulative.  Any proceeds from liquidation of the Collateral shall be applied in
the order of priority set forth in Section 3.01.

 

ARTICLE X

 

THE ADMINISTRATIVE AGENT

 

SECTION 10.01.  Authorization and Action.  Each Credit Party hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto.  The Administrative Agent shall not have any
duties other than those expressly set forth in the Transaction Documents, and no
implied obligations or liabilities shall be read into any Transaction Document,
or otherwise exist, against the Administrative Agent.  The Administrative Agent
does not assume, nor shall it be deemed to have assumed, any obligation to, or
relationship of trust or agency with, the Borrower or any Affiliate thereof or
any Credit Party except for any obligations expressly set forth herein. 
Notwithstanding any provision of this Agreement or any other Transaction
Document, in no event shall the Administrative Agent ever be required to take
any action which exposes the Administrative Agent to personal liability or which
is contrary to any provision of any Transaction Document or Applicable Law.

 

SECTION 10.02.  Administrative Agent’s Reliance, Etc.  Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them as
Administrative Agent under or in connection with this Agreement (including,
without limitation, the Administrative Agent’s servicing, administering or
collecting Pool Receivables in the event it replaces the Servicer in such
capacity pursuant to Section 8.01), in the absence of its or their own gross
negligence or willful misconduct.  Without limiting the generality of the
foregoing, the Administrative Agent: (a) may consult with legal counsel
(including counsel for any Credit Party or the Servicer), independent certified
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts; (b) makes no warranty or
representation to any Credit Party (whether written or oral) and shall not be
responsible to any Credit Party for any statements, warranties or
representations (whether written or oral) made by any other party in or in
connection with this Agreement; (c) shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement on the part of any Credit Party or to inspect the
property (including the books and records) of any Credit Party; (d) shall not be
responsible to any Credit Party for the due execution, legality, validity,
enforceability, genuineness, sufficiency

 

81

--------------------------------------------------------------------------------


 

or value of this Agreement or any other instrument or document furnished
pursuant hereto; and (e) shall be entitled to rely, and shall be fully protected
in so relying, upon any notice (including notice by telephone), consent,
certificate or other instrument or writing (which may be by facsimile) believed
by it to be genuine and signed or sent by the proper party or parties.

 

SECTION 10.03.  Administrative Agent and Affiliates.  With respect to any Credit
Extension or interests therein owned by any Credit Party that is also the
Administrative Agent, such Credit Party shall have the same rights and powers
under this Agreement as any other Credit Party and may exercise the same as
though it were not the Administrative Agent.  The Administrative Agent and any
of its Affiliates may generally engage in any kind of business with the Borrower
or any Affiliate thereof and any Person who may do business with or own
securities of the Borrower or any Affiliate thereof, all as if the
Administrative Agent were not the Administrative Agent hereunder and without any
duty to account therefor to any other Secured Party.

 

SECTION 10.04.  Indemnification of Administrative Agent.  Each Lender agrees to
indemnify the Administrative Agent (to the extent not reimbursed by the Borrower
or any Affiliate thereof), ratably according to the respective Percentage of
such Lender, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against the Administrative Agent in any way relating to or arising out
of this Agreement or any other Transaction Document or any action taken or
omitted by the Administrative Agent under this Agreement or any other
Transaction Document; provided that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Administrative
Agent’s gross negligence or willful misconduct.

 

SECTION 10.05.  Delegation of Duties.  The Administrative Agent may execute any
of its duties through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care.

 

SECTION 10.06.  Action or Inaction by Administrative Agent.  The Administrative
Agent shall in all cases be fully justified in failing or refusing to take
action under any Transaction Document unless it shall first receive such advice
or concurrence of the Lenders and assurance of its indemnification by the
Lenders, as it deems appropriate.  The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
or any other Transaction Document in accordance with a request or at the
direction of the Lenders, and such request or direction and any action taken or
failure to act pursuant thereto shall be binding upon all Credit Parties.  The
Credit Parties and the Administrative Agent agree that unless any action to be
taken by the Administrative Agent under a Transaction Document (i) specifically
requires the advice or concurrence of all Lenders or (ii) may be taken by the
Administrative Agent alone or without any advice or concurrence of any Lender,
then the Administrative Agent may take action based upon the advice or
concurrence of the Majority Lenders.

 

82

--------------------------------------------------------------------------------


 

SECTION 10.07.  Notice of Events of Default; Action by Administrative Agent. 
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Unmatured Event of Default or Event of Default unless the
Administrative Agent has received notice from any Credit Party or the Borrower
stating that an Unmatured Event of Default or Event of Default has occurred
hereunder and describing such Unmatured Event of Default or Event of Default. 
If the Administrative Agent receives such a notice, it shall promptly give
notice thereof to each Lender.  The Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, concerning
an Unmatured Event of Default or Event of Default or any other matter hereunder
as the Administrative Agent deems advisable and in the best interests of the
Secured Parties.

 

SECTION 10.08.  Non-Reliance on Administrative Agent and Other Parties.  Each
Credit Party expressly acknowledges that neither the Administrative Agent nor
any of its directors, officers, agents or employees has made any representations
or warranties to it and that no act by the Administrative Agent hereafter taken,
including any review of the affairs of the Borrower or any Affiliate thereof,
shall be deemed to constitute any representation or warranty by the
Administrative Agent.  Each Credit Party represents and warrants to the
Administrative Agent that, independently and without reliance upon the
Administrative Agent or any other Credit Party and based on such documents and
information as it has deemed appropriate, it has made and will continue to make
its own appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of the Borrower,
each Originator, the Performance Guarantor or the Servicer and the Pool
Receivables and its own decision to enter into this Agreement and to take, or
omit, action under any Transaction Document.  Except for items expressly
required to be delivered under any Transaction Document by the Administrative
Agent to any Credit Party, the Administrative Agent shall not have any duty or
responsibility to provide any Credit Party with any information concerning the
Borrower, any Originator, the Performance Guarantor or the Servicer that comes
into the possession of the Administrative Agent or any of its directors,
officers, agents, employees, attorneys-in-fact or Affiliates.

 

SECTION 10.09.  Successor Administrative Agent.

 

(a)                                 The Administrative Agent may, upon at least
thirty (30) days’ notice to the Borrower, the Servicer and each Lender, resign
as Administrative Agent.  Except as provided below, such resignation shall not
become effective until a successor Administrative Agent is appointed by the
Majority Lenders as a successor Administrative Agent and has accepted such
appointment.  If no successor Administrative Agent shall have been so appointed
by the Majority Lenders, within thirty (30) days after the departing
Administrative Agent’s giving of notice of resignation, the departing
Administrative Agent may, on behalf of the Secured Parties, appoint a successor
Administrative Agent as successor Administrative Agent.  If no successor
Administrative Agent shall have been so appointed by the Majority Lenders within
sixty (60) days after the departing Administrative Agent’s giving of notice of
resignation, the departing Administrative Agent may, on behalf of the Secured
Parties, petition a court of competent jurisdiction to appoint a successor
Administrative Agent.

 

(b)                                 Upon such acceptance of its appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall

 

83

--------------------------------------------------------------------------------


 

succeed to and become vested with all the rights and duties of the resigning
Administrative Agent, and the resigning Administrative Agent shall be discharged
from its duties and obligations under the Transaction Documents.  After any
resigning Administrative Agent’s resignation hereunder, the provisions of this
Article X and Article XI shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Administrative Agent.

 

SECTION 10.10.  Structuring Agent.  Each of the parties hereto hereby
acknowledges and agrees that the Structuring Agent shall not have any right,
power, obligation, liability, responsibility or duty under this Agreement, other
than the Structuring Agent’s right to receive fees pursuant to Section 2.03. 
Each Credit Party acknowledges that it has not relied, and will not rely, on the
Structuring Agent in deciding to enter into this Agreement and to take, or omit
to take, any action under any Transaction Document.

 

ARTICLE XI

 

INDEMNIFICATION

 

SECTION 11.01.  Indemnities by the Borrower.

 

(a)                                 Without limiting any other rights that the
Administrative Agent, the Credit Parties, the Affected Persons and their
respective assigns, officers, directors, agents and employees (each, a “Borrower
Indemnified Party”) may have hereunder or under Applicable Law, the Borrower
hereby agrees to indemnify each Borrower Indemnified Party from and against any
and all claims, losses and liabilities (including Attorney Costs) (all of the
foregoing being collectively referred to as “Borrower Indemnified Amounts”)
arising out of or resulting from this Agreement or any other Transaction
Document or the use of proceeds of the Credit Extensions or the security
interest in respect of any Pool Receivable or any other Collateral; excluding,
however, (a) any portion of Borrower Indemnified Amounts to the extent a final
non-appealable judgment of a court of competent jurisdiction holds that such
portion of such Borrower Indemnified Amounts resulted from the bad faith, gross
negligence or willful misconduct by the Borrower Indemnified Party seeking
indemnification and (b) Taxes other than as described in clause (xiv) below or
Taxes that represent losses, claims or damages arising from any non-Tax claim. 
Without limiting or being limited by the foregoing, the Borrower shall pay on
demand (it being understood that if any portion of such payment obligation is
made from Collections, such payment will be made at the time and in the order of
priority set forth in Section 3.01), to each Borrower Indemnified Party any and
all amounts necessary to indemnify such Borrower Indemnified Party from and
against any and all Borrower Indemnified Amounts relating to or resulting from
any of the following (but excluding Borrower Indemnified Amounts and Taxes
described in clause (b) above):

 

(i)                                     any Pool Receivable which the Borrower
or the Servicer includes as an Eligible Receivable as part of the Net
Receivables Pool Balance but which is not an Eligible Receivable at such time;

 

(ii)                                  any representation, warranty or statement
made or deemed made by the Borrower (or any of its respective officers) under or
in connection with this Agreement, any of the other Transaction Documents, any
Monthly Report or any other

 

84

--------------------------------------------------------------------------------


 

information or report delivered by or on behalf of the Borrower pursuant hereto
which shall have been untrue or incorrect when made or deemed made;

 

(iii)                               the failure by the Borrower to comply with
any Applicable Law with respect to any Pool Receivable or the related Contract;
or the failure of any Pool Receivable or the related Contract to conform to any
such Applicable Law;

 

(iv)                              the failure to vest in the Administrative
Agent a first priority perfected security interest in all or any portion of the
Collateral, in each case free and clear of any Lien;

 

(v)                                 the failure to have filed, or any delay in
filing, financing statements, financing statement amendments, continuation
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other Applicable Laws with respect to any Pool
Receivable and the other Collateral and Collections in respect thereof, whether
at the time of any Credit Extension or at any subsequent time;

 

(vi)                              any dispute, claim or defense (other than
discharge in bankruptcy) of an Obligor to the payment of any Pool Receivable
(including, without limitation, a defense based on such Pool Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from or relating to collection activities with respect to such Pool
Receivable;

 

(vii)                           any failure of the Borrower to perform any of
its duties or obligations in accordance with the provisions hereof and of each
other Transaction Document related to Pool Receivables or to timely and fully
comply with the Credit and Collection Policy in regard to each Pool Receivable;

 

(viii)                        any products liability, environmental or other
claim arising out of or in connection with any Pool Receivable or other
merchandise, goods or services which are the subject of or related to any Pool
Receivable;

 

(ix)                              the commingling of Collections of Pool
Receivables at any time with other funds;

 

(x)                                 any investigation, litigation or proceeding
(actual or threatened) related to this Agreement or any other Transaction
Document or the use of proceeds of any Credit Extensions or in respect of any
Pool Receivable or other Collateral or any related Contract;

 

(xi)                              any failure of the Borrower to comply with its
covenants, obligations and agreements contained in this Agreement or any other
Transaction Document;

 

(xii)                           any setoff with respect to any Pool Receivable;

 

85

--------------------------------------------------------------------------------


 

(xiii)                        any claim brought by any Person other than a
Borrower Indemnified Party arising from any activity by the Borrower or any
Affiliate of the Borrower in servicing, administering or collecting any Pool
Receivable;

 

(xiv)                       the failure by the Borrower to pay when due any
taxes, including, without limitation, sales, excise or personal property taxes;

 

(xv)                          any failure of a Collection Account Bank to comply
with the terms of the applicable Collection Account Control Agreement or any
amounts payable by the Administrative Agent to a Collection Account Bank under
any Collection Account Control Agreement;

 

(xvi)                       any dispute, claim, offset or defense (other than
discharge in bankruptcy of the Obligor) of the Obligor to the payment of any
Pool Receivable (including, without limitation, a defense based on such Pool
Receivable or the related Contract not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim in each case resulting from the sale of goods or the
rendering of services related to such Pool Receivable or the furnishing or
failure to furnish any such goods or services or other similar claim or defense
not arising from the financial inability of any Obligor to pay undisputed
indebtedness;

 

(xvii)                    any action taken by the Administrative Agent as
attorney-in-fact for the Borrower, any Originator or the Servicer pursuant to
this Agreement or any other Transaction Document;

 

(xviii)                 the use of proceeds of any Credit Extension; or

 

(xix)                       any reduction in Capital as a result of the
distribution of Collections if all or a portion of such distributions shall
thereafter be rescinded or otherwise must be returned for any reason.

 

(b)                                 Notwithstanding anything to the contrary in
this Agreement, solely for purposes of the Borrower’s indemnification
obligations in clauses (ii), (iii), (vii) and (xi) of this Article XI, any
representation, warranty or covenant qualified by the occurrence or
non-occurrence of a material adverse effect or similar concepts of materiality
shall be deemed to be not so qualified.

 

(c)                                  If for any reason the foregoing
indemnification is unavailable (other than pursuant to the exclusions contained
in Section 11.01(a)) to any Borrower Indemnified Party or insufficient to hold
it harmless, then the Borrower shall contribute to such Borrower Indemnified
Party the amount paid or payable by such Borrower Indemnified Party as a result
of such loss, claim, damage or liability in such proportion as is appropriate to
reflect the relative economic interests of the Borrower and its Affiliates on
the one hand and such Borrower Indemnified Party on the other hand in the
matters contemplated by this Agreement as well as the relative fault of the
Borrower and its Affiliates and such Borrower Indemnified Party with respect to
such loss, claim, damage or liability and any other relevant equitable
considerations.  The reimbursement, indemnity and contribution obligations of
the Borrower under this Section shall be in addition to

 

86

--------------------------------------------------------------------------------


 

(but without duplication of) any liability which the Borrower may otherwise
have, shall extend upon the same terms and conditions to each Borrower
Indemnified Party, and shall be binding upon and inure to the benefit of any
successors, assigns, heirs and personal representatives of the Borrower and the
Borrower Indemnified Parties.

 

(d)                                 Any indemnification or contribution under
this Section shall survive the termination of this Agreement.

 

SECTION 11.02.  Indemnification by the Servicer.

 

(a)                                 The Servicer hereby agrees to indemnify and
hold harmless the Borrower, the Administrative Agent, the Credit Parties, the
Affected Persons and their respective assigns, officers, directors, agents and
employees (each, a “Servicer Indemnified Party”), from and against any loss,
liability, expense, damage or injury suffered or sustained by reason of any
acts, omissions or alleged acts or omissions arising out of activities of the
Servicer pursuant to this Agreement or any other Transaction Document, including
any judgment, award, settlement, Attorney Costs and other costs or expenses
incurred in connection with the defense of any actual or threatened action,
proceeding or claim (all of the foregoing being collectively referred to as,
“Servicer Indemnified Amounts”); excluding (i) any portion of Servicer
Indemnified Amounts to the extent a final non-appealable judgment of a court of
competent jurisdiction holds that such portion of such Servicer Indemnified
Amounts resulted from the bad faith, gross negligence or willful misconduct by
the Servicer Indemnified Party seeking indemnification, (ii) Taxes other than
Taxes that represent losses, claims or damages arising from any non-Tax claim
and (iii) Servicer Indemnified Amounts to the extent the same includes losses in
respect of Pool Receivables that are uncollectible solely on account of the
insolvency, bankruptcy, lack of creditworthiness or other financial inability to
pay of the related Obligor.  Without limiting or being limited by the foregoing,
the Servicer shall pay on demand, to each Servicer Indemnified Party any and all
amounts necessary to indemnify such Servicer Indemnified Party from and against
any and all Servicer Indemnified Amounts relating to or resulting from any of
the following (but excluding Servicer Indemnified Amounts described in clauses
(i), (ii) and (iii) above):

 

(i)                                     any representation, warranty or
statement made or deemed made by the Servicer (or any of its respective
officers) under or in connection with this Agreement, any of the other
Transaction Documents, any Monthly Report or any other written information or
written report delivered by or on behalf of the Servicer pursuant hereto which
shall have been untrue or incorrect when made or deemed made;

 

(ii)                                  the failure by the Servicer to comply with
any Applicable Law with respect to any Pool Receivable or the related Contract;
or the failure of any Pool Receivable or the related Contract to conform to any
such Applicable Law;

 

(iii)                               the commingling of Collections of Pool
Receivables at any time with other funds;

 

(iv)                              any failure of a Collection Account Bank to
comply with the terms of the applicable Collection Account Control Agreement or
any amounts (including in

 

87

--------------------------------------------------------------------------------


 

respect of an indemnity) payable by the Administrative Agent to a Collection
Account Bank under any Collection Account Control Agreement;

 

(v)                                 the existence of any “Linked Account” (as
defined in the Collection Account Agreements with Wells Fargo Bank, National
Association) with respect to any Collection Account (including any such “Linked
Account” permitted hereunder) and any debit from or other charge against any
Collection Account as a result of any “Settlement Item” that originated in the
Servicer’s Account or any account other than a Collection Account; or

 

(vi)                              any failure of the Servicer to comply with its
covenants, obligations and agreements contained in this Agreement or any other
Transaction Document.

 

(b)                                 If for any reason the foregoing
indemnification is unavailable (other than pursuant to the exclusions contained
in Section 11.02(a)) to any Servicer Indemnified Party or insufficient to hold
it harmless, then the Servicer shall contribute to the amount paid or payable by
such Servicer Indemnified Party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect the relative economic
interests of the Servicer and its Affiliates on the one hand and such Servicer
Indemnified Party on the other hand in the matters contemplated by this
Agreement as well as the relative fault of the Servicer and its Affiliates and
such Servicer Indemnified Party with respect to such loss, claim, damage or
liability and any other relevant equitable considerations.  The reimbursement,
indemnity and contribution obligations of the Servicer under this Section shall
be in addition to (but without duplication of) any liability which the Servicer
may otherwise have, shall extend upon the same terms and conditions to Servicer
Indemnified Party, and shall be binding upon and inure to the benefit of any
successors, assigns, heirs and personal representatives of the Servicer and the
Servicer Indemnified Parties.

 

(c)                                  Any indemnification or contribution under
this Section shall survive the termination of this Agreement.

 

ARTICLE XII

 

MISCELLANEOUS

 

SECTION 12.01.  Amendments, Etc.

 

(a)                                 No failure on the part of any Credit Party
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.  No amendment or waiver of any provision of this Agreement or consent to
any departure by any of the Borrower or any Affiliate thereof shall be effective
unless in a writing signed by the Administrative Agent and the Majority Lenders
(and, in the case of any amendment, also signed by the Borrower), and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that (A) no
amendment, waiver or consent shall, unless in writing and signed by the

 

88

--------------------------------------------------------------------------------


 

Servicer, affect the rights or duties of the Servicer under this Agreement;
(B) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent and each Lender:

 

(i)                                     change (directly or indirectly) the
definitions of, Borrowing Base Deficit, Defaulted Receivable, Delinquent
Receivable, Eligible Receivable, Facility Limit, Final Maturity Date, Net
Receivables Pool Balance or Total Reserves contained in this Agreement, or
increase the then-existing Concentration Percentage for any Obligor or change
the calculation of the Borrowing Base;

 

(ii)                                  reduce the amount of Capital or Interest
that is payable on account of any Loan or with respect to any other Credit
Extension or delay any scheduled date for payment thereof;

 

(iii)                               change any Event of Default;

 

(iv)                              release all or a material portion of the
Collateral from the Administrative Agent’s security interest created hereunder;

 

(v)                                 release the Performance Guarantor from any
of its obligations under the Performance Guaranty or terminate the Performance
Guaranty;

 

(vi)                              change any of the provisions of this
Section 12.01 or the definition of “Majority Lenders”; or

 

(vii)                           change the order of priority in which
Collections are applied pursuant to Section 3.01.

 

Notwithstanding the foregoing, (A) no amendment, waiver or consent shall
increase any Lender’s Commitment hereunder without the consent of such Lender,
(B) no amendment, waiver or consent shall reduce any Fees payable by the
Borrower to any Lender or delay the dates on which any such Fees are payable, in
either case, without the consent of such Lender and (C) no consent with respect
to any amendment, waiver or other modification of this Agreement shall be
required of any Defaulting Lender, except in accordance with the terms set forth
in Section 2.06(b).  For the avoidance of doubt and notwithstanding the
foregoing, the definition of “Financial Covenant Event” and Section 9.01(u) may
be modified by the Administrative Agent from time to time in accordance with the
terms set forth in the definition of “Financial Covenant Event.”

 

SECTION 12.02.  Notices, Etc.  All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile communication) and faxed or delivered, to each party hereto, at its
address set forth under its name on Schedule III hereto or at such other address
as shall be designated by such party in a written notice to the other parties
hereto.  Notices and communications by facsimile shall be effective when sent
(and shall be followed by hard copy sent by regular mail), and notices and
communications sent by other means shall be effective when received.

 

89

--------------------------------------------------------------------------------


 

SECTION 12.03.  Assignability; Addition of Lenders.

 

(a)                                 Assignment by Lenders.  Each Lender may
assign to any Eligible Assignee all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitment and any Loan or interests therein owned by it); provided, however
that

 

(i)                                     except for an assignment by a Lender to
either an Affiliate of such Lender or any other Lender, each such assignment
shall require the prior written consent of the Borrower (such consent not to be
unreasonably withheld, conditioned or delayed; provided, however, that such
consent shall not be required if an Event of Default or an Unmatured Event of
Default has occurred and is continuing);

 

(ii)                                  each such assignment shall be of a
constant, and not a varying, percentage of all rights and obligations under this
Agreement;

 

(iii)                               the amount being assigned pursuant to each
such assignment (determined as of the date of the Assignment and Acceptance
Agreement with respect to such assignment) shall in no event be less than the
lesser of (x) $5,000,000 and (y) all of the assigning Lender’s Commitment; and

 

(iv)                              the parties to each such assignment shall
execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance Agreement.

 

Upon such execution, delivery, acceptance and recording from and after the
effective date specified in such Assignment and Acceptance Agreement, (x) the
assignee thereunder shall be a party to this Agreement, and to the extent that
rights and obligations under this Agreement have been assigned to it pursuant to
such Assignment and Acceptance Agreement, have the rights and obligations of a
Lender hereunder and (y) the assigning Lender shall, to the extent that rights
and obligations have been assigned by it pursuant to such Assignment and
Acceptance Agreement, relinquish such rights and be released from such
obligations under this Agreement (and, in the case of an Assignment and
Acceptance Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto).

 

(b)                                 Register.  The Administrative Agent shall,
acting solely for this purpose as an agent of the Borrower, maintain at its
address referred to on Schedule III of this Agreement (or such other address of
the Administrative Agent notified by the Administrative Agent to the other
parties hereto) a copy of each Assignment and Acceptance Agreement delivered to
and accepted by it and a register for the recordation of the names and addresses
of the Lenders, the Commitment of each Lender and the aggregate outstanding
Capital (and stated interest) of the Loans of each Lender from time to time (the
“Register”).  The entries in the Register shall be conclusive and binding for
all purposes, absent manifest error, and the Borrower, the Servicer, the
Administrative Agent, the Lenders, and the other Credit Parties may treat each
Person whose name is recorded in the Register as a Lender under this Agreement
for all purposes of this Agreement.  The Register shall be available for
inspection by the Borrower, the Servicer and any Lender at any reasonable time
and from time to time upon reasonable prior notice.

 

90

--------------------------------------------------------------------------------


 

(c)                                  Procedure.  Upon its receipt of an
Assignment and Acceptance Agreement executed and delivered by an assigning
Lender and an Eligible Assignee or assignee Lender, the Administrative Agent
shall, if such Assignment and Acceptance Agreement has been duly completed,
(i) accept such Assignment and Acceptance Agreement, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Borrower and the Servicer.

 

(d)                                 Participations.  Each Lender may sell
participations to one or more Eligible Assignees (each, a “Participant”) in or
to all or a portion of its rights and/or obligations under this Agreement
(including, without limitation, all or a portion of its Commitment and the
interests in the Loans owned by it); provided, however, that

 

(i)                                     such Lender’s obligations under this
Agreement (including, without limitation, its Commitment to the Borrower
hereunder) shall remain unchanged, and

 

(ii)                                  such Lender shall remain solely
responsible to the other parties to this Agreement for the performance of such
obligations.

 

The Administrative Agent, the Lenders, the Borrower and the Servicer shall have
the right to continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement.

 

(e)                                  Participant Register.  Each Lender that
sells a participation shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register (including the
identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, or its other obligations under this
Agreement) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(f)                                   Assignments by Administrative Agent.  This
Agreement and the rights and obligations of the Administrative Agent herein
shall be assignable by the Administrative Agent and its successors and assigns;
provided that in the case of an assignment to a Person that is not an Affiliate
of the Administrative Agent, so long as no Event of Default or Unmatured Event
of Default has occurred and is continuing, such assignment shall require the
Borrower’s consent (not to be unreasonably withheld, conditioned or delayed).

 

91

--------------------------------------------------------------------------------


 

(g)                                  Assignments by the Borrower or the
Servicer.  Neither the Borrower nor, except as provided in Section 8.01, the
Servicer may assign any of its respective rights or obligations hereunder or any
interest herein without the prior written consent of the Administrative Agent
and each Lender (such consent to be provided or withheld in the sole discretion
of such Person).

 

(h)                                 Pledge to a Federal Reserve Bank.
Notwithstanding anything to the contrary set forth herein, (i) any Lender or any
of their respective Affiliates may at any time pledge or grant a security
interest in all or any portion of its interest in, to and under this Agreement
(including, without limitation, rights to payment of Capital and Interest) and
any other Transaction Document to secure its obligations to a Federal Reserve
Bank or other central bank having jurisdiction over such Lender, without notice
to or the consent of the Borrower, the Servicer, any Affiliate thereof or any
Credit Party; provided, however, that that no such pledge shall relieve such
assignor of its obligations under this Agreement.

 

(i)                                     Pledge to a Security Trustee. 
Notwithstanding anything to the contrary set forth herein, (i) any Lender or any
of their respective Affiliates may at any time pledge or grant a security
interest in all or any portion of its interest in, to and under this Agreement
(including, without limitation, rights to payment of Capital and Interest) and
any other Transaction Document to a security trustee  in connection with the
funding by such Person of Loans, without notice to or the consent of the
Borrower, the Servicer, any Affiliate thereof or any Credit Party; provided,
however, that that no such pledge shall relieve such assignor of its obligations
under this Agreement.

 

SECTION 12.04.  Costs and Expenses.  In addition to the rights of
indemnification granted under Section 11.01 hereof, the Borrower agrees to pay
on demand all reasonable out-of-pocket costs and expenses in connection with the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Transaction Documents (together with all amendments,
restatements, supplements, consents and waivers, if any, from time to time
hereto and thereto), including, without limitation, (i) the reasonable Attorney
Costs for the Administrative Agent and the other Credit Parties and any of their
respective Affiliates with respect thereto and with respect to advising the
Administrative Agent and the other Credit Parties and their respective
Affiliates as to their rights and remedies under this Agreement and the other
Transaction Documents and (ii) reasonable accountants’, auditors’ and
consultants’ fees and expenses for the Administrative Agent and the other Credit
Parties and any of their respective Affiliates incurred in connection with the
administration and maintenance of this Agreement or advising the Administrative
Agent or any other Credit Party as to their rights and remedies under this
Agreement or as to any actual or reasonably claimed breach of this Agreement or
any other Transaction Document.  In addition, the Borrower agrees to pay on
demand all reasonable out-of-pocket costs and expenses (including reasonable
Attorney Costs), of the Administrative Agent and the other Credit Parties and
their respective Affiliates, incurred in connection with the enforcement of any
of their respective rights or remedies under the provisions of this Agreement
and the other Transaction Documents.

 

SECTION 12.05.  No Proceedings; Limitation on Payments.  Each of the Servicer
and each Lender and each assignee of a Loan or any interest therein, hereby
covenants and agrees that it will not institute against, or join any other
Person in instituting against, the Borrower any

 

92

--------------------------------------------------------------------------------


 

Insolvency Proceeding until one year and one day after the Final Payout Date;
provided, that the Administrative Agent may take any such action in its sole
discretion following the occurrence of an Event of Default.  The provisions of
this Section 12.05 shall survive any termination of this Agreement.

 

SECTION 12.06.  Confidentiality.

 

(a)                                 Each of the Borrower and the Servicer
covenants and agrees to hold in confidence, and not disclose to any Person, the
terms of this Agreement or the Fee Letter (including any fees payable in
connection with this Agreement, the Fee Letter or any other Transaction Document
or the identity of the Administrative Agent or any other Credit Party), except
as the Administrative Agent and each Lender may have consented to in writing
prior to any proposed disclosure; provided, however, that it may disclose such
information (i) to its Advisors, Representatives, the Initial Investors and the
Permitted Holders , (ii) to the extent such information has become available to
the public other than as a result of a disclosure by or through the Borrower,
the Servicer or their Advisors and Representatives or (iii) to the extent it
should be (A) required by Applicable Law, or in connection with any legal or
regulatory proceeding or (B) requested by any Governmental Authority to disclose
such information; provided, that, in the case of clause (iii) above, the
Borrower and the Servicer will use reasonable efforts to maintain
confidentiality and will (unless otherwise prohibited by Applicable Law) notify
the Administrative Agent and the affected Credit Party of its intention to make
any such disclosure prior to making such disclosure.  Each of the Borrower and
the Servicer agrees to be responsible for any breach of this Section by its
Representatives and Advisors and agrees that its Representatives and Advisors
will be advised by it of the confidential nature of such information and shall
agree to comply with this Section.  Notwithstanding the foregoing, it is
expressly agreed that each of the Borrower, the Servicer and their respective
Affiliates may publish a press release or otherwise publicly announce the
existence and principal amount of the Commitments under this Agreement and the
transactions contemplated hereby; provided that the Administrative Agent shall
be provided a reasonable opportunity to review such press release or other
public announcement prior to its release and provide comment thereon; and
provided, further, that no such press release shall name or otherwise identify
the Administrative Agent, any other Credit Party or any of their respective
Affiliates without such Person’s prior written consent (such consent not to be
unreasonably withheld, conditioned or delayed).  Notwithstanding the foregoing,
the Borrower consents to the publication by the Administrative Agent or any
other Credit Party of a tombstone or similar advertising material relating to
the financing transactions contemplated by this Agreement.

 

(b)                                 Each of the Administrative Agent and each
other Credit Party, severally and with respect to itself only, agrees to hold in
confidence, and not disclose to any Person, any confidential and proprietary
information concerning the Borrower, the Servicer and their respective
Affiliates and their businesses or the terms of this Agreement (including any
fees payable in connection with this Agreement or the other Transaction
Documents), except as the Borrower or the Servicer may have consented to in
writing prior to any proposed disclosure; provided, however, that it may
disclose such information (i) to its Advisors and Representatives, (ii) to its
assignees and Participants and potential assignees and Participants and their
respective counsel if they agree in writing to hold it confidential, (iii) to
the extent such information has become available to the public other than as a
result of a disclosure by or through it or its

 

93

--------------------------------------------------------------------------------


 

Representatives or Advisors, (iv) at the request of a bank examiner or other
regulatory authority or in connection with an examination of any of the
Administrative Agent or any Lender or their respective Affiliates or (v) to the
extent it should be (A) required by Applicable Law, or in connection with any
legal or regulatory proceeding or (B) requested by any Governmental Authority to
disclose such information; provided, that, in the case of clause (vi) above, the
Administrative Agent and each Lender will use reasonable efforts to maintain
confidentiality and will (unless otherwise prohibited by Applicable Law) notify
the Borrower and the Servicer of its making any such disclosure as promptly as
reasonably practicable thereafter.  Each of the Administrative Agent and each
Lender, severally and with respect to itself only, agrees to be responsible for
any breach of this Section by its Representatives and Advisors and agrees that
its Representatives and Advisors will be advised by it of the confidential
nature of such information and shall agree to comply with this Section.

 

(c)                                  As used in this Section, (i) “Advisors”
means, with respect to any Person, such Person’s accountants, attorneys and
other confidential advisors and (ii) “Representatives” means, with respect to
any Person, such Person’s Affiliates, Subsidiaries, directors, managers,
officers, employees, members, investors, financing sources, insurers,
professional advisors, representatives and agents; provided that such Persons
shall not be deemed to Representatives of a Person unless (and solely to the
extent that) confidential information is furnished to such Person.

 

(d)                                 Notwithstanding the foregoing, to the extent
not inconsistent with applicable securities laws, each party hereto (and each of
its employees, representatives or other agents) may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure (as
defined in Section 1.6011-4 of the Treasury Regulations) of the transactions
contemplated by the Transaction Documents and all materials of any kind
(including opinions or other tax analyses) that are provided to such Person
relating to such tax treatment and tax structure.

 

SECTION 12.07.  GOVERNING LAW.  THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES
OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF, EXCEPT TO THE EXTENT THAT THE
PERFECTION, THE EFFECT OF PERFECTION OR PRIORITY OF THE INTERESTS OF
ADMINISTRATIVE AGENT OR ANY LENDER IN THE COLLATERAL IS GOVERNED BY THE LAWS OF
A JURISDICTION OTHER THAN THE STATE OF NEW YORK).

 

SECTION 12.08.  Execution in Counterparts.  This Agreement may be executed in
any number of counterparts, each of which when so executed shall be deemed to be
an original and all of which when taken together shall constitute one and the
same agreement.  Delivery of an executed counterpart hereof by facsimile or
other electronic means shall be equally effective as delivery of an originally
executed counterpart.

 

SECTION 12.09.  Integration; Binding Effect; Survival of Termination.  This
Agreement and the other Transaction Documents contain the final and complete
integration of all prior

 

94

--------------------------------------------------------------------------------


 

expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire agreement among the parties hereto with respect to
the subject matter hereof superseding all prior oral or written understandings. 
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.  This Agreement
shall create and constitute the continuing obligations of the parties hereto in
accordance with its terms and shall remain in full force and effect until the
Final Payout Date; provided, however, that the provisions of Sections 4.01,
4.02, 4.03, 10.04, 10.06, 11.01, 11.02, 12.04, 12.05, 12.06, 12.09, 12.11 and
12.13 shall survive any termination of this Agreement.

 

SECTION 12.10.  CONSENT TO JURISDICTION.  (a) EACH PARTY HERETO HEREBY
IRREVOCABLY SUBMITS TO (I) WITH RESPECT TO THE BORROWER AND THE SERVICER, THE
EXCLUSIVE JURISDICTION, AND (II) WITH RESPECT TO EACH OF THE OTHER PARTIES
HERETO, THE NON-EXCLUSIVE JURISDICTION, IN EACH CASE, OF ANY NEW YORK STATE OR
FEDERAL COURT SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT,
AND EACH PARTY HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF
SUCH ACTION OR PROCEEDING (I) IF BROUGHT BY THE BORROWER, THE SERVICER OR ANY
AFFILIATE THEREOF, SHALL BE HEARD AND DETERMINED, AND (II) IF BROUGHT BY ANY
OTHER PARTY TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, MAY BE HEARD
AND DETERMINED, IN EACH CASE, IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT.  NOTHING IN THIS SECTION 12.10 SHALL
AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY TO BRING
ANY ACTION OR PROCEEDING AGAINST THE BORROWER OR THE SERVICER OR ANY OF THEIR
RESPECTIVE PROPERTY IN THE COURTS OF OTHER JURISDICTIONS.  EACH OF THE BORROWER
AND THE SERVICER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT
MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE
OF SUCH ACTION OR PROCEEDING.  THE PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 

(b)                                 EACH OF THE BORROWER AND THE SERVICER
CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY SUCH ACTION OR PROCEEDING
BY THE MAILING OF COPIES OF SUCH PROCESS TO IT AT ITS ADDRESS SPECIFIED IN
SECTION 12.02.  NOTHING IN THIS SECTION 12.10 SHALL AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY TO SERVE LEGAL PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.

 

SECTION 12.11.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.

 

95

--------------------------------------------------------------------------------


 

SECTION 12.12.  Ratable Payments.  If any Credit Party, whether by setoff or
otherwise, has payment made to it with respect to any Borrower Obligations in a
greater proportion than that received by any other Credit Party entitled to
receive a ratable share of such Borrower Obligations, such Credit Party agrees,
promptly upon demand, to purchase for cash without recourse or warranty a
portion of such Borrower Obligations held by the other Credit Parties so that
after such purchase each Credit Party will hold its ratable proportion of such
Borrower Obligations; provided that if all or any portion of such excess amount
is thereafter recovered from such Credit Party, such purchase shall be rescinded
and the purchase price restored to the extent of such recovery, but without
interest.

 

SECTION 12.13.  Limitation of Liability.

 

(a)                                 No claim may be made by the Borrower or any
Affiliate thereof or any other Person against any Credit Party or their
respective Affiliates, members, directors, officers, employees, incorporators,
attorneys or agents for any special, indirect, consequential or punitive damages
in respect of any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement or
any other Transaction Document, or any act, omission or event occurring in
connection herewith or therewith; and each of the Borrower and the Servicer
hereby waives, releases, and agrees not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.  None of the Credit Parties and their respective Affiliates shall
have any liability to the Borrower or any Affiliate thereof or any other Person
asserting claims on behalf of or in right of the Borrower or any Affiliate
thereof in connection with or as a result of this Agreement or any other
Transaction Document or the transactions contemplated hereby or thereby, except
to the extent that any losses, claims, damages, liabilities or expenses incurred
by the Borrower or any Affiliate thereof result from the breach of contract,
gross negligence or willful misconduct of such Credit Party in performing its
duties and obligations hereunder and under the other Transaction Documents to
which it is a party.

 

(b)                                 The obligations of the Administrative Agent
and each of the other Credit Parties under this Agreement and each of the
Transaction Documents are solely the corporate obligations of such Person.  No
recourse shall be had for any obligation or claim arising out of or based upon
this Agreement or any other Transaction Document against any member, director,
officer, employee or incorporator of any such Person.

 

SECTION 12.14.  Intent of the Parties.  The Borrower has structured this
Agreement with the intention that the Loans and the obligations of the Borrower
hereunder will be treated under United States federal, and applicable state,
local and foreign tax law as debt (the “Intended Tax Treatment”).  The Borrower,
the Servicer, the Administrative Agent and the other Credit Parties agree to
file no tax return, or take any action, inconsistent with the Intended Tax
Treatment unless required by law.  Each assignee and each Participant acquiring
an interest in a Credit Extension, by its acceptance of such assignment or
participation, agrees to comply with the immediately preceding sentence.

 

SECTION 12.15.  USA Patriot Act.  Each of the Administrative Agent and each of
the other Credit Parties hereby notifies the Borrower and the Servicer that
pursuant to the requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56
(signed into law October 26,

 

96

--------------------------------------------------------------------------------


 

2001) (the “PATRIOT Act”), the Administrative Agent and the other Credit Parties
may be required to obtain, verify and record information that identifies the
Borrower, the Originators, the Servicer and the Performance Guarantor, which
information includes the name, address, tax identification number and other
information regarding the Borrower, the Originators, the Servicer and the
Performance Guarantor that will allow the Administrative Agent and the other
Credit Parties to identify the Borrower, the Originators, the Servicer and the
Performance Guarantor in accordance with the PATRIOT Act. This notice is given
in accordance with the requirements of the PATRIOT Act.  Each of the Borrower
and the Servicer agrees to provide the Administrative Agent and each other
Credit Parties, from time to time, with all documentation and other information
required by bank regulatory authorities under “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
PATRIOT Act.

 

SECTION 12.16.  Right of Setoff.  Each Credit Party is hereby authorized (in
addition to any other rights it may have), at any time during the continuance of
an Event of Default, to setoff, appropriate and apply (without presentment,
demand, protest or other notice which are hereby expressly waived) any deposits
and any other indebtedness held or owing by such Credit Party (including by any
branches or agencies of such Credit Party) to, or for the account of, the
Borrower or the Servicer against amounts owing by the Borrower or the Servicer
hereunder (even if contingent or unmatured); provided that such Credit Party
shall notify the Borrower or the Servicer, as applicable, promptly following
such setoff.

 

SECTION 12.17.  Severability.  Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

SECTION 12.18.  Mutual Negotiations.  This Agreement and the other Transaction
Documents are the product of mutual negotiations by the parties thereto and
their counsel, and no party shall be deemed the draftsperson of this Agreement
or any other Transaction Document or any provision hereof or thereof or to have
provided the same.  Accordingly, in the event of any inconsistency or ambiguity
of any provision of this Agreement or any other Transaction Document, such
inconsistency or ambiguity shall not be interpreted against any party because of
such party’s involvement in the drafting thereof.

 

SECTION 12.19.  Captions and Cross References.  The various captions (including
the table of contents) in this Agreement are provided solely for convenience of
reference and shall not affect the meaning or interpretation of any provision of
this Agreement.  Unless otherwise indicated, references in this Agreement to any
Section, Schedule or Exhibit are to such Section Schedule or Exhibit to this
Agreement, as the case may be, and references in any Section, subsection, or
clause to any subsection, clause or subclause are to such subsection, clause or
subclause of such Section, subsection or clause.

 

[Signature Pages Follow]

 

97

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

PRA RECEIVABLES LLC,
as the Borrower

 

 

 

By:

/s/ Mike Bonello

 

Name:

Mike Bonello

 

Title:

Senior Vice President, Accounting & Corporate Controller

 

 

 

PRA HOLDINGS, INC.,
as the Servicer

 

 

 

 

 

By:

/s/ Mike Bonello

 

Name:

Mike Bonello

 

Title:

Senior Vice President, Accounting & Corporate Controller

 

Receivables Financing Agreement

 

S-1

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent

 

 

 

 

 

By:

/s/ Eric Bruno

 

Name:

Eric Bruno

 

Title:

Senior Vice President

 

 

 

PNC BANK, NATIONAL ASSOCIATION,
as a Lender

 

 

 

 

 

By:

/s/ Eric Bruno

 

Name:

Eric Bruno

 

Title:

Senior Vice President

 

Receivables Financing Agreement

 

S-2

--------------------------------------------------------------------------------


 

EXHIBIT A
Form of Loan Request

 

[Letterhead of Borrower]

 

[Date]

 

[Administrative Agent]

 

[Lenders]

 

Re:                             Loan Request

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Receivables Financing Agreement, dated
as of March 22, 2016 among PRA Receivables LLC (the “Borrower”), PRA
Holdings, Inc., as Servicer (the “Servicer”), the Lenders party thereto, and PNC
Bank, National Association, as Administrative Agent (in such capacity, the
“Administrative Agent”) (as amended, supplemented or otherwise modified from
time to time, the “Agreement”).  Capitalized terms used in this Loan Request and
not otherwise defined herein shall have the meanings assigned thereto in the
Agreement.

 

This letter constitutes a Loan Request pursuant to Section 2.02(a) of the
Agreement.  The Borrower hereby request a Loan in the amount of [$       ] to be
made on [     , 20  ].  The proceeds of such Loan should be deposited to
[Account number], at [Name, Address and ABA Number of Bank].  After giving
effect to such Loan, the Aggregate Capital will be [$       ].

 

The Borrower hereby represents and warrants as of the date hereof, and after
giving effect to such Credit Extension, as follows:

 

(i)                                     the representations and warranties of
the Borrower and the Servicer contained in Sections 6.01 and 6.02 of the
Agreement are true and correct in all material respects on and as of the date of
such Credit Extension as though made on and as of such date unless such
representations and warranties by their terms refer to an earlier date, in which
case they shall be true and correct in all material respects on and as of such
earlier date;

 

(ii)                                  no Event of Default or Unmatured Event of
Default has occurred and is continuing, and no Event of Default or Unmatured
Event of Default would result from such Credit Extension;

 

(iii)                               no Borrowing Base Deficit exists or would
exist after giving effect to such Credit Extension;

 

(iv)                              the Aggregate Capital will not exceed the
Facility Limit; and

 

Exhibit A-1

--------------------------------------------------------------------------------


 

(v)                                 the Termination Date has not occurred.

 

Exhibit A-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this letter by its duly
authorized officer as of the date first above written.

 

 

Very truly yours,

 

 

 

PRA RECEIVABLES LLC

 

 

 

 

By:

 

 

Name:

 

Title:

 

Exhibit A-3

--------------------------------------------------------------------------------


 

EXHIBIT B
Form of Reduction Notice

 

[LETTERHEAD OF BORROWER]

 

[Date]

 

[Administrative Agent]

 

[Lenders]

 

Re:                                                                                                                                                                                                     
Reduction Notice

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Receivables Financing Agreement, dated
as of March 22, 2016 among PRA Receivables LLC, as borrower (the “Borrower”),
PRA Holdings, Inc., as Servicer (the “Servicer”), the Lenders party thereto, and
PNC Bank, National Association, as Administrative Agent (in such capacity, the
“Administrative Agent”) (as amended, supplemented or otherwise modified from
time to time, the “Agreement”).  Capitalized terms used in this Reduction Notice
and not otherwise defined herein shall have the meanings assigned thereto in the
Agreement.

 

This letter constitutes a Reduction Notice pursuant to Section 2.02(d) of the
Agreement.  The Borrower hereby notifies the Administrative Agent and the
Lenders that it shall prepay the outstanding Capital of the Lenders in the
amount of [$       ] to be made on [     , 201 ].  After giving effect to such
prepayment, the Aggregate Capital will be [$       ].

 

The Borrower hereby represents and warrants as of the date hereof, and after
giving effect to such reduction, as follows:

 

(i)                                     the representations and warranties of
the Borrower and the Servicer contained in Sections 6.01 and 6.02 of the
Agreement are true and correct in all material respects on and as of the date of
such prepayment as though made on and as of such date unless such
representations and warranties by their terms refer to an earlier date, in which
case they shall be true and correct in all material respects on and as of such
earlier date;

 

(ii)                                  no Event of Default or Unmatured Event of
Default has occurred and is continuing, and no Event of Default or Unmatured
Event of Default would result from such prepayment;

 

(iii)                               no Borrowing Base Deficit exists or would
exist after giving effect to such prepayment; and

 

(iv)                              the Termination Date has not occurred.

 

Exhibit B-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this letter by its duly
authorized officer as of the date first above written.

 

 

Very truly yours,

 

 

 

PRA RECEIVABLES LLC

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Exhibit B-2

--------------------------------------------------------------------------------


 

EXHIBIT C
[Form of Assignment and Acceptance Agreement]

 

Dated as of               , 20  

 

Section 1.

 

Commitment assigned:

 

$

[     ]

 

Assignor’s remaining Commitment:

 

$

[     ]

 

Capital allocable to Commitment assigned:

 

$

[     ]

 

Assignor’s remaining Capital:

 

$

[     ]

 

Interest (if any) allocable to Capital assigned:

 

$

[     ]

 

Interest (if any) allocable to Assignor’s remaining Capital:

 

$

[     ]

 

 

Section 2.

 

Effective Date of this Assignment and Acceptance Agreement:   [              ]

 

Upon execution and delivery of this Assignment and Acceptance Agreement by the
assignee and the assignor and the satisfaction of the other conditions to
assignment specified in Section 12.03(a) of the Agreement (as defined below),
from and after the effective date specified above, the assignee shall become a
party to, and, to the extent of the rights and obligations thereunder being
assigned to it pursuant to this Assignment and Acceptance Agreement, shall have
the rights and obligations of a Lender under that certain Receivables Financing
Agreement, dated as of March 22, 2016 among PRA Receivables LLC, as Borrower,
PRA Holdings, Inc., as Servicer, the Lenders party thereto, and PNC Bank,
National Association, as Administrative Agent (as amended, supplemented or
otherwise modified from time to time, the “Agreement”).

 

(Signature Pages Follow)

 

Exhibit C-1

--------------------------------------------------------------------------------


 

ASSIGNOR:

[         ]

 

 

 

 

 

 

By:

 

 

Name:

 

Title

 

 

 

 

ASSIGNEE:

[         ]

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

[Address]

 

 

 

 

Accepted as of date first above

 

written:

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

 

 

,

 

  as Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

Title:]

 

 

Exhibit C-2

--------------------------------------------------------------------------------


 

EXHIBIT D
Credit and Collection Policy

 

(On File with the Administrative Agent)

 

--------------------------------------------------------------------------------


 

EXHIBIT E

Form of Monthly Report

 

(On File with the Administrative Agent)

 

--------------------------------------------------------------------------------


 

EXHIBIT F

Form of Compliance Certificate

 

To: PNC Bank, National Association, as Administrative Agent

 

This Compliance Certificate is furnished pursuant to that certain Receivables
Financing Agreement, dated as of March 22, 2016 among PRA Receivables LLC (the
“Borrower”), PRA Holdings, Inc., as Servicer (the “Servicer”), the Lenders party
thereto, and PNC Bank, National Association, as Administrative Agent (in such
capacity, the “Administrative Agent”) (as amended, supplemented or otherwise
modified from time to time, the “Agreement”).  Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to them in the
Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.                                      I am the duly elected                 of
the Servicer.

 

2.                                      I have reviewed the terms of the
Agreement and each of the other Transaction Documents and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and condition of the Borrower during the accounting period covered by the
attached financial statements.

 

3.                                      The examinations described in paragraph
2 above did not disclose, and I have no knowledge of, the existence of any
condition or event which constitutes an Event of Default or an Unmatured Event
of Default, as each such term is defined under the Agreement, during or at the
end of the accounting period covered by the attached financial statements or as
of the date of this Certificate[, except as set forth in paragraph 5 below].

 

4.                                      Schedule I attached hereto sets forth
financial statements of the Parent and its Subsidiaries for the period
referenced on such Schedule I.

 

[5.                                  Described below are the exceptions, if any,
to paragraph 3 above by listing, in detail, the nature of the condition or
event, the period during which it has existed and the action which Borrower has
taken, is taking, or proposes to take with respect to each such condition or
event:]

 

Exhibit F-1

--------------------------------------------------------------------------------


 

The foregoing certifications are made and delivered this        day of
                   , 20   .

 

PRA RECEIVABLES LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Exhibit F-2

--------------------------------------------------------------------------------


 

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

A.                                    Schedule of Compliance as
of                   , 20   with Section 7.02(a) of the Agreement.  Unless
otherwise defined herein, the terms used in this Compliance Certificate have the
meanings ascribed thereto in the Agreement.

 

This schedule relates to the month ended:                   .

 

B.                                    The following financial statements of the
Parent and its Subsidiaries for the period ending on               , 20  , are
attached hereto:

 

Exhibit F-3

--------------------------------------------------------------------------------


 

EXHIBIT G

Closing Memorandum

 

(On File with the Administrative Agent)

 

--------------------------------------------------------------------------------


 

EXHIBIT H

Form of Interim Report

 

(On File with the Administrative Agent)

 

--------------------------------------------------------------------------------


 

EXHIBIT I

[FORM OF U.S. TAX COMPLIANCE CERTIFICATE]

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Receivables Financing Agreement, dated
as of March 22, 2016 among PRA Receivables LLC (the “Borrower”), PRA
Holdings, Inc., as Servicer (the “Servicer”), the Lenders party thereto, PNC
Capital Markets LLC, as Structuring Agent, and PNC Bank, National Association,
as Administrative Agent (in such capacity, the “Administrative Agent”) (as
amended, supplemented or otherwise modified from time to time, the “Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to them in the Agreement.

 

Pursuant to the provisions of Section 4.03(f) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) in respect of which it is providing this certificate, (ii) it is not a
bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a
ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF LENDER]

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[ ]

 

Exhibit I-1

--------------------------------------------------------------------------------


 

[FORM OF U.S. TAX COMPLIANCE CERTIFICATE]

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Receivables Financing Agreement, dated
as of March 22, 2016 among PRA Receivables LLC (the “Borrower”), PRA
Holdings, Inc., as Servicer (the “Servicer”), the Lenders party thereto, PNC
Capital Markets LLC, as Structuring Agent, and PNC Bank, National Association,
as Administrative Agent (in such capacity, the “Administrative Agent”) (as
amended, supplemented or otherwise modified from time to time, the “Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to them in the Agreement.

 

Pursuant to the provisions of Section 4.03(f) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

 

[NAME OF LENDER]

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[ ]

 

Exhibit I-2

--------------------------------------------------------------------------------


 

[FORM OF U.S. TAX COMPLIANCE CERTIFICATE]

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Receivables Financing Agreement, dated
as of March 22, 2016 among PRA Receivables LLC (the “Borrower”), PRA
Holdings, Inc., as Servicer (the “Servicer”), the Lenders party thereto, PNC
Capital Markets LLC, as Structuring Agent, and PNC Bank, National Association,
as Administrative Agent (in such capacity, the “Administrative Agent”) (as
amended, supplemented or otherwise modified from time to time, the “Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to them in the Agreement.

 

Pursuant to the provisions of Section 4.03(f) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

[NAME OF LENDER]

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[ ]

 

Exhibit I-3

--------------------------------------------------------------------------------


 

[FORM OF U.S. TAX COMPLIANCE CERTIFICATE]

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to that certain Receivables Financing Agreement, dated
as of March 22, 2016 among PRA Receivables LLC (the “Borrower”), PRA
Holdings, Inc., as Servicer (the “Servicer”), the Lenders party thereto, PNC
Capital Markets LLC, as Structuring Agent, and PNC Bank, National Association,
as Administrative Agent (in such capacity, the “Administrative Agent”) (as
amended, supplemented or otherwise modified from time to time, the “Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to them in the Agreement.

 

Pursuant to the provisions of Section 4.03(f) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) in respect
of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s), (iii) with
respect to the extension of credit pursuant to the Agreement or any other
Transaction Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

[NAME OF LENDER]

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[ ]

 

Exhibit I-4

--------------------------------------------------------------------------------


 

SCHEDULE I
Commitments

 

Party

 

Capacity

 

Commitment

 

PNC

 

Lender

 

$

140,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE II
Lock-Boxes, Collection Accounts and Collection Account Banks

 

Collection Account Bank

 

Collection Account Number

 

Associated Lock-Box (if any)

Wells Fargo Bank, National Association

 

xxxxxxxxxxx

 

xxxxxxxxxxx

Wells Fargo Bank, National Association

 

xxxxxxxxxxx

 

xxxxxxxxxxx

Wells Fargo Bank, National Association

 

xxxxxxxxxxx

 

xxxxxxxxxxx

Wells Fargo Bank, National Association

 

xxxxxxxxxxx

 

xxxxxxxxxxx

 

--------------------------------------------------------------------------------


 

SCHEDULE III
Notice Addresses

 

(A)                               in the case of the Borrower, at the following
address:

 

PRA Receivables LLC
4130 ParkLake Avenue
Suite 400
Raleigh, NC 27612
Telephone:  (919) 786-8200
Facsimile:  (919) 786-8201
Attention:  Chief Financial Officer

 

with a copy to:

 

PRA Health Sciences, Inc.
4130 ParkLake Avenue
Suite 400
Raleigh, NC 27612
Telephone:  (919) 786-8200
Facsimile:  (919) 786-8201
Attention:  General Counsel

 

(B)                               in the case of the Servicer, at the following
address:

 

PRA Holdings, Inc.
4130 ParkLake Avenue
Suite 400
Raleigh, NC 27612
Telephone:  (919) 786-8200
Facsimile:  (919) 786-8201

 

(C)                               in the case of the Administrative Agent, at
the following address:

 

PNC Bank, National Association

Three PNC Plaza

225 Fifth Avenue

Pittsburgh, PA 15222

Telephone:  (412) 768-3090

Facsimile:  (412) 762-9184

Attention:  Robyn Reeher

 

(D)                               in the case of any other Person, at the
address for such Person specified in the other Transaction Documents; in each
case, or at such other address as shall be designated by such Person in a
written notice to the other parties to this Agreement.

 

--------------------------------------------------------------------------------